      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 1 of 226




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


IN RE CATTLE ANTITRUST LITIGATION           Civil No. 19-cv-1222 (JRT/HB)


This document relates to:                   THIRD CONSOLIDATED
                                            AMENDED CLASS ACTION
ALL CASES
                                            COMPLAINT
        CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 2 of 226




                                               TABLE OF CONTENTS
I.     INTRODUCTION............................................................................................................. 1
II.    PARTIES ......................................................................................................................... 15
       A.         Plaintiffs ................................................................................................................ 15
       B.         The Tyson Defendants .......................................................................................... 18
       C.         The JBS Defendants .............................................................................................. 20
       D.         The Cargill Defendants ......................................................................................... 22
       E.         National Beef ........................................................................................................ 24
       F.         Packing Defendants .............................................................................................. 25
       G.         John Doe Defendants ............................................................................................ 25
       H.         Agents and Affiliates ............................................................................................ 26
III.   JURISDICTION, VENUE AND COMMERCE .......................................................... 26
IV.    OVERVIEW OF THE FED CATTLE MARKET ...................................................... 29
V.     PACKING DEFENDANTS CONSPIRED TO DEPRESS FED
       CATTLE PRICES .......................................................................................................... 40
       A.         Packing Defendants Agreed to Reduce and Restrain Their Collective
                  Slaughter Volumes and to Pressure Cash Cattle Sellers ....................................... 42
                  1.     Mr. Hooker Was Well Positioned to Know About Defendants’
                         Agreement ................................................................................................. 44
                  2.     Witness 1 Learns of an Agreement Among Defendants ........................... 47
                  3.     The Available Data Corroborates Witness 1’s Account ........................... 49
                  4.     Packing Defendants Agreed to Slash Cash Cattle Purchases During
                         Slaughter Reductions ................................................................................ 55
       B.         Packing Defendants Coordinated Their Procurement Practices for Cash Cattle .. 61
       C.         Packing Defendants Uneconomically Imported Extra-Territorial Cattle to
                  Depress Demand for Fed Cattle ............................................................................ 79
       D.         Packing Defendants Agreed to Restrict Their Slaughtering Capacity .................. 83
VI.    PACKING DEFENDANTS’ CONSPIRACY CAUSED THE 2015 PRICE
       COLLAPSE AND SUPPRESSED PRICES THEREAFTER .................................... 87
       A.         Packing Defendants’ Conduct Precipitated the Collapse in Fed Cattle
                  Prices in 2015 ........................................................................................................ 87
       B.         Packing Defendants’ Ongoing Conduct Continues to Depress Fed Cattle
                   Prices Throughout 2016 ..................................................................................... 101
       C.         Packing Defendants Continue Their Scheme in 2017 and 2018 Despite
                  Increased Cattle Availability............................................................................... 108
       D.         The Years of 2019 and 2020 Bring Continued Parallel Slaughter and
                  Pricing Behavior, a Fire at a Plant, and Regulatory Investigations .................... 111
                  1.      Packing Defendants React to a Processing Plant Fire by Dropping
                          Cattle Prices and Raising Beef Prices ..................................................... 121
                  2.      USDA Continues to Investigate Packing Defendants’ Price
                          Manipulation Following the Holcomb Fire and During the COVID Crisis
                          ................................................................................................................. 126



                                                                     i
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 3 of 226




       E.    Economic Analysis Supports the Existence of the Alleged Conspiracy............. 128
             1.    Supply and Demand Principles Do Not Explain the 2015 Price
                   Collapse or Subsequent Low Prices ........................................................ 129
             2.    Econometric Analysis Shows Artificially Depressed Fed Cattle
                   Prices ....................................................................................................... 140
             3.    Explanations Proffered for the Drop in Fed Cattle Prices Do Not
                   Withstand Scrutiny.................................................................................. 144
VII.   THE FED CATTLE MARKET IS CONDUCIVE TO COLLUSION .................... 147
       A.    The Fed Cattle Packing Industry Has Experienced High Consolidation
             and Is Highly Concentrated ................................................................................ 147
       B.    The Supply of Fed Cattle and Demand for Beef Are Relatively Insensitive
             to Short-Term Changes in Price.......................................................................... 148
       C.    Fed Cattle Producers Face Significant Market Access Risk ............................... 149
       D.    There Are Numerous Trade Organizations and Opportunities for Packing
             Defendants to Meet and Collude......................................................................... 150
       E.    Packing Defendants Benefit from High Barriers to Entry .................................. 156
       F.    Packing Defendants Have Similar Cost Structures and Have Significant
             Oversight Over Each Other’s Price and Production Decisions .......................... 158
VIII. PACKING DEFENDANTS’ CONDUCT IS THE SUBJECT OF ONGOING
      INVESTIGATIONS IN THIS AND RELATED INDUSTRIES .............................. 160
       A.    The DOJ Is Investigating Packing Defendants for Price-Fixing, Market
             Manipulation, and Unfair Practices in the Cattle and Beef Markets .................. 160
       B.    The USDA Is Investigating Defendants’ Activities in Light of the Fire at
             Tyson’s Holcomb Plant and COVID-19-Related Market Disruptions ............... 163
IX.    MANIPULATION OF LIVE CATTLE FUTURES AND OPTIONS ..................... 169
       A.    Futures and Options Generally ........................................................................... 171
             1.      CME Live Cattle Futures ........................................................................ 174
             2.      Options on Live Cattle Futures Contracts ............................................... 177
       B.    Packing Defendants Traded in Live Cattle Futures and Controlled the
             Delivery Process ................................................................................................. 179
       C.    Live Cattle Futures and Cattle Spot (Cash) Prices are Highly Correlated
             and Inextricably Linked ...................................................................................... 183
       D.    Packing Defendants’ Conspiracy to Suppress Physical Cattle Prices
             Created Artificial Live Cattle Futures Prices ...................................................... 190
       E.    Packing Defendants Established Net Short Positions ......................................... 191
             1.      Packing Defendants Established Net Short Positions in the Live
                     Cattle Futures Markets to Suppress Cash Cattle ..................................... 196
             2.      Packing Defendants Established Net Short Positions in the Live
                     Cattle Futures Markets to Suppress the Price of Cattle Purchased
                     Under Forward Contracts ........................................................................ 197
       F.    The Futures Trading Defendants Lacked the Commercial Need to
             Establish Short Positions..................................................................................... 197
       G.    Allegations Derived from CFTC Whistleblower ................................................ 199



                                                             ii
          CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 4 of 226




X.       CLASS ACTION ALLEGATIONS ............................................................................ 200
XI.      STATUTE OF LIMITATIONS AND TOLLING ..................................................... 204
         A.        Continuing Violation .......................................................................................... 204
         B.        Inquiry Notice and Due Diligence ...................................................................... 205
         C.        Fraudulent Concealment ..................................................................................... 207
XII.     CLAIMS FOR RELIEF ............................................................................................... 210
XIII. PRAYER FOR RELIEF............................................................................................... 218
XIV. JURY DEMAND ........................................................................................................... 219




                                                                iii
        CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 5 of 226




       Plaintiffs Ranchers Cattlemen Action Legal Fund United Stockgrowers of America,

Farmers Educational and Cooperative Union of America, Weinreis Brothers Partnership,

Minatare Feedlot, Inc., Charles Weinreis, Eric Nelson, James Jensen d/b/a Lucky 7 Angus,

Richard Chambers as trustee of the Richard C. Chambers Living Trust, Steven Graham,

and Nathan Graham (“Plaintiffs”), on behalf of themselves and all other similarly situated

persons and entities, bring claims against the following for their violations of law from at

least January 1, 2015, through the present (the “Class Period”): Tyson Foods, Inc., Tyson

Fresh Meats, Inc. (“Tyson Fresh”) (collectively, “Tyson”), JBS S.A., JBS USA Food

Company, Swift Beef Company, JBS Packerland, Inc. (collectively, “JBS”), Cargill,

Incorporated, Cargill Meat Solutions Corporation (collectively, “Cargill”), and National

Beef Packing Company, LLC (“National Beef,” and all collectively, the “Packing

Defendants”), and John Does 1-10 (who traded in cattle futures and options on the Chicago

Mercantile Exchange (“CME”), which is owned by the CME Group Inc.) (the “John Doe

Defendants”) (collectively with the Packing Defendants, the “Defendants”).1 Based upon

personal knowledge, information and belief, and investigation of counsel, Plaintiffs allege

as follows:

I.     INTRODUCTION

       1.     From at least January 1, 2015, through the present, Packing Defendants

conspired to fix and suppress – and did, in fact, fix and suppress – the price of fed cattle in

the United States. Leveraging their consistent control of the purchase of nearly 85% of fed


1
       Plaintiffs reserve the right to amend their complaint once the identities of any further
alleged conspirators are established.


                                              1
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 6 of 226




cattle in the United States during the Class Period, these meatpacking conglomerates each

caused substantial damages to Plaintiffs and members of the Producer Class (as defined

below), whose livelihoods depend on getting competitive prices for the cattle they sell,

inevitably, to Packing Defendants. Witness accounts, Packing Defendants’ trade records,

and economic evidence confirm this anticompetitive conduct.

       2.     As a direct and proximate result of Packing Defendants’ conspiracy and overt

acts taken in furtherance thereof, Packing Defendants paid lower prices for fed cattle

directly to Producer Plaintiffs (as defined below) and members of the Producer Class than

they would have in a competitive market. At the same time, those transacting in live cattle

futures and options (the “Exchange Class,” as defined below), including certain Plaintiffs,

suffered significant harm as a result of Defendants’ conduct.

       3.     As background, fed cattle are steers and heifers raised and fed for the

production and sale of high quality beef products. Packing Defendants are beef packers

who purchase fed cattle from Plaintiffs and other producers of fed cattle (the “Producer

Class”) for slaughter. Packing Defendants then process the resulting carcasses into beef

for sale to other processers, wholesalers, and retail outlets. Live Cattle Futures contracts

are standardized contracts traded on the CME in which the contract buyer agrees to take

delivery, from the contract seller, of a standardized quantity of fed cattle, at a

predetermined price on a future delivery date.2




2
        For purposes of this complaint, references to “Live Cattle Futures” include live
cattle futures and options on Live Cattle futures traded on the CME.

                                             2
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 7 of 226




      4.      Packing Defendants control the U.S. market for the purchase of slaughter-

weight fed cattle. Following a series of mergers and acquisitions beginning in the 1980s

and culminating in 2013, Packing Defendants, through their operating subsidiaries, Tyson

Fresh, Swift/Packerland, CMS, and National Beef (defined below in Section II) have

purchased and slaughtered between 82% and 87% of all fed cattle sold within the United

States on an annual basis.3 Figure 1 demonstrates Packing Defendants’ overwhelming

dominance of the market for the purchase of fed cattle:

Figure 1. Packing Defendants’ Share of Annual U.S. Fed Cattle Slaughter Volumes4

     100.0%

      90.0%

      80.0%

      70.0%

      60.0%

      50.0%

      40.0%

      30.0%

      20.0%

      10.0%

       0.0%
              2007   2008   2009   2010   2011    2012       2013    2014   2015   2016   2017   2018   2019

                               Tyson Fresh       JBS USA       CMS      National Beef




3
        Cattle Buyers Weekly, “Top 30 Beef Packers” Annual Reports, 2008-2019,
http://www.cattlebuyersweekly.com/users/rankings/index.php (“CBW Top 30 Beef
Packers”); 2018 Meat & Poultry Facts, 47th Ed., NORTH AMERICAN MEAT INSTITUTE,
2019, at 12 (“2018 Meat & Poultry Facts”); USDA Market News Service Report: Actual
Slaughter Under Federal Inspection (SJ_LS711). (Unless otherwise indicated, all websites
cited in this Complaint were last accessed on December 22, 2020.)
4
      Id. The same sources were used to compile Figures 3 and 4.


                                                         3
        CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 8 of 226




       5.     Packing Defendants’ profitability is driven by the “meat margin,” which is

the spread between the price packers pay for fed cattle and the price they charge for beef.

As the supply of fed cattle is insensitive to short-term changes of price – owing to the long

life cycle of fed cattle, their perishable nature, and their lack of any alternative use – and

as beef demand is also relatively insensitive to changes in price, the meat margin is very

sensitive to changes in aggregate industry slaughter levels.         Consequently, Packing

Defendants can increase the meat margin, and thus their profitability, by working

cooperatively to reduce their respective slaughter volumes, thereby depressing the price of

fed cattle.

       6.     Packing Defendants each procure about 70% of their fed cattle though

alternative marketing agreements (“AMAs”), such as “formula” and “forward” contracts.

Under these contracts, the producer agrees to deliver its cattle to a Packing Defendant once

they have reached slaughter-weight at a price to be determined at or around the time of

delivery. The price formulas used by formula contracts typically incorporate reported

prices of fed cattle sold in the weekly cash cattle trade, the industry’s spot market. The

price formulas used by forward contracts incorporate Live Cattle futures prices, which, in

turn, are directly impacted by reported cash cattle prices. As a result, the prices paid for

fed cattle in the cash cattle trade – which constitutes a mere 20%-25% of all fed cattle sold

in the United States – determines the price of almost all fed cattle sold to Packing

Defendants by Plaintiffs and members of the Producer Class.

       7.     In 2009-2014, the years leading up to the Class Period, fed cattle prices

increased steadily in response to strong beef demand and a shortage of fed cattle following


                                              4
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 9 of 226




the droughts of late 2010 through 2013. After prices peaked in November 2014, the

industry expected the price of fed cattle to stabilize in 2015 and to continue at or around

the $150 per hundredweight (“cwt”) mark for a number of years before experiencing a

gradual decline.

       8.       Packing Defendants colluded to make sure, notwithstanding growing beef

demand, that this widely predicted period of price stability would never happen. Packing

Defendants used their market power and the relatively small cash cattle trade to their

advantage and embarked upon a conspiracy to depress fed cattle prices that began no later

than January 2015 and continues through to this day.

       9.       Packing Defendants carried out their conspiracy to reduce fed cattle prices,

and thereby increase the meat margin, through at least the following coordinated conduct,

implemented by their operating subsidiaries:

             • Jointly managing their fed cattle purchases below the available supply of fed

                cattle, including by simultaneously and periodically reducing purchase and

                slaughter volumes of fed cattle, and in particular, cash cattle;

             • Orchestrating, monitoring, and enforcing anticompetitive procurement

                practices;

             • Continuing to import foreign cattle after it became uneconomical for them to

                do so; and

             • Closing and idling plants.

       10.      Most egregiously, Packing Defendants all engaged in periodic and parallel

slaughter reductions throughout the Class Period.           As explained by Tyson Fresh’s

                                                5
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 10 of 226




President, Stephen Stouffer, on the eve of the Class Period, because Packing Defendants’

beef packing business was “a margin spread game,” Tyson and its competitors could be

profitable notwithstanding the shortage of fed cattle they faced in the coming years:

       By rationing that supply, by lowering that volume coming into the market
       we are able to generate that margin spread. And that is not going to change
       anytime soon. As we continue on in these tightened supply periods we're
       going to continue to manage margin.5

       11.    Packing Defendants’ joint management of their respective slaughter volumes

during the Class Period is immediately apparent from Figure 2 below, which tracks their

quarterly slaughter volumes and shows them moving in tandem:

Figure 2: Packing Defendants’ Quarterly Fed Cattle Slaughter Volume




5
     Stephen Stouffer, President, Tyson Fresh, Presentation at Tyson Foods Investor Day
(December 10, 2014).


                                             6
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 11 of 226




       12.     In particular, Figure 2 shows the reduction in each Packing Defendant’s

slaughter volumes across 2015, precipitating the collapse in fed cattle prices discussed

below. It also shows the consistent reductions made by Packing Defendants in the late

winter/spring and fall of each year – highlighted in their Q1 and Q4 slaughter figures. And

while the quarterly reporting period obscures certain shorter reductions described below in

Section VI, it also highlights the remarkable extent to which Packing Defendants’ quarter-

to-quarter slaughter changes move in lockstep, consistent with an agreement to jointly

manage their collective demand below the available cattle supply.             Remarkably,

notwithstanding that Packing Defendants’ benefitted from record margins throughout the

Class Period, none sought to increase their profits by increasing their market share of the

available cattle.

       13.     Packing Defendants’ agreement to manage their demand below the available

cattle supply directly impacted their annual slaughter volumes, as is illustrated in Figures

3 and 4 below. Figure 3 compares the average annual slaughter volume of the Packing

Defendants during the pre-Class Period and the portion of the Class Period for which data

exists against that of the other U.S. beef packers. It shows that each Packing Defendant

reduced its annual slaughter volumes relative to the pre-Class Period, while independent

regional packing businesses (“Independent Packers”) increased their slaughter volume as

a whole.




                                             7
                                                     CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 12 of 226




Figure 3. Average Pre- & Post-Class Period Fed Cattle Slaughter – Packing
Defendants vs. Independent Packers

                                                      8,000
  Average Annual Fed Cattle Slaughter (1,000 head)




                                                      7,000


                                                      6,000


                                                      5,000


                                                      4,000


                                                      3,000


                                                      2,000


                                                      1,000


                                                           -
                                                                   JBS USA    Tyson Fresh          CMS           National Beef   Ind. Packers

                                                                               2007-14 Ave.       2015-19 Ave.


                                                     14.       Figure 4 also compares Packing Defendants’ and Independent Packers’

annual slaughter volumes during the Class Period and the pre-Class Period, but breaks out

the slaughter volume for each year of the Class Period for which data is available. It

confirms that Tyson, JBS, Cargill, and National Beef each slaughtered less fed cattle in

every year in the Class Period compared to their pre-Class Period averages. It also shows

that while each Packing Defendant gradually increased its slaughter volume from 2016 as

the supply of fed cattle increased, each Packing Defendant’s rate of increase was vastly

outpaced by the slaughter volume increases of Independent Packers during the same period.

Packing Defendants thus used periodic slaughter reductions and underutilized plant

capacity to ensure their collective demand for fed cattle never outstripped the available

                                                                                              8
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 13 of 226




supply of slaughter-weight fed cattle, thereby ensuring the continued suppression of fed

cattle prices.

Figure 4. Average Pre- & Post-Class Period Fed Cattle Slaughter – Packing
Defendants vs Independent Packers6




       15.       The figures above thus clearly show that each Packing Defendant slaughtered

significantly less fed cattle in 2015 than its respective pre-Class Period averages, and then

maintained artificially low slaughter levels throughout the remainder of the Class Period.

       16.       Packing Defendants’ agreement to “ration” the available fed cattle rather

than compete for the available supply worked to their advantage as it precipitated an

unprecedented collapse in fed cattle prices in 2015, and continued to suppress fed cattle

prices thereafter:




6
      National Beef acquired Iowa Premium in June 2019, adding 300,000 head to its
annual fed cattle slaughter volume. Absent that acquisition, its year-over-year slaughter
volume was flat against 2018, while Independent Packers’ collective slaughter volume rose
by approximately 100,000 head (netting out National Beef’s acquisition of Iowa Premium).


                                               9
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 14 of 226




Figure 5. Fed Cattle Prices vs. Retail Beef Prices




      17.    Even with the drastic collapse in fed cattle prices caused by Packing

Defendants’ conspiracy, Packing Defendants continued to benefit from record beef prices.

This disconnect allowed Packing Defendants to post record per-head meat margins

continually throughout the Class Period at the expense of fed cattle producers (Class

Members), as illustrated in Figure 6 below:




                                              10
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 15 of 226




Figure 6. Weekly Packer Per-Head Meat Margin (1,403 lb. Avg. Live Steer 65-80%
          Choice; 877 lb. Avg. Dressed Carcass)7




      18.    Confidential witness accounts confirm the existence of Packing Defendants’

conspiracy to suppress fed cattle prices. To begin with, a witness previously employed by

Swift (JBS) at its Cactus, Texas slaughter plant confirmed that each Packing Defendant




7
        Table prepared using USDA Market News Service Reports: 5-Area Weekly Live
Steer Price per CWT (LM_CT150), National Weekly Boxed Beef Cutout and Boxed Beef
Cuts - Negotiated Sales (LM_XB459) and By-Product Drop Value data available here:
https://marketnews.usda.gov/mnp/ls-report-config. During the COVID-19 pandemic, the
meat margin rose above $800 per head in the week of April 17, 2020, peaking at
approximately $2,600 per head in the week of May 15, 2020, before falling below $800
per head again in the week of June 12, 2020.


                                           11
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 16 of 226




expressly agreed to periodically reduce its respective purchase and slaughter volumes in

order to reduce the prices it would otherwise pay for fed cattle during the Class Period.

       19.    Additionally, available transaction data and slaughter volume, both

Defendant-specific and the aggregated data published by the United States Department of

Agriculture (“USDA”), corroborate the witness’s account.

       20.    This data also demonstrates that Packing Defendants drastically reduced their

purchases of cash cattle during these periods of slaughter restraint. Packing Defendants

did so in an attempt to “back-up” (that is, create a glut in) the number of slaughter-ready

cash cattle and encourage producers to accept lower prices for their highly perishable

product. Doing so not only dropped cash cattle prices, but also the prices paid under

Packing Defendants’ formula and forward contracts.

       21.    Once Packing Defendants cratered the cash cattle trade and created a relative

supply glut, they each ramped up their cash cattle purchases and forced other producers to

accept formula and forward contracts, reaping supra-competitive profits at the expense of

the producers who were left with no competitive marketing outlet for their cattle.

       22.    In addition, Packing Defendants engaged in various collusive bidding

practices that further suppressed prices. In particular, they coordinated the timing of their

purchases, the prices they would bid, the means of negotiating those bids, and the regions

and feedlots where they would make those bids. For example, available data suggests that

Packing Defendants bought all or substantially all of their cash cattle in a short window on

Friday in 36% of the trading weeks during the Class Period. Packing Defendants’ use of a




                                             12
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 17 of 226




parallel purchasing window differed from the practices of regional Independent Packers,

which bid on and purchased cash cattle throughout the entire week during the Class Period.

       23.    Packing Defendants’ coordinated procurement practices further pressured

producers to sell their fed cattle cheaply or risk being left without a marketing outlet for

their perishable commodity. As a result, throughout the Class Period, producers had no

ability to negotiate higher prices with the Packing Defendants, and were compelled to

accept whatever low bid for their cattle they did actually receive.

       24.    Packing Defendants employed other procurement methods to depress the

cash cattle price reports incorporated directly into their formula contracts and also into their

forward contracts. In particular, import data show that Packing Defendants continued

importing large numbers of live cattle for slaughter from Canada, even after it became

uneconomical for them to do so. Such conduct would not have been economically rational

but for Packing Defendants’ agreement to curtail their domestic cash cattle purchases.

       25.    Finally, Packing Defendants’ closure and idling of certain plants

immediately prior to and during the Class Period is strongly suggestive of an agreement

among Packing Defendants to reduce or restrain their respective slaughter capacities and

to limit competition for the available supply of fed cattle.

       26.    All of this conduct occurred in a market that is highly conducive to collusion

for numerous reasons, including: the small number of big market beef packers, the high

barriers to entry, and frequent, easily accessible means of communications among Packing

Defendants.    Packing Defendants’ field buyers had ample opportunity to meet and

exchange commercially sensitive information with each other each week as they inspected


                                              13
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 18 of 226




feedlots within their respective territories.8 Field buyers routinely communicated “market

color” obtained from the field – including reports of their competitors’ activities obtained

from producers – back to their head offices and their firms’ other field buyers through daily

conference calls. Packing Defendants were also members of various trade and industry

organizations, which provided additional opportunities to conspire.

       27.    Economic analysis further supports the existence of the alleged conspiracy.

Plaintiffs’ economic analysis shows that:

              a.     Supply and demand drivers of fed cattle prices, and other commonly

                     proffered explanations, do not explain the 2015 collapse in fed cattle

                     prices or the low prices that have prevailed since then; and

              b.     Fed cattle prices have been artificially depressed since January 2015.

       28.    Plaintiffs seek relief under the Sherman Antitrust Act, the Clayton Antitrust

Act, the Packers and Stockyards Act, and the Commodity Exchange Act for the injuries

and damages they and other members of the Classes suffered during the Class Period. In

support of their allegations, Plaintiffs put forth (1) direct evidence of a conspiracy through

the eye witness recollections of Witness 1 and Witness 2; (2) parallel conduct involving

periodic slaughter restraint and coordinated fed cattle procurement practices; (3) plus

factors showing the market is susceptible to collusion; and (4) economic analysis

demonstrating anticompetitive effects including both the suppression of fed cattle prices




8
      A feedlot is a plot of land on which cattle are fed intensively so as to reach slaughter
weight.


                                             14
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 19 of 226




and the historical margins enjoyed by Packing Defendants at the expense of the Classes.

In addition, regulators are actively investigating the very same conduct.

II.    PARTIES

       A.     Plaintiffs

       29.    Plaintiff Ranchers Cattlemen Action Legal Fund United Stockgrowers of

America (“R-CALF USA”) is a non-profit public benefit corporation existing under the

laws of the State of Montana, and has its principal place of business in Billings, Montana.

It is the largest cattle producer-only based membership trade organization, and works to

“address the market interest of U.S. cattle producers with the primary purpose of addressing

the threats posed to the domestic live cattle industry by unfair and illegal trade practices

and imports.”9 Its members include fed cattle producers who sold fed cattle to Packing

Defendants and individuals who transacted cattle futures and options on the CME during

the Class Period.

       30.    Plaintiff Farmers Educational and Cooperative Union of America,

commonly known as National Farmers Union (“NFU”), is a national federation of state

Farmers Union organizations existing under the laws of Texas, and has its principal place

of business in Washington, the District of Columbia. Founded in 1902, NFU is the oldest

and second largest general farm organization in the United States and represents nearly

200,000 U.S. family farmers and ranchers, with organized chapters across 33 different

states. NFU works to protect and enhance the economic well-being and quality of life for



9
       R-CALF USA Amended Articles of Incorporation dated April 21, 2009, Art. VI.


                                            15
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 20 of 226




family farmers, fishers, ranchers, and rural communities through educational efforts and

by advocating for policy positions that are developed by the grassroots membership.

Nineteen of the NFU’s state divisions are recognized by the USDA as Certified Nominating

Organizations (CNOs) for the Cattlemen's Beef Promotion and Research Board and, as

such, have certified to the Secretary of Agriculture that “a primary or overriding purpose

of this organization or association is to promote the economic welfare of cattle producers.”

NFU members include fed cattle producers who sold fed cattle to Packing Defendants and

individuals who transacted cattle futures and options on the CME during the Class Period.

       31.    R-CALF USA and NFU, respectively, have standing to bring this action

pursuant to established Supreme Court precedent for: (a) declaratory and injunctive relief

in a representative capacity on behalf of their respective members, who are adversely

affected by Packing Defendants’ misconduct described herein and whose participation is

not required for the declaratory and injunctive relief sought; and (b) damages in their

personal capacity for that same misconduct, which has frustrated their respective missions

to protect the interests of their members, and diverted their resources to help their members

mitigate damages and prevent further breaches of the law by Packing Defendants.

       32.    Plaintiff Weinreis Brothers Partnership (“Weinreis Brothers”) is a general

partnership organized under the laws of North Dakota, and has its principal place of

business in Scottsbluff, Nebraska.

       33.    Plaintiff Minatare Feedlot Inc. (“Minatare”) is a Nebraska corporation with

its principal place of business in Scottsbluff, Nebraska.




                                             16
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 21 of 226




       34.    Plaintiff Charles “Chuck” Weinreis (“Weinreis”) is an individual, a partner

of Weinreis Brothers, president of Minatare, and a sole proprietor with a principal place of

business in Scottsbluff, Nebraska.

       35.    Plaintiff Eric Nelson (“Nelson”) is an individual and sole proprietor with a

principal place of business in Moville, Iowa.

       36.    Plaintiff James “Jim” Jensen d/b/a Lucky 7 Angus (“Lucky 7 Angus”) is an

individual and sole proprietor with a principal place of business in Riverton, Wyoming.

       37.    Plaintiff Richard “Rick” Chambers (“Chambers”) is the trustee of the

Richard C. Chambers Living Trust (“Chambers Trust”), a trust organized under the laws

of Kansas, with a principal place of business in Hays, Kansas. Chambers is also a

beneficiary of the Chambers Trust.

       38.    Plaintiffs Steven Graham and Nathan Graham own a cattle feeding business

with a principal place of business in Cherokee, Iowa. Steven Graham operated the business

as a sole proprietor until in or around 2018. Beginning in or around 2018, Steven Graham

operated the business in partnership with Nathan Graham. The Graham’s feedlot, at times,

conducted business under the name “Graham Feedlot.” Steven Graham, Nathan Graham,

and the Graham Feedlot are collectively referred to herein as “the Grahams.”

       39.    During the Class Period, the Weinreis Brothers, Weinreis, Nelson, Lucky 7

Angus, Chambers as trustee of the Chambers Trust, and the Grahams (collectively, the

“Producer Plaintiffs”) each sold fed cattle directly to one or more of the Packing

Defendants. During the Class Period, Minatare owned and sold fed cattle directly to one

or more of the Packing Defendants on behalf of Weinreis.


                                            17
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 22 of 226




      40.    During the Class Period, the Weinreis Brothers, Weinreis, Nelson, Lucky 7

Angus, Chambers as trustee of the Chambers Trust, and Steven Graham (the “Exchange

Plaintiffs”) each transacted in Live Cattle futures and/or options on the CME.

      41.    As a consequence of the conduct described in this Complaint:

                    a.     Producer Plaintiffs and Producer Class members suffered

             damages in that they received less for their sales of fed cattle to Packing

             Defendants than they would have in the absence of the violations of law

             alleged herein; and

                    b.     Exchange Plaintiffs suffered damages from a manipulated Live

             Cattle futures and options market. Exchange Plaintiffs suffered monetary

             losses by transacting in Live Cattle futures and options at artificial prices

             directly resulting from Packing Defendants’ conduct, including their

             suppression of fed cattle prices and Live Cattle futures. Further, during the

             Class Period, Plaintiffs Weinreis Brothers, Weinreis, Lucky 7 Angus,

             Chambers as trustee of the Chambers Trust, and Exchange Class members

             suffered aggregate net trading losses on their respective combined purchases

             and sales of CME Live Cattle futures and options.

      B.     The Tyson Defendants

      42.    Defendant Tyson Foods, Inc. (“Tyson Foods”) is a Delaware corporation

with its principal place of business located at 2200 Don Tyson Parkway, Springdale,

Arkansas 72762. Tyson Foods is the parent company of the Tyson group.




                                            18
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 23 of 226




       43.    Defendant Tyson Fresh Meats, Inc. (“Tyson Fresh”) is a wholly owned

subsidiary of Tyson Foods. Tyson Fresh is a Delaware corporation with its principal place

of business located at 800 Stevens Port Drive, Dakota Dunes, South Dakota 57049. Tyson

Fresh is the principal operating entity within Tyson’s U.S. cattle and beef business. Tyson

Fresh owns and operates directly, or indirectly through its subsidiaries, Tyson Fresh’s U.S.

fed cattle slaughter plants located at: Holcomb, Kansas; Dakota City, Nebraska; Lexington,

Nebraska; Amarillo, Texas; Hillsdale, Illinois; and Pasco, Washington. Tyson Fresh is the

contracting entity for fed cattle purchased and slaughtered at these plants.

       44.    Tyson Foods and Tyson Shared Services, Inc. (a Tyson group services

company), both transacted Live Cattle futures and options contracts during the Class Period

on behalf of Tyson’s U.S. beef business, operated by Tyson Fresh.

       45.    As detailed in Appendix 1, during the Class Period, the Tyson Defendants

shared a unity of corporate interest and operated as part of a single enterprise in furtherance

of the conspiracy that purposefully directed conduct that caused injury to, and derived

direct benefit from, members of both Classes in the United States and in this District.

       46.    Defendants Tyson Foods and Tyson Fresh are referred to collectively herein

as “Tyson” or the “Tyson Defendants.” However, where Plaintiffs ascribe an action to

“Tyson,” including through use of the defined term “Packing Defendants,” unless stated

otherwise, the action is alleged to have been taken by Tyson Fresh. For the avoidance of

doubt, Plaintiffs’ allegations regarding “Tyson’s” purchase and slaughter of fed cattle, the

operation of slaughter plants, and sale of resultant beef, are directed at Tyson Fresh, as the

operating entity of the Tyson single enterprise. Allegations as to “Tyson’s” participation


                                              19
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 24 of 226




in the continuing agreement, understanding, and conspiracy alleged herein are directed to

both Tyson Foods and Tyson Fresh.

       C.     The JBS Defendants

       47.    Defendant JBS S.A. is a Brazilian corporation with its principal place of

business located at Av. Marginal Direta do Tiete, 500 Bloco 3-3o. andar, Vila Jaguara, Sao

Paulo 05.118-100, Brazil. JBS S.A. is the parent company of the JBS group.

       48.    Defendant JBS USA Food Company (“JBS USA”) is a Delaware corporation

with its principal place of business located at 1770 Promontory Circle, Greeley, Colorado

80634. JBS USA acts as both an operating entity and holding company within JBS’s U.S.

cattle and beef business. It is the contracting entity for certain of JBS’s purchases of fed

cattle in the USA and associated freight contracts.

       49.    Defendant Swift Beef Company (“Swift”) is a Delaware corporation with its

principal place of business located at 1770 Promontory Circle, Greeley, Colorado 80634.

Swift operates and owns directly, or indirectly through its subsidiaries, JBS’s U.S. fed

cattle slaughter plants in Cactus, Texas; Greeley, Colorado; Grand Island, Nebraska; and

Hyrum, Utah plants. Swift also contracts for the majority of purchases of fed cattle to be

slaughtered at these plants.

       50.    Defendant JBS Packerland, Inc. (“JBS Packerland” or “Packerland”) is a

Delaware corporation with its principal place of business located at 1770 Promontory

Circle, Greeley, Colorado 80634. Packerland operates JBS’s Regional Beef business unit.

In that capacity, Packerland owns directly, or indirectly through its subsidiaries, certain of

JBS’s U.S. fed and dairy cattle slaughter plants, including the Packerland packing plants


                                             20
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 25 of 226




in Green Bay, Wisconsin; Plainwell, Michigan; Omaha, Nebraska; the Sun Land Beef plant

in Tolleson, Arizona; and the Moyer Packing plant in Souderton, Pennsylvania. Packerland

also contracts for the majority purchases of fed cattle to be slaughtered at these plants.

       51.    Various senior staff and executives responsible for the operation of JBS’s

U.S. fed cattle and beef business during the Class Period were employed by each of JBS

USA, Swift, and Packerland.10

       52.    JBS USA transacted in Live Cattle futures and options on behalf of JBS’s

U.S. fed cattle and beef business during the Class Period,11 as did JBS S.A.12 Other

affiliates, including J&F Oklahoma Holdings, Inc. and JBS Five Rivers Cattle Feeding

LLC, which was a wholly-owned indirect subsidiary of JBS USA until its divestment in

2018, also transacted in Live Cattle futures and options.

       53.    Defendants JBS USA, Swift, and Packerland were, throughout the Class

Period, wholly-owned, direct or indirect subsidiaries of JBS S.A.

       54.    Defendants JBS S.A., JBS USA, Swift, and Packerland are referred to

collectively herein as “JBS” or the “JBS Defendants.”            Swift and Packerland are

collectively referred herein as Swift/Packerland.

       55.    As detailed in Appendix 1, during the Class Period, the JBS Defendants

shared a unity of corporate interest and operated as part of a single enterprise in furtherance


10
      JBS USA Food Company’s, Swift Beef Company’s, and JBS Packerland, Inc.’s
Disclosures, Pursuant to Attachment 1 of ECF No. 196, June 12, 2020, at 8-10, 14.
11
        JBS S.A., 2017 Annual Report at 62 (Mar. 29, 2018), available at
https://sec.report/otc/financial-report/189800.
12
       Id. at 59, 62.


                                              21
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 26 of 226




of the conspiracy that purposefully directed conduct that caused injury to, and derived

direct benefit from, members of both Classes in the United States and in this District.

       56.    Where Plaintiffs ascribe an action to “JBS,” including through use of the

defined term “Packing Defendants,” unless stated otherwise, the action is alleged to have

been taken by Swift and Packerland. For the avoidance of doubt, Plaintiffs’ allegations

regarding “JBS’s” purchase and slaughter of fed cattle, the operation of slaughter plants,

and sale of resultant beef, are directed at Swift and Packerland, the operating entities of the

JBS single enterprise. Allegations as to “JBS’s” participation in the continuing agreement,

understanding, and conspiracy alleged herein are directed at each of JBS S.A., JBS USA,

Swift, and Packerland.

       D.     The Cargill Defendants

       57.    Defendant Cargill, Incorporated (“Cargill, Inc.”) is a Delaware corporation

with its principal place of business at 15407 McGinty Road, Wayzata, Minnesota 55391.

Cargill, Inc. is the parent company of the Cargill group.

       58.    Defendant Cargill Meat Solutions Corporation (a/k/a Cargill Protein)

(“CMS”), a subsidiary of Cargill, Inc., is a Delaware corporation with its principal place of

business at 825 East Douglas Avenue, Wichita, Kansas 67202. CMS is the principal

operating entity within Cargill’s U.S. cattle and beef business and a wholly owned

subsidiary of Cargill, Inc. CMS owns and operates, directly, or indirectly through its

subsidiaries, Cargill’s U.S. fed cattle slaughter plants located at: Dodge City, Kansas;

Schuyler, Nebraska; Friona, Texas; Fort Morgan, Colorado; Fresno, California;




                                              22
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 27 of 226




Wyalusing, Pennsylvania.13 CMS is the contracting entity for fed cattle purchased and

slaughtered at these plants. On information and belief, Cargill Inc. and CMS transacted

Live Cattle futures and options and reported Large Trader Position Data to the CFTC

during the Class Period.

       59.    Defendants Cargill, Inc. and CMS are referred to collectively herein as

“Cargill” or the “Cargill Defendants.”

       60.    As detailed in Appendix 1, during the Class Period, the Cargill Defendants

shared a unity of corporate interest and operated as part of a single enterprise in furtherance

of the conspiracy that purposefully directed conduct that caused injury to, and derived

direct benefit from, members of both Classes in the United States and in this District.

       61.    Where Plaintiffs ascribe an action to “Cargill,” including through use of the

defined term “Packing Defendants,” unless stated otherwise, the action is alleged to have

been taken by CMS.         For the avoidance of doubt, Plaintiffs’ allegations regarding

“Cargill’s” purchase and slaughter of fed cattle, the operation of slaughter plants, and sale

of resultant beef, are directed at CMS, as the operating entity of the Cargill single

enterprise.   Allegations as to “Cargill’s” participation in the continuing agreement,

understanding, and conspiracy alleged herein are directed to both Cargill Inc. and CMS.




13
        CMS also processes non-fed cattle, principally at its Fresno, California and
Wyalusing, Pennsylvania plants. Such cattle are estimated to comprise between 11-13%
of its total slaughter volume annually.


                                              23
        CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 28 of 226




        E.    National Beef

        62.   Defendant National Beef Packing Company, LLC (“National Beef”) is a

Delaware limited liability company with its principal place of business located at 12200

North Ambassador Drive, Suite 500, Kansas City, Missouri 64163. National Beef owns

and operates, directly, or indirectly through its subsidiaries, National Beef’s U.S. fed cattle

slaughter plants, located at: Dodge City, Kansas; Liberal, Kansas; and Tama, Iowa.14

National Beef is the contracting entity for fed cattle purchased and slaughtered at these

plants. National Beef transacts Live Cattle futures and options and reported Large Trader

Position Data to the CFTC during the Class Period.

        63.   Marfrig Global Foods S.A. (“Marfrig”) is a Brazilian meatpacking

conglomerate with operations around the world and, since June 2018, owns a controlling

interest in National Beef Packing Company, LLC.15 Prior to this sale, Jefferies Financial

Group, Inc. (“Jefferies Financial Group”) was National Beef’s controlling shareholder.16

Throughout the period, U.S. Premium Beef, LLC, was a minority shareholder in National

Beef.




14
      National Beef acquired the Tama, Iowa plant in June 2019 from Iowa Premium,
LLC, a regional Independent Packer.
15
        Marfrig Concludes Acquisition of National Beef, Marfrig (Jun. 6, 2018),
http://www.marfrig.com.br/en/documentos?id=780.
16
       Jefferies Financial Group Inc., Annual Report, (Form 10-K) at 6 (Jan. 10, 2019)
(“Jefferies 2018 Annual Report”). After the acquisition, Jefferies Financial Group,
retained a 31% interest in National Beef.



                                              24
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 29 of 226




       F.     Packing Defendants

       64.     During the Class Period, each Packing Defendant purchased fed cattle in the

United States and sold the resultant beef.17

       65.    During the Class Period, at least Tyson Foods, JBS S.A., JBS USA, CMS,

and National Beef exploited the relationship between physical cash cattle and the CME

Live Cattle market and transacted in cattle futures and/or options at prices that they had

suppressed.

       66.    Each Packing Defendant was a co-conspirator with the other Packing

Defendants and committed overt acts in furtherance of the conspiracy alleged herein in the

United States and in this District.

       67.    Where Plaintiffs ascribe an action to “Packing Defendants,” unless stated

otherwise, the action is alleged to have been taken by each of Tyson, JBS, Cargill and

National Beef.

       G.     John Doe Defendants

       68.     John Doe Defendants are those packing firms, financial institutions, and/or

trading firms that participated in the manipulation of the Live Cattle futures and options

market, as described herein. The identity of individuals and firms that trade CME futures

and options is anonymous and not available to the public. Plaintiffs will be able to identify

the John Doe Defendants through discovery of trading records in possession of the CME

Group Inc. that it is required to maintain under the Commodity Exchange Act (“CEA”)



17
       CBW Top 30 Beef Packers.


                                               25
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 30 of 226




including, but not limited to, Order Entry Operator identifications, Tag 50 IDs, User

Assigned IDs, and Clearing Information.

       H.     Agents and Affiliates

       69.     “Defendants,” as used herein, refers to and includes each of the named

Defendants’ predecessors, successors, parents, wholly-owned or controlled subsidiaries or

affiliates, employees, officers, and directors.

       70.    Whenever reference is made to any act, deed, or transaction of any corporate

group, corporation, or partnership, the allegation means that the corporate group,

corporation, or partnership engaged in the act, deed, or transaction by or through its

officers, directors, agents, employees, representatives, parents, predecessors, or

successors-in-interest while they were actually engaged in the management, direction,

control, or transaction of business or affairs of the corporation or partnership.

III.   JURISDICTION, VENUE AND COMMERCE

       71.    This action arises under Section 1 of the Sherman Act (15 U.S.C. §1),

Sections 4 and 16 of the Clayton Act (15 U.S.C. §§15, 26), Sections 202 and 308 of the

Packers and Stockyards Act (7 U.S.C. §§192, 209), and Sections 2(a), 6(c) and 22 of the

Commodity Exchange Act (7 U.S.C. §1, et. seq.). The action is for injunctive relief,

compensatory damages, treble damages, costs of suit, and reasonable attorneys’ fees.

       72.    This Court has federal question subject matter jurisdiction under 28 U.S.C.

§§1331, 1332(d), and 1337, Sections 4 and 16 of the Clayton Act (15 U.S.C. §§15, 26),

and Section 22 of the Commodity Exchange Act (7 U.S.C. §25).




                                              26
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 31 of 226




       73.    Venue is proper in this District under 15 U.S.C. §§15 and 22 and 28 U.S.C.

§1391(b), (c), and (d) because at all times relevant to the Complaint: (a) Defendants

transacted business, were found, or acted through subsidiaries or agents present in this

District; (b) a substantial part of the events giving rise to Plaintiffs’ claims occurred in this

District; and (c) a substantial portion of the affected interstate trade and commerce

described below has been carried out in this District, including:

              a.      Cargill, Inc. is domiciled in this District;

              b.      Packing Defendants purchased fed cattle owned or located in this

                      District,18 including from members of the Producer Class; and

              c.      Packing Defendants processed the resultant beef at plants located in

                      this District and/or sold resultant beef products to customers located

                      in this District.19




18
        The 2017 USDA Census of Agriculture records that approximately 1.4 million beef
cattle were sold from Minnesota farms in 2017. See U.S. Dep’t of Agric., 2017 Census of
Agriculture – State Data, Volume 1, Chapter 1: State Level Data: Minnesota, Table 16,
https://www.nass.usda.gov/Publications/AgCensus/2017/Full_Report/Volume_1,_Chapte
r_1_State_Level/Minnesota/st27_1_0015_0016.pdf.       See also Feedlots, AMERICAN
ANGUS                                                                     ASSOCIATION,
https://www.angus.org/Commercial/Links/CommFeedlotRpt.aspx#MN. Tyson Fresh,
Swift, Packerland, CMS, and National Beef each employed field buyers whose assigned
territory included Minnesota. Various individuals within each of Tyson Fresh, Swift,
Packerland, CMS, and National Beef, including field buyers active in Minnesota,
maintained Minnesota Department of Agriculture livestock meat packing company agent
licenses throughout the Class Period.
19
      Specifically, CMS operated a protein processing plant in Albert Lea, Minnesota,
which processed beef during the Class Period.


                                               27
          CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 32 of 226




          74.   The conduct detailed in ¶73 furthered Defendants’ conspiracy to profit from

the violations of law alleged herein.

          75.   Defendants’ conspiracy and conduct were within the flow of, and were

intended to and did have a substantial effect on, the interstate commerce of the United

States.     During the Class Period, Defendants used the instrumentalities of interstate

commerce, including interstate wires, in furtherance of their illegal scheme.

          76.   This Court has personal jurisdiction over each Defendant because each

Defendant transacted business, maintained substantial contacts, is located, or its co-

conspirators committed overt acts in furtherance of the conspiracy to depress fed cattle

prices and the manipulation of the cattle futures and options market, in the United States,

including in this District. Defendants should, therefore, have foreseen the possibility of

being brought before this Court to answer for any illegal acts related to their business

conducted here.

          77.   The Court has personal jurisdiction over all non-resident Defendants under

Minnesota’s long-arm statute, Minn. Stat. §543.19, because each such Defendant: (a) owns,

possesses, or uses real or personal property in Minnesota; (b) transacts business within

Minnesota; (c) commits acts in Minnesota causing injury or property damage; and (d)

commits acts outside Minnesota causing injury or property damage within Minnesota.

Moreover, Minnesota has a substantial interest in providing a forum and the burden placed

on Defendants by being brought under the state’s jurisdiction does not violate fairness and

substantial justice.




                                             28
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 33 of 226




       78.    During the Class Period, all Defendants, both foreign and domestic, engaged

in conduct within the United States related to Plaintiffs’ allegations.         Defendants’

misconduct was purposefully directed at the United States and was specifically intended to

affect the prices of fed cattle bought within the United States and Live Cattle futures and

options transacted by the Defendants with U.S. counterparties. Defendants’ acts were acts

in furtherance of the conspiracy that, because they occurred in the United States by

Defendants’ domestic entities, provide specific personal jurisdiction over all conspirators.

       79.    The conspiracy and the overt acts taken in furtherance of it, were directed at,

and had the intended effect of, causing injury to persons residing in, located in, or doing

business in the United States, including in this District.

       80.    Therefore, as members of the conspiracy, foreign-based Defendants are

liable for acts taken in furtherance of the conspiracy by domestic Defendants over whom

they exert direct and complete control, as well as their own actions taken in the United

States, and personal jurisdiction attaches, regardless of whether some portion of the

conduct in furtherance of the conspiracy might have occurred overseas.

IV.    OVERVIEW OF THE FED CATTLE MARKET

       81.    The market for fed cattle in the United States is enormous. For example, in

2017 alone, 25.8 million fed cattle were slaughtered and processed into beef products. This




                                              29
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 34 of 226




amount accounted for 80% of the 32.2 million commercial cattle slaughtered across the

United States.20

       82.    The cattle production cycle, running from birth to slaughter, typically ranges

between 15 to 24 months, and is the longest of all animals typically raised for meat. Fed

cattle progress through three interrelated sectors prior to slaughter: cow/calf; stocking and

background; and feedlots, as detailed in Figure 7 below.




20
       The remaining volume comprised slaughter cows (female cattle that have birthed a
calf) and bulls, whose meat is typically used for lesser quality beef products such as
hamburger patties. 2018 Meat & Poultry Facts at 12.



                                             30
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 35 of 226




Figure 7. Cattle and Beef Industry from Breeding to Consumption21




       83.    Once cattle reach between around 950 and 1,500 pounds, they are marketed,

transported to, and slaughtered at a packing plant operated by a beef packer such as Packing

Defendants. Because fed cattle are a perishable commodity, producers face significant

pressure to sell their cattle within a matter of weeks once they reach slaughter-weight.22


21
       U.S.  Gov’t Accountability Off., GAO-18-296, U.S. DEPARTMENT OF
AGRICULTURE: ADDITIONAL DATA ANALYSIS COULD ENHANCE MONITORING OF U.S.
CATTLE      MARKET         6     (Apr.     2018) (“2018 GAO     Report”),
https://www.gao.gov/assets/700/691178.pdf.
22
     RTI International, GIPSA Livestock and Meat Marketing Study, Vol. 3: Fed Cattle
and Beef Industries, prepared for U.S.D.A. GRAIN INSPECTION, PACKERS AND


                                            31
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 36 of 226




As noted by Grain Inspection, Packers and Stockyards Administration (now a part of the

USDA Agricultural Marketing Service (“AMS”)) and shown by Plaintiffs’ regression

analysis detailed in Section VI(E)(2) below, “[c]attle held beyond the optimal marketing

period begin to decrease in value because of excessive fat gain and the rising cost of

gain.”23 Further, continuing to hold slaughter-weight cattle increases the risk of death loss,

which elevates after cattle spend more than 5-6 months in the feedlot.24 This limits

producers’ ability to hold out for higher prices, particularly as compared to producers of

storable commodities, such as grains.

       84.     Packing Defendants process the carcasses into various primal cuts and

smaller sub-primal cuts that are then vacuum-packed and boxed for sale to customers of

“boxed beef” who process it into cuts that are ultimately sold to consumers at retail,

restaurants, and other foodservice operations. Fed cattle beef is also used to produce

ground beef.

       85.     Customers of boxed beef include foodservice companies such as Sysco and

US Foods and large retailers such as Costco and Sam’s Club. Boxed beef is a commodity

product, and competition to sell boxed beef is primarily on price as between boxes of




STOCKYARD              ADMINISTRATION              (2007),        at                     5-4,
https://www.gipsa.usda.gov/psp/publication/livemarketstudy/LMMS_Vol_3.pdf.
23
       Id.
24
       David Cooper, Feedyard data reveals higher death losses, PROGRESSIVE
CATTLEMAN (Dec. 24, 2015), https://www.progressivecattle.com/topics/herd-
health/feedyard-data-reveals-higher-death-losses.



                                             32
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 37 of 226




equivalent USDA quality and yield grades.25 Packing Defendants also process boxed beef

in-house, and sell case-ready beef and other value added products (e.g., sausages) directly

to retailers, restaurants, hospitals, and others at a premium over boxed beef prices. Certain

customers will purchase both boxed beef and processed products from Packing Defendants.

       86.    As a perishable product, the majority of beef sold domestically is sold

through short-term contracts.26 Certain large purchasers, such as Walmart or national

restaurant chains like Outback Steakhouse, purchase some of their beef through “forward”

contracts (pursuant to which beef is sold 22 days or more prior to delivery) and other long-

term supply agreements.

       87.    Packing Defendants all operate a live fed cattle procurement team, run by a

head buyer, who is supported by a number of field buyers who are responsible for defined

territories. Field buyers acquire cattle from feedlots situated inside their territory. They

conduct negotiations directly with the fed cattle producers and their agents27 within the

parameters set by their head buyer.28




25
      Amended Complaint, ¶24, U.S. v. JBS SA, No. 08-cv-05992, ECF No. 48 (N.D. Ill.
Nov. 7, 2008) (“U.S. v. JBS Amended Complaint”).
26
      Packing Defendants freeze fresh beef they have been unable to sell for its
subsequent sale as frozen beef at discounted rates.
27
        Producers commonly delegate authority for marketing their cattle to the commercial
feedlot which has fed their cattle or to third-party marketing cooperatives. A small portion
of the fed cattle sales to Packing Defendants also occur at public auctions.
28
       Tyson Fresh, Swift, CMS, and National Beef each ensure that their respective field
buyers offer producers a common maximum bid. This limits producer’s ability to use
reports of higher prices paid elsewhere for negotiating.


                                             33
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 38 of 226




       88.     Packing Defendants each conduct daily meetings, typically from their head

office, attended by representatives of their respective cattle procurement, plant operations,

scheduling, beef sales, and risk management teams, among others, to make decisions

regarding their respective cattle and beef operations. Among other matters, the attendees

of these meetings will discuss the number of cattle their fed cattle business will procure,

the terms on which they will be bought, plant scheduling (including slaughter rates) across

each of their slaughter facilities, and beef sales strategy.

       89.     Each Packing Defendant seeks to procure sufficient fed cattle to operate its

slaughter plants at its chosen utilization rates without interruption. Weekly plant capacity

is determined not only by plant size, but by the number and length of shifts run in a given

week, and the “chain-speed” at which those shifts are run.29 Packing Defendants’ average

cost of production increases if they underutilize their plant capacity. Thus, it is in the

individual interest of each Packing Defendant to make sure that it has timely access to

sufficient fed cattle to run its plants efficiently.

       90.     Prior to the consolidation of the beef packing industry, almost all fed cattle

was sold through the “cash” or “negotiated” cattle trade: meat packers’ buyers went to

feedlots and auctions and paid a cattle price set each day at the dollar mark where supply




29
       “Chain-speed” refers to the head per hour rate at which a plant slaughters and
fabricates cattle.



                                                34
         CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 39 of 226




and demand met.30 These cattle were then delivered to the slaughter plant within the

customary seven-day pick-up period.

         91.     However, by 2015, the cash cattle trade volume had dramatically shrunk, and

now accounts for only 20-25% of national fed cattle sales.31 Despite this, the cash cattle

trade remains the industry’s price discovery mechanism and continues to determine the

price of the nearly 71% of fed cattle bought pursuant to “formula” or “forward” contracts.

Under these agreements, commonly referred to as “captive supply” agreements, producers

commit to deliver their cattle to a packer once they have obtained slaughter-weight at a

price to be determined at or around the point of delivery pursuant to an agreed-upon

formula.32 Figure 8 below shows the changes in fed cattle procurement methods over the

last 15 years:




30
       For the avoidance of doubt, Plaintiffs do not allege that there are separate or sub-
markets in the U.S. product market for the purchase of fed cattle, whether demarcated by
contracting type or otherwise.
31
         A by-region breakdown of these figures appears in Appendix 3.
32
         Formula cattle transactions also include “top-of the market bids,” discussed further
below.


                                              35
         CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 40 of 226




Figure 8. USDA Records of Fed Cattle Procurement Methods – U.S. – 2005 to 201933

               National Fed Cattle Procurement Methods: 2005-2019
70.00%



60.00%



50.00%



40.00%



30.00%



20.00%



10.00%



 0.00%
         2005   2006   2007     2008   2009   2010   2011   2012   2013    2014    2015    2016     2017   2018   2019

                              Cash       Formula        Forward Contract          Negotiated Grid




         92.    The price of cattle delivered under formula contracts is determined by

reference to a stipulated measure of cash cattle prices at, or just prior to, the date of delivery.

These contracts commonly incorporate a specified average cash price reported by AMS’s

Livestock Mandatory Reporting (“LMR”) cattle transaction price summaries, particularly


33
       Under negotiated grid contracts, the seller and buyer negotiate a base price, which
is then raised or lowered through the application of premiums or discounts after slaughter
based on carcass performance. Negotiated grid contracts’ base prices move in parallel with
cash cattle prices.



                                                      36
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 41 of 226




those from the AMS LMR Five Area states.34 Moreover, the price of cattle delivered under

forward contracts is typically established by reference to the price of the Live Cattle

Futures contract settling in the month of or adjacent to the expected delivery date. As

explained in Section IX, the price of Live Cattle Futures contracts is directly impacted by

current and expected cash cattle prices. Thus, the price of cash cattle sets or drives the

price of the bulk of Packing Defendants’ fed cattle purchases, despite constituting only a

small percentage of total fed cattle purchases.35

       93.     Tyson, JBS, Cargill, and National Beef each use captive supply agreements

for the bulk of their procurement needs.



                                                                                               . 36

       94.     Packing Defendants’ use of captive supply agreements has both incentivized

and facilitated their suppression of cash cattle prices. The greater a Packing Defendant’s

supply of captive cattle is, the less reliant it becomes on participating in the cash cattle

trade to procure sufficient cattle to operate its slaughter plants at its chosen utilization rates.

This, in turn, allows a Packing Defendant to abstain from purchasing cash cattle when it



34
       These price series collate the information Packing Defendants and others are
required to submit to the USDA on a daily and weekly basis regarding their live cattle
purchases and deliveries pursuant to the Livestock Mandatory Reporting Act of 1999. The
Act imposes similar reporting obligations upon packers in relation to their boxed beef sales.
35
       The base prices used in negotiated grid contracts are also impacted by changes in
cash cattle prices.
36

                    . There is no public record of their individualized transactions.


                                                37
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 42 of 226




regards market prices to be too high, and provides it with leverage to require a would-be

cash seller to agree to a formula deal. All things being equal, a reduction in demand for

cash cattle results in a drop in cash cattle prices, as producers are forced to lower their

asking price in order to attract a buyer willing to purchase and slaughter the producer’s

perishable product. And because cash cattle prices are used to set the prices paid by

Packing Defendants under their formula contracts and directly impact the Live Cattle

futures prices incorporated into forward agreements, a reduction in cash cattle prices

reduces the price paid by Packing Defendants for cattle bought on such contracts.

       95.    As the cost of fed cattle constitutes the majority of their costs of production,

Packing Defendants’ profitability is driven by the “meat margin,” which is the spread

between the price packers pay for fed cattle and the price they charge for beef. The meat

margin is very sensitive to changes in industry aggregate slaughter levels, and Packing

Defendants can increase it through cooperation. As noted by the U.S. Department of

Justice (“DOJ”), “all else being equal, when the meat packing industry reduces production

levels, feedlots and cattle producers are paid less for fed cattle because fewer fed cattle are

demanded and customers pay more for [beef] because less is available for purchase.

Because the supply of fed cattle and demand for [beef] are relatively insensitive to short-

term changes in price, even small changes in industry production levels can significantly

affect packer profits.”37 As a result of these sensitivities, Packing Defendants can improve




37
       U.S. v. JBS Amended Complaint, ¶26-27. See also Section VII(B) below regarding
the elasticities of fed cattle and beef.


                                              38
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 43 of 226




their respective profitability by coordinating their respective slaughter levels at or below

the prevailing supply of slaughter-weight fed cattle.

       96.    The fed cattle market is highly concentrated. In fact, during the Class Period,

Packing Defendants collectively purchased and slaughtered between 81% to 83% of the 23

to 26 million fed cattle slaughtered in the United States annually. See Figure 1 above and

Appendix 2. During this time, Packing Defendants’ relative market shares as against each

other remained remarkably stable. Id. The remainder of the U.S.’s fed cattle slaughter

capacity is predominately provided by regional Independent Packers such as Greater

Omaha, Nebraska Beef, One World Beef, Agri Beef, and Creekstone Farms, each of whom

only operate one plant.38

       97.    Due to their limited slaughter capacity and narrower marketing outlets, the

Independent Packers cannot readily absorb all of the excess cattle supply caused by a

reduction in slaughter volume by Packing Defendants. As a result, when faced with such

a slaughter reduction, certain producers are forced to sell their fed cattle at small, non-

federally inspected slaughter facilities, which process approximately 10-50 head per day.

However, there are not sufficient small plants within the cattle feeding regions to

accommodate the cattle held over during Packing Defendants’ slaughter reductions. Thus,

producers do not have viable marketing outlets when Packing Defendants’ reduce their

slaughter volumes.



38
      Lee Schulz, et al., Economic Importance of Iowa’s Beef Industry, IOWA STATE
UNIVERSITY      (Dec.    2017),   https://store.extension.iastate.edu/product/Economic-
Importance-of-Iowas-Beef-Industry; and CBW Market Share.


                                             39
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 44 of 226




V.     PACKING DEFENDANTS CONSPIRED TO DEPRESS FED CATTLE
       PRICES

       98.    Fed cattle prices rose consistently from 2009 through 2014, peaking in

November 2014 at approximately $170/cwt per hundredweight (“cwt”).39 Market analysts,

such as the USDA Economic Research Service, predicted that the price levels established

in 2014 would continue for a number of years before experiencing a gradual decline.40

Some forecasters even foresaw no change from 2014 prices “barring any outside market

shocks like drought or a U.S. economic recession.”41 This predicted price stability reflected

the industry’s understanding of rising beef demand (see Figure 42 below) and knowledge




39
         Cattle are typically priced on a live-weight basis (the price per cwt applied to the
live-weight of the animal prior to slaughter, typically immediately prior to delivery) or a
carcass-weight or “dressed” basis (the price per cwt applied to the animal once “dressed,”
i.e., slaughtered with its head, hide, and internal organs removed). References to fed cattle
prices in this complaint are on a live-weight basis unless otherwise stated. Live-weight
and carcass-weight prices typically move together, as both are based on the expected value
of the cattle once slaughtered.
40
        U.S. DEP’T OF AGRIC., OCE-2015-1, OFF. OF THE CHIEF ECONOMIST: USDA
AGRICULTURAL PROJECTIONS TO 2024, INTERAGENCY AGRICULTURAL PROJECTIONS
COMMITTEE                    81                  (February                  2015),
https://www.usda.gov/oce/commodity/projections/USDA_Agricultural_Projections_to_2
024.pdf.
41
       Livestock Monitor, A Newsletter for Extension Staff, LIVESTOCK MARKETING
INFORMATION CENTER, STATE EXTENSION SERVICES IN COOPERATION WITH USDA 2 (Jan.
12, 2015); and CattleFax Predicts Strong Prices to Remain in 2015, AGWEB (Feb. 6,
2015),      https://www.agweb.com/article/cattlefax-predicts-strong-prices-to-remain-in-
2015-naa-news-release/ (“Analyst[s] . . . expect fed cattle prices averaging in the mid-
$150s [per CWT in 2015], slightly higher than last year. Prices will trade in a range from
the near $140 [per CWT] in the lows to near $170 [per CWT] in the highs in the year
ahead.”).


                                             40
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 45 of 226




that slaughter-weight fed cattle numbers would remain low into 2015 and 2016 before

gradually rising.

       99.    Although Packing Defendants initially benefited from the rise in fed cattle

prices because wholesale beef prices rose in parallel, the meat margin fell to a low of

approximately $50 in the months leading up to 2015, sending their margins into the red.

       100.   In response, Packing Defendants commenced or accelerated their conspiracy

to depress and stabilize the price of fed cattle purchased in the United States. At the core

of their collusion was an agreement to reduce and then manage their respective slaughter

volumes: a classic abuse of monopsony, or unfair buying power. Packing Defendants

implemented their conspiracy by periodically restraining or reducing slaughter numbers to

limit or “ration” demand for fed cattle, and by curtailing their purchases of cash cattle

during these periods. Packing Defendants also coordinated their procurement practices

with respect to the cash cattle they did actually purchase. They further uneconomically

imported foreign cattle to depress demand for domestic cattle and closed or idled slaughter

plants to refrain from expanding their remaining slaughtering capacity despite the

availability of record margins. Packing Defendants’ coordinated procurement practices

reduced or eliminated the ability of producers to generate price competition for their cattle,

which further supported Packing Defendants’ collusive agreement to depress and stabilize

the price of fed cattle. At the same time, Packing Defendants also benefitted from strong

and increasing beef demand throughout the Class Period, causing them to reap record

margins. See Figures 6 above and 40 and 43 below.




                                             41
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 46 of 226




       A.     Packing Defendants Agreed to Reduce and Restrain Their Collective
              Slaughter Volumes and to Pressure Cash Cattle Sellers

       101.   As confirmed by Jason F. (“Witness 1”), based on conversations with James

Hooker, head of fabrication at Swift’s Cactus, Texas plant, each of the Packing Defendants

expressly agreed to periodically reduce their respective purchase and slaughter volumes in

order to reduce the prices they would otherwise pay for fed cattle during the Class Period.

       102.   Witness 1 is a former employee of Defendant Swift. Witness 1 was a quality

assurance officer (“QA”) at Swift’s Cactus, Texas slaughter plant, located in the Texas

Panhandle. He worked there for over 10 years until his employment ceased in early 2018.

       103.   During the period of his employment coinciding with the Class Period,

Witness 1 was a head QA and had primary responsibility for the plant’s kill floor, hotboxes,

and coolers. The kill floor is where cattle are slaughtered and dressed, i.e., the head, hide,

and internal organs are removed. The carcasses are then moved to the hotboxes to cool

down, before being stored in the coolers ahead of fabrication, where they are broken down

into smaller cuts.

       104.   Witness 1 learned of Packing Defendants’ collusive purchase and slaughter

reduction agreement from Mr. Hooker. As he was the head of fabrication at Swift’s Cactus,

Texas plant, as explained below, Mr. Hooker was in a position to know about the unlawful

agreement.

       105.   Witness 1 regularly stopped by Mr. Hooker’s office prior to starting his shift

to learn the slaughter and fabrication numbers for that day and the upcoming days. These

numbers affected the execution of Witness 1 and his team’s responsibilities, including the



                                             42
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 47 of 226




placement of his team, arrangement of hotbox and cooler space, the number of carcasses

they would need to process through the hotbox and coolers that day, and his interactions

with USDA inspectors. In addition to the fabrication plan, Mr. Hooker, like Witness 1,

also needed to understand the number of cattle scheduled to be slaughtered each day. If

the kill volume was lower but the price of beef remained favorable, the fabrication floor

would continue to process carcasses at typical rates. However, when kill volumes were

reduced and the price of beef was unfavorable, Mr. Hooker may order the carcasses to

spend a longer time in the hot boxes and coolers before being fabricated into beef cuts so

as to improve grading performance. In this circumstance, Witness 1 and his team would

allow more space between each carcass in the hotboxes. If the kill volume was higher, Mr.

Hooker may need to increase the number of carcasses fabricated to ensure there was

sufficient space in the hotboxes and coolers, and Witness 1 would need to space the

carcasses closer together when filling the hotboxes. Further, the number of carcasses

expected to be put into the hotboxes would dictate the amount of air and water Witness 1

and his team used to ensure proper cooling speeds. It was essential to both Mr. Hooker

and Witness 1 that they know the plant’s planned slaughter figures in order to perform their

core job duties.

       106.   Witness 1 reports having had a “decent” working relationship with Mr.

Hooker.




                                            43
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 48 of 226




              1.     Mr. Hooker Was Well Positioned to Know About Defendants’
                     Agreement

       107.   Plaintiffs understand that Mr. Hooker continues to work at Swift’s Cactus,

Texas plant, where he has worked for over 15 years in that role, including a short stint as

head of slaughter operations. Witness 1 reports that prior to working for Swift in the early

2000s, Mr. Hooker worked at Tyson Fresh’s Amarillo, Texas slaughter plant, where he was

also responsible for fabrication.

       108.   As a fabrication manager for Swift, Mr. Hooker reported directly both to

Cactus’s General Manager, Manny Guerrero42 and directly to the beef production

department of JBS USA/Swift/Packerland’s head office in Greeley, Colorado.

       109.   As head of fabrication, Mr. Hooker needed to be informed as to cattle

buying/scheduling, cattle slaughter, and beef selling aspects of JBS U.S.’s fed cattle

business. He thus interacted with personnel across JBS’s business. In particular, in

addition to his direct reports, Mr. Hooker would also speak directly to other managers

within the JBS corporate office about plant operations, including scheduled slaughter and

fabrication volumes, and fabrication priorities.

       110.   For example, Mr. Hooker would speak directly to Sergio Sampaio Nogueira,

Head of Operations and Executive Vice-President of Plant Operations for JBS’s Fed Beef

Business during the Class Period, when Mr. Nogueira visited the Cactus plant, which

occurred regularly. Witness 1 understands that Mr. Hooker would also speak to Mr.


42
       Mr. Guerrero worked for CMS for approximately 17 years prior to his move to
JBS’s Cactus Plant. He was Plant Manager for CMS’s Fresno, California plant prior to his
departure in early 2012.


                                             44
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 49 of 226




Nogueira at other times. Mr. Hooker’s contact with senior management reflects that JBS

senior executives maintained direct connections with plant-level managers like Mr. Hooker

during the Class Period. 43

       111.   Mr. Nogueira was installed by Wesley Batista, JBS S.A.’s former CEO,44

and was regarded as Mr. Batista’s “right hand man” in regards to JBS’s U.S. beef

operations. Mr. Nogueria had primary responsibility for Swift’s fed cattle plant scheduling

and/or operations during the Class Period.

       112.   In addition, Mr. Hooker was responsible for the Cactus plant in the absence

of Mr. Guerrero and the Plant Engineer, along with Ryan Wagnon, Head of Slaughter

Operations at Cactus. When acting as the Cactus plant’s General Manager, Mr. Hooker

would liaise closely with fed beef executives from across JBS’s head office.

       113.   Therefore, Mr. Hooker spoke regularly to individuals very highly placed at

JBS. Indeed, the following recent photo shows the close working relationship he had with

such management:45


43
        David E. Bell and Catherine Ross, JBS Swift & Co., Harvard Business School, N9-
509-021,              at            7-8           (Dec.            12,           2008),
http://cfile234.uf.daum.net/attach/144DF8464F540FDF2D8F22.
44
        Wesley Batista is one of the sons of JBS S.A. founder Jose Batista Sobrinho.
Wesley Batista and his brother Joesley Batista took control of JBS S.A. in the early 2000s,
prior to JBS’ acquisition of Swift and Pilgrim’s Pride. Wesley was CEO of JBS S.A. and
directed JBS’ takeover of Swift. He remained in that role, and as a director and senior
executive of JBS USA, Swift, and Packerland, until he was implicated in a 2017 bribery
and corruption scandal in Brazil, for which he was ousted as CEO and spent time in prison.
That same conduct led to the FCPA fines discussed in Section VIII below.
45
       From right to left: James Hooker - Cactus Fabrication Operations Manager; Donna
Estrada - Cactus Technical Services Manager; Al Almanza - JBS Global Food Safety


                                             45
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 50 of 226




       114.    Mr. Hooker, Mr. Nogueria, and Mr. Wagnon, are respectively pictured on

the far left, fourth from the left, and far right.

       115.    In addition to having corporate information for JBS, Mr. Hooker had

information regarding the other Packing Defendants. Mr. Hooker regularly told Witness 1

that he was in contact with his former colleagues at Tyson Fresh’s Amarillo plant, including

his replacement there. Mr. Hooker also told Witness 1 that he had friends and former

colleagues with whom he stayed in touch at other Packing Defendants’ plants. Mr. Hooker



Director; Sergio Sampaio Nogueira - JBS Corporate Director of Operations; Paul Kieker -
FSIS Undersecretary USDA Operations; Dr. Hafeez - Texas USDA FLS; Dr. Mindy
Brashears - FSIS Undersecretary USDA FS; Brian McFarlane - JBS Corporate Director of
Technical Services; Mark DeRaad - Cactus Value Added Manager; Ryan Wagnon - JBS
Slaughter Operations Manager. See https://www.facebook.com/jbsbeefcactus/photos
/a.760788460716768/2857652041030389/?type=3&is_lookaside=1 (last visited Dec. 15,
2020).


                                                46
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 51 of 226




would often provide Witness 1 with detailed information as to the current and future

operations of Tyson Fresh, CMS, and National Beef’s nearby packing plants.

              2.     Witness 1 Learns of an Agreement Among Defendants

       116.   Witness 1 reports having multiple discussions with Mr. Hooker during which

Mr. Hooker explained that all Packing Defendants reduced their purchase and slaughter

volumes in order to reduce fed cattle prices when Packing Defendants viewed fed cattle

prices as being or becoming “too high” for their liking. During one such conversation, Mr.

Hooker specifically admitted that Packing Defendants had an “agreement” to reduce their

purchase and slaughter volumes in response to what they perceived to be high cattle prices.

       117.   That conversation occurred sometime in 2015. Witness 1 reports that he was

in Mr. Hooker’s office when Mr. Hooker received an angry phone call from his immediate

supervisor, who worked out of JBS’s central office in Greeley, Colorado.

       118.   After the call concluded, Witness 1 reports that he asked Mr. Hooker how

“many are we [Swift, Cactus] cutting [i.e., fabricating]?” Witness 1 reports that Mr.

Hooker replied the “cut” was going to be steady that day, but that the “kills are getting cut

back, [because the] price is getting too high” (or words to that effect).46 Witness 1 then

reports asking Mr. Hooker whether Swift Cactus’s competitor plants were also cutting back

their kill. Witness 1 recalls that Mr. Hooker answered Witness 1’s question as follows:




46
       Witness 1 reports that there was typically a lag between the commencement of a
slaughter reduction and the reduction of fabrication activities. Among other reasons, this
reflected the fact that Slaughter Plant 1’s fabrication team had to continue to process the
carcasses that were already hanging in the coolers.


                                             47
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 52 of 226




“Yes, they are. We have had that agreement that we don’t kill while prices are up for a

while” (or words to that effect).

       119.    Witness 1 is certain that Mr. Hooker intended to convey that all of the

Packing Defendants were reducing their slaughter volumes by agreement in response to

high prices, and was not simply commenting on the fact that one or some of the Packing

Defendants had independently decided to do so.

       120.    Witness 1 stated that the purpose of the agreed slaughter reductions was to

force cattle producers (in particular, cash cattle producers) to feed their cattle for longer

periods, and in doing so, create a condition of oversupply that would encourage producers

to either accept lower cash prices for their cattle or commit their cattle in advance on

captive supply agreements. Put another way, by creating and encouraging an apprehension

among producers that they might not be able to “get their cattle dead,” Packing Defendants

sought to increase their collective leverage over producers. As Witness 1 noted, once cattle

are fed beyond their ideal slaughter weight, producers face increasing “pressure to drop

their prices in order to get rid of their [perishable] cattle.”

       121.    Witness 1 stated that Swift’s Cactus plant had a 5,500-6,000 head per day

slaughtering capacity and might drop its kill level back to around 4,800-5,200 head per day

when implementing Packing Defendants’ agreement.                  When Swift implemented the

Packing Defendants’ agreement by buying and slaughtering fewer cattle, consequences

included running its slaughter plants at reduced hours, operating those plants at lower

“chain speeds,” and/or scheduling maintenance shutdowns. Witness 1 recalls management

at Swift’s Cactus plant, including Mr. Guerrero and Mr. Wagnon, telling staff during these


                                               48
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 53 of 226




periods of reduced slaughter during the Class Period that kill levels were being reduced in

response to fed cattle prices.

       122.   Witness 1 reports that Swift’s Cactus Plant would also reduce its slaughter

around November and then regularly maintain lower kill volumes through April the

following year.

              3.     The Available Data Corroborates Witness 1’s Account

       123.   Public reports, Packing Defendants’ slaughter data, and the cattle sales data

in Plaintiffs’ possession indicate that all Packing Defendants reduced and rationed their

slaughter volumes during periods of high or rising prices for fed cattle to suppress those

prices. Packing Defendants also managed their respective slaughter volumes throughout

the Class Period in relative lockstep to ensure that their collective demand for cattle did not

exceed the available supply. Packing Defendants did so even as the supply of cattle grew

and Packing Defendants’ margins ballooned.

       124.   Fed cattle prices typically rise in the late winter/early spring, decline in the

summer months, typically bottoming out in July for a few weeks, before again rising in the

fall. Here, the slaughter reductions, while most obvious at the beginning of each year to

suppress the seasonal rise in fed cattle prices typically experienced in late winter/early

spring, occurred throughout the Class Period. In particular, Packing Defendants moderated

their slaughter volume across the second and third quarters of most years in a successful

attempt to both lower and to extend the yearly July price trough across a number of months,

thereby also forestalling both the onset and minimizing the effect of the fall’s seasonal rise

in fed cattle prices. See, e.g., Section VI(A)-(B). Packing Defendants also reacted to short


                                              49
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 54 of 226




one-to-two week rallies in prices (see, e.g., ¶¶229-232), and opportunistically to one-off

opportunities presented by market shocks such as the fire at Tyson Fresh’s Holcomb plant

in August 2019. See Section VI(D).

       125.   Notably, Packing Defendants’ joint slaughter management was not a reaction

to changes in beef demand, which, as admitted by Tyson Fresh’s head of procurement in

2018, had been “off the charts.”47 See also Figure 42 below, demonstrating rising beef

demand throughout Class Period.

       126.   Nor did any Packing Defendant break from Packing Defendants’ collective

restraint and buy more cattle in an attempt to capture greater margin share, despite all

Packing Defendants posting profit margins that clearly demonstrated no Packing

Defendant was running at or near their marginal cost of production. From the end of the

first quarter of 2015 through the end of the Class Period, Packing Defendants posted record

per head net margins. Even excluding 2019 and 2020, during which Packing Defendants’

margins skyrocketed in the aftermath of the Holcomb fire and COVID disruptions

(discussed below), Packing Defendants’ average per head net margins across the Class

Period for the first, second, third, and fourth quarters vastly exceeded their pre-Class Period

averages: $37 v. $0, $127 v. $21, $134 v. $25 and $116 v. -$16 respectively.48


47
        Tyson Fresh Meats: What the Consumer Demands - John Gerber, VP, Cattle
Procurement, Tyson Foods; Kevin Hueser, VP, Beef Pricing, Tyson Foods, from the 2018
NIAA Antibiotic Symposium: New Science & Technology Tools for Antibiotic
Stewardship,     November    13-15,    2018,     Overland     Park,    KS,     USA,
https://www.youtube.com/watch?v=qCip3WBcqzo.
48
       Per-head net margin estimates cited in the Complaint sourced from the Sterling
Profit Tracker produced by Sterling Marketing Inc. and published weekly on


                                              50
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 55 of 226




       127.   Packing Defendants’ rationing of the fed cattle supply amongst themselves

throughout the Class Period is demonstrated in Figure 2 below, which records each Packing

Defendant’s estimated quarterly slaughter volume.

Figure 2: Packing Defendants’ Quarterly Fed Cattle Slaughter Volume49




www.drovers.com, unless stated otherwise. Pre-Class Period average per head margins
calculated across 1997 to 2014.
49
        To derive Tyson, JBS and National’s beef slaughter volume figures produced in
Figure 2, Plaintiffs used Packing Defendants’ (in the case of National Beef, its
shareholders’) financial disclosures and Cattle Buyers Weekly’s record of each
Defendant’s fed cattle and non-fed cattle slaughter ratio to isolate the portion of their
reported quarterly revenue figures attributed to beef and by-products produced from fed
cattle slaughtered within the United States. Plaintiffs then determined the volume of fed
cattle (and beef) necessary to generate the disclosed revenue, taking into account prevailing
beef and by-product prices (as reported by USDA AMS boxed beef cutout reports and
USDA drop-credit values), carcass weights, carcass grading performance (by region), and
hot carcass/dressing percentages. Having derived Tyson, JBS, and National Beef’s
quarterly slaughter volumes, Plaintiffs then derived Cargill’s quarterly slaughter figures by
reference to Cargill’s market share over time,
                                    .


                                             51
        CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 56 of 226




        128.   Figure 2 highlights that Tyson, JBS, and National Beef each reduced its

slaughter across 2015, while Cargill held its slaughter volumes steady following its 2014

cuts. These artificial reductions caused the dramatic decline in fed cattle prices across

2015.

        129.   Figure 2 also shows the consistent reductions made by all Packing

Defendants in the first quarters throughout the Class Period to constrain the seasonal rise

in fed cattle prices historically experienced in the run up to spring, and the extension of

these cuts in 2018 and 2019 to encompass the fourth quarter as well.

        130.   This uniform reduction during periods of seasonally lower cattle availability

is not evident in the pre-Class Period. For example, in the fourth quarter of 2012, both

Cargill and JBS significantly increased their slaughter volumes (3.7% and 12%,

respectively on a quarter-over-quarter basis), while Tyson held its steady (0.1% increase)

and National Beef engaged in notable cuts (-4% decline). Similarly, in Q3 2013, Tyson

and National Beef increased their slaughter volumes, while JBS and Cargill reduced theirs.

Across 2Q to 4Q 2014, JBS evidently sought to capture market share, first substantially

increasing its slaughter volume in second quarter (16.3% increase against other Packing

Defendants’ increases of between 4.8%-10.2%) before holding it steady across the third

and fourth quarters while each of the other Packing Defendant’s volumes declined

noticeably in those two quarters.

        131.   And although the quarterly reporting period obscures certain shorter

reductions in each Packing Defendant’s slaughter volumes during the Class Period

(described below in Section VI), it does detail the remarkable extent to which Packing


                                             52
                  CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 57 of 226




Defendants’ quarter-to-quarter slaughter changes move in lockstep with each other. This

parallelism is consistent with an agreement to jointly manage their collective demand.

                  132.                        The impact of Packing Defendants’ periodic coordinated slaughter

reductions throughout the Class Period is further illustrated in Figures 3 and 4 below,

reproduced here. Figure 3 compares the average annual slaughter volume of Packing

Defendants during the pre-Class Period and the portion of the Class Period for which data

exists against that of the other U.S. beef packers. It shows that Tyson, JBS, Cargill, and

National Beef each reduced their annual slaughter volumes relative to the pre-Class Period.

Figure 3. Average Pre- & Post-Class Period Fed Cattle Slaughter–Packing
Defendants vs. Independent Packers50

                                           8,000
     Average Annual Fed Cattle Slaughter




                                           7,000

                                           6,000

                                           5,000
              (1,000 head)




                                           4,000

                                           3,000

                                           2,000

                                           1,000

                                              -
                                                    JBS USA    Tyson Fresh         CMS       National Beef   Ind. Packers

                                                               2007-14 Ave.       2015-19 Ave.


                  133.                        Figure 4 also compares Packing Defendants’ and the Independent Packers’

annual slaughter volumes during the Class Period and the pre-Class Period, but breaks out


50
                  CBW presents Swift and Packerland’s cattle slaughter collectively.


                                                                             53
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 58 of 226




the slaughter volumes for each year of the Class Period for which data is available. The

graph confirms that Tyson, JBS, Cargill, and National Beef each slaughtered less in every

year of the Class Period compared to their pre-Class Period averages. It also shows that

while Tyson, JBS, Cargill, and National Beef each gradually increased their slaughter

volume from 2015 onward, their rate of increase was far slower than that of the Independent

Packers, consistent with a coordinated effort to manage their collective demand for fed

cattle below the available supply.

Figure 4. Average Pre- & Post-Class Period Fed Cattle Slaughter–Packing
Defendants vs. Independent Packers 51




       134.   The fact that Packing Defendants each slowly raised their slaughter levels as

the availability of fed cattle increased during the Class Period only reinforces the likelihood

of a collective agreement to manage slaughter levels after their initial cut. Fully 5 years

later, none of the Packing Defendants has returned to its pre-2015 slaughter levels despite



51
       National Beef acquired Iowa Premium in June 2019, adding 300,000 head to its
annual fed cattle slaughter volume. Absent that acquisition, its 2019 slaughter volume was
flat as against 2018, while Independent Packers’ collective slaughter volume rose by
approximately 100,000 head (net of Iowa Premium disposal).


                                              54
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 59 of 226




record profitability. By contrast, Independent Packers’ slaughter volume is up nearly 50%

against their pre-Class Period average, and 25% against their 2015 levels. By managing

their collective demand such that it never outpaced supply, Packing Defendants’ ensured

constant downward pressure on producers’ prices, stalled price rallies, and extended price

troughs. Packing Defendants’ coordinated action is further outlined in Section VI below,

which details how Packing Defendants reduced or limited their slaughter volume at various

points during the Class Period.

              4.     Packing Defendants Agreed to Slash Cash Cattle Purchases
                     During Slaughter Reductions

       135.   To place further downward pressure on cattle prices, Packing Defendants

also agreed to drastically reduce their cash cattle purchases during periods of agreed

slaughter reduction or restraint. When doing so, Packing Defendants would rely on taking

early delivery of cattle deliverable under previously-agreed formula and forward contracts

and pressuring would-be cash sellers to commit their cattle on formula trades lest they be

left without a marketing outlet.52

       136.   And, because Packing Defendants had each largely transitioned to formula

and forward contracts in the decade preceding 2015, which drastically thinned the cash

cattle trade already, even small reductions in their cash cattle purchases had an outsized



52
      See also Cassie Fish, Futures Treading Water; Packers Keep Pressure On, THE
BEEF (Jun. 17, 2015), https://www.thebeefread.com/2015/06/17/futures-treading-water-
packers-keep-pressure-on/ (“The news is well known this week and the packer has the
upper hand. Boxes are higher and margins are black but packers are keeping kills small.
The reliance of packers on captive supply coupled with enormous kill cuts enabled the
packer to buy a limited number of negotiated cattle in June and to buy them cheaper.”).


                                           55
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 60 of 226




impact on cash cattle demand. For example, and as detailed in Section VI(A) below, the

7% year-over-year decline in slaughter volumes witnessed across the second and third

quarters of 2015 was driven by a 22% year-over-year decline in the slaughter of cash cattle.

       137.   Plaintiffs’ analysis of fed cattle sales records constituting approximately 4%

of all fed cattle sales from 2012-2019, and 11% of all cash fed cattle sales during that period

(“Dataset A”)53 supports the conclusion that each Packing Defendant leveraged their

market power over the cash cattle prices in this manner as compared to 2014:

Table 1: Year-Over-Year Change in Cash Cattle Volumes Recorded in Dataset A:
2015 vs. 201454
 Comparison         Tyson Fresh        Swift              CMS                National Beef
 2Q2015         v -56%                 -73%               -56%               -92%
 2Q2014
 3Q2015         v -28%                 -29%               -65%               -98%
 3Q2014


       138.   Similar declines are seen when Packing Defendants’ activity in 2015 is

compared against their 2012-2014 average cash cattle purchase volume:




53
       Purchases by Tyson Fresh, Swift, CMS, and National Beef constitute 93.7% of all
sales within Dataset A on a per head basis between 2012 and 2019. Their percentage shares
of purchases within Dataset A during this period are 15.5%, 23.9%, 24.8%, and 29.5%,
respectively. Dataset A contains sales from all the major feeding regions, including
Colorado (6%), Kansas (31%), Nebraska (16%), Oklahoma (2%), Texas (39%), and
Wyoming (5%).
54
       These year-over-year declines are even more remarkable given the 8% year-over-
year increase in total transactions recorded in Dataset A in 2015 (on a per head basis).



                                               56
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 61 of 226




Table 2: Year-Over-Year Change in Cash Cattle Volumes Recorded in Dataset A:
2015 vs. 2012-2014 Average55
 Comparison        Tyson Fresh        Swift              CMS                National Beef
 2Q2015 v 2Q -28%                     -71%               -83%               -94%
 2012-14
 3Q2015 v 3Q -24%                     -69%               -78%               -98%
 2012-14


       139.   By reducing their purchases of cash cattle, Tyson, JBS, Cargill, and National

Beef sought to reduce the price of all cattle by utilizing the link between cash cattle prices

and the prices paid under formula and forward contracts. As noted above, by reducing

their cash cattle purchases for a period of weeks or months, Packing Defendants could

“back-up” the volume of slaughter-ready cash cattle, thereby encouraging producers to

overfeed their cattle and/or accept lower prices.56

       140.    Packing Defendants also used their market power to force producers to

accept formula (including top-of-the-market formulas57) or forward contract deals as a

55
        These year-over-year declines are only partially explained by the 11% reduction in
total transactions recorded in Dataset A in 2015 (on a per head basis) as compared to the
2012 to 2014 average.
56
        Cassie Fish, Whatever Happened to a Fair Fight, THE BEEF (Nov. 10, 2015),
https://www.thebeefread.com/2015/11/10/whatever-happened-to-a-fair-fight/              (“The
conversation is no longer, what’s cash going to be, but rather, who needs any. . . The
smaller feeder is left to fight it out. Hoping he can get a buyer to come by and look at his
cattle. Pressured to sell cattle with time. Anything to get cattle gone. Those that attempt
to fight the market run the risk of making cattle too big even by today’s standards or worse,
alienate their local buyer. Powerlessness is widely felt by smaller producers on a regular
basis.”).
57
       The “basis bid” or “top-of-the-market bid” is a formula contract under which the
packer offers to pay the producer attempting to market cattle on the cash cattle market some
variant of that week’s top reported cash price, with or without a premium. For example, a


                                              57
        CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 62 of 226




condition for getting their perishable cattle sold.         Top-of-the-market bids became

commonplace when, in parallel, Packing Defendants started to push such bids on cash

cattle sellers at the end of 2014.

        141.    This practice of pushing top-of-the-market deals on cash cattle sellers further

reduced the number of cattle each Packing Defendant had to purchase in the cash cattle

trade. This reduced demand for cash cattle then further reduced whatever remaining

leverage cash cattle sellers had to generate price competition. This in turn helped depress

not just cash cattle prices, but all those cattle whose prices were linked to the cash market.

        142.    Dataset A shows that Tyson Fresh, Swift, CMS, and National Beef each

substantially increased the volume of cattle procured on top-of-the-market bids in 2015, as

against 2014:

Table 3: Percentage of Packing Defendant’s Total Purchases in Dataset A on “Top-
Of The Market” Bids: 2014 vs. 2015
 Year                Tyson Fresh        Swift             CMS                National Beef
 2014                6.8%               6%                0.2%               4.5%
 2015                25.7%              8.4%              8.6%               15.8%


        143.    One former feedlot manager, Matt T. (“Witness 2”), explained the limited

incentives for a producer to try to bid up Packing Defendants during those periods during




packer might offer to pay the producer the top price reported by the USDA in relation to
Kansas for that week, plus or minus a premium (expressed as a dollar per CWT figure),
provided that top price was paid for at least 20% of the reported cattle sales.



                                                58
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 63 of 226




which they all limited their cash purchases.58       Witness 2 managed a 35,000 head

commercial feedlot, Carrizo Feeders, in Texline, Texas, from 2012 until on or around July

1, 2015.59 Witness 2 elaborated:

      There was a good chance, during my final 9 months at the feedlot, that you
      would not get your cattle sold if you rejected the (top-of-the-market) basis
      bid early in the week. In some cases, holding out for a cash bid would result
      in you forcing the packers to raise their cash bid at the end of the week when
      cash cattle traded. However, if you took this substantial risk and won, all
      those that didn’t take this risk and just accepted the top-of-the-market bid
      would not only get the higher base price that you worked to negotiate, but
      they would get the additional premium offered on Mondays to take the cattle
      out of the cash market (usually $1.50/cwt) that you would not get. The
      feedlot manager that had rejected the basis bid and taken the risk to help raise
      the cash basis would then get pressure from owners of cattle angry that other
      feedlots sold cattle for $1.50/cwt more than their own cattle sold for. But by
      accepting the top-of-the-market basis bid early in the week and taking the
      premium to the base market, you added to the packer’s captive supply and
      helped them push the base price down across all their formula purchases.
      The packers realized that they bought cattle cheaper overall by offering these
      premiums to take cattle out of the cash market, and thus worked to get the
      numbers of open cash cattle, whose sale would be used to set the base of their
      formula purchases, as low as possible.




58
       As manager of the feedlot, Witness 2 was responsible for marketing all of the cattle
fed there, whether owned by the feedlot or its customers. In this capacity, Witness 2
negotiated with field buyers from Tyson Fresh, Swift, CMS, and National Beef on a weekly
basis. Most weeks, Witness 2 would market between 600 and 1,500 head of cattle on
behalf of the feedlot. Witness 2 also managed certain of the feedlot customers’ risk
positions by trading Live Cattle contracts on their behalf. The feedlot marketed the
majority of its cattle via the cash cattle market. Witness 2 reports that by 2015, Tyson
Fresh, Swift, CMS, and National Beef would predominately offer only top-of-the-market
bids for the cattle fed at his feedlot.
59
       Carrizo Feeders was purchased by DBM Cattle Feeders LLC (part of Oppliger
Feeders) in or around April 2015. Witness 2 continued as manager of the feedlot until his
departure on or around July 1, 2015. Witness 2 continued to be involved in the cattle
industry afterwards in various roles.



                                            59
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 64 of 226




       144.   The lower cash prices realized by Packing Defendants’ reduced purchases

were then incorporated into Packing Defendants’ formula and forward contracts – the latter

via a depression of Live Cattle future prices – thereby lowering the costs of all the cattle

delivered to Packing Defendants’ plants.60 Once actual or perceived oversupply had been

created, Packing Defendants could gradually increase their cash cattle purchases (and

slaughter volumes) without putting any significant upward pressure on prices.

       145.   For example, having cratered cash cattle prices in 2015, and with it, the

leverage of producers from whom they purchased, each Packing Defendant effectively

abandoned their use of top-of-the-market deals in 2016, preferring instead to buy more cash

cattle, and buy them cheaper as they pushed prices lower across 2016. See Section VI(B)

below. These dramatic parallel changes in each of the Packing Defendant’s purchasing

practices – both the sudden adoption of top-of-the-market bids, and their subsequent

abandonment – were unlikely to emerge absent agreement.




60
        Cassie Fish, Cash Trade Volume Tiny; Futures Shake It Off, THE BEEF (Jun. 8,
2015), https://www.thebeefread.com/2015/06/08/cash-trade-volume-tiny-futures-shake-it-
off/ (“A historically small number of negotiated fed cattle traded at the eleventh hour late
Friday and Saturday at $155-$156, though the official USDA tally isn’t out yet. But at
least at this writing it appears it was enough to price formulas $4 lower than last week,
jerking packer margins back to a positive.”).


                                            60
        CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 65 of 226




Table 4: Percentage of Packing Defendant’s Total Purchases in Dataset A on “Top-
of-the-Market” Bids and Cash Trades: 2014 to 2016
 Year              Tyson Fresh        Swift             CMS              National Beef
 2014
 Top-of-the-             6.8%                 6%              0.2%             4.5%
 Market
 Cash                   46.6%             81.1%              78.4%            85.1%
 2015
 Top-of-the-            25.7%              8.4%               8.6%            15.8%
 Market
 Cash                   32.2%             43.2%              21.7%            14.3%
 2016
 Top-of-the-             3.1%              0.9%               1.2%             0.2%
 Market
 Cash                   73.9%             95.3%              92.4%            53.1%


        146.   As detailed below, Packing Defendants’ joint slaughter management

precipitated the dramatic collapse in fed cattle prices in 2015 and was repeatedly used

throughout the Class Period to further suppress fed cattle prices.

        B.     Packing Defendants Coordinated Their Procurement Practices for Cash
               Cattle

        147.   Another prong of Defendants’ conspiracy involved coordinating the means

by which each Packing Defendant purchased cattle during the weekly cash cattle trade. In

particular, Packing Defendants coordinated the timing of their purchases, the bids they

would make, the means of negotiating those bids, and the regions and feedlots where they

would offer those bids. These activities exacerbated and reinforced the pressure placed

upon producers by Packing Defendants’ slaughter reductions to sell their fed cattle cheaply



                                              61
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 66 of 226




or risk being left without a marketing outlet for their perishable commodity. As a result,

throughout the Class Period, producers had no ability to negotiate higher prices with the

Packing Defendants and were compelled to accept whatever low bid for their cattle they

did actually receive (or to sell their cattle to Packing Defendants on formula contracts),

which further depressed demand for cash cattle.

       148.    To begin with, Packing Defendants suspiciously choose to reserve most of

their weekly cash cattle procurement activity for Friday, often after the CME had closed.61

While the exact time on Friday varied, Packing Defendants would regularly conduct all, or

substantially all, of their weekly cash cattle purchases during the same 30- to 60-minute

window on a Friday. Even when the Packing Defendants’ cash cattle purchases occurred

earlier in the week, the bulk of each Packing Defendant’s cash cattle purchases would

regularly be conducted during the same short window of time. By only purchasing within

a short, common window, Packing Defendants sought to condition producers to accept

whatever offer they received, lest they be left without a buyer should they try (and fail) to

solicit better bids at a different time.




61
        A fact regularly commented on by industry participants. See e.g., Top Third Ag
(@TopThird),           TWITTER,            (Feb.        19,        2016          8:33        PM),
https://twitter.com/TopThird/status/700855757500076032 (“Only 4 Places are doing
business at 7PM on Fridays: 1. White Castles 2. Bars 3. Whichever nightclub . . . is at 4.
#Cattle Trade.”); T Heinle (@ndsuhsker), TWITTER, (Feb. 25, 2019 10:03 PM),
https://twitter.com/ndsuhsker/status/1100244930318888960 (“You know it’s not the
packer selling the fats.........we as cattle feeders say yes or no to the price. If we don’t want
the price we can pass, at 5pm on a Friday.”).



                                               62
        CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 67 of 226




        149.   Moreover, during that purchasing window, and across each trading week

more generally, Packing Defendants would typically adhere to the price level established

by the Packing Defendant that opened the weekly cash cattle trade, which would quickly

be circulated across the market via the Packing Defendants’ field buyers’ interactions with

producers, word-of-mouth, and industry reporting.62 Packing Defendants’ respective head

offices would give their field buyers no discretion to offer prices above that price level. In

seeking to justify this price to producers, field buyers would claim that this opening

purchase established “market” and that their head office would permit them to offer no

more.

        150.   In contrast, during the Class Period, Independent Packers purchased cash

cattle across nearly each and every day of the week, thereby securing pens of high quality

cattle with limited competition.

        151.   Packing Defendants’ use of this coordinated purchasing window is

demonstrated by the data presently available to Plaintiffs. Dataset A records that Packing

Defendants bought all or the majority of their cash cattle solely on Friday in 36% of all

trading weeks between 2015 and 2019, up from 29% from between 2012 and 2014.

Packing Defendants’ simultaneous Friday cash cattle trade was particularly prevalent in

2015, occurring 23 weeks of the year, up from 10 in 2014. Even more egregious, Dataset




62
       Packing Defendants, rather than Independent Packers, typically set the market
prices for fed cattle during the Class Period. The first trade each week conducted by a
Packing Defendant would be used by that Packing Defendant and the other Packing
Defendants as setting the market price for that week.


                                             63
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 68 of 226




A demonstrates that Defendants limited their cash cattle purchases to Fridays during 26

(roughly half) of the trading weeks in 2018.

       152.   Packing Defendants’ purchase records from January 2, 2019 to April 4, 2019,

further show remarkable similarities in the prices paid by each for negotiated fed cattle:


       63




63




                                               64
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 69 of 226




       153.   Had any Packing Defendant sought a greater share of the cash cattle trade

during the Class Period to take advantage of the record beef demand (see Figure 42 below),

one would expect to see significantly greater divergence in the prices paid by the Packing

Defendants. The strikingly similar prices paid by each Packing Defendant for cash cattle

is consistent with their agreement to limit their purchases and limit price competition for

cash cattle in order to suppress the reported prices incorporated into their formula

agreements. Figure 9 also demonstrates that the prices paid by Packing Defendants’ drive

the AMS LMR industry-wide price reports used throughout this Complaint.

       154.   Plaintiffs’ analysis of the reported cash cattle trade across AMS LMR’s five

price-reporting regions further confirms both that Packing Defendants reduced their

participation in the cash cattle trade and that they conducted the bulk of the trading on

Fridays. In particular, that analysis finds that, starting in or around 2014 and 2015, Packing

Defendants dramatically increased the number of days per month on which they did not

conduct any cash cattle transactions within the five AMS LMR reporting regions.64

Figures 10 to 14 below plot these days:




64
       This trend is evident in each LMS reporting region except Iowa-Minnesota, which
retains a comparably robust cash cattle trade. See Appendix 3.


                                             65
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 70 of 226




Figure 10. Days per Month Without Reported Cash Transactions in TX-OK-NM




Figure 11. Days per Month Without Reported Cash Transactions in Nebraska




                                     66
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 71 of 226




Figure 12. Days per Month Without Reported Cash Transactions in Kansas




Figure 13. Days per Month Without Reported Cash Transactions in Colorado




                                     67
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 72 of 226




Figure 14. Days per Month Without Reported Cash Transactions in IA-MN




       155.   The data reported above is consistent with the existence of an agreement

among Packing Defendants to both: (1) limit their purchases of cash cattle; and (2) conduct

all, or substantially all, of their cash cattle trade in short, weekly windows.65 If any single

Packing Defendant took these actions in the absence of such an agreement, that entity


65
       But for Packing Defendants’ agreement to conduct the majority of their cash cattle
procurement on Fridays, there would be fewer days per month with no reported
transactions as Packing Defendants could reasonably be expected to conduct their
purchases across the week. Because the daily transaction reports published by AMS
capture purchases agreed between at or around 2:00 PM Central the prior day until at or
around 2:00 PM Central the current day, it is not possible to identify specifically the
number of transactions conducted, as opposed to reported, per day. However, analysis
does confirm that the vast majority of weekly cash cattle transactions over the Class Period
were reported by the AMS on Fridays and Mondays. This is further evidence that the
majority of Packing Defendants’ cash cattle purchasers were made on Fridays, given that:
a) Friday’s reports include purchases made between at or around 2:00 PM Thursday and at
or around 2:00 PM Friday; b) Monday’s reports include purchases made between at or
around 2:00 PM Friday and at or around 2:00 PM Monday; and c) very few trades occur
on Mondays.


                                              68
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 73 of 226




would risk failing to secure a sufficient quantity or quality of cattle to operate its plants at

the most efficient capacity and/or meet customer demand, without any guarantee that its

actions would have the desired impact on fed cattle or beef prices. The graphs are even

more striking when one considers that Independent Packers continued to purchase cash

cattle throughout the week and thus can be regarded as being responsible for the bulk of

the transactions reported mid-week. Independent Packers’ behavior is consistent with

buyers’ behavior in other, more competitive, physical commodity spot markets, such as the

grain market, which trade throughout the week, as opposed to across arbitrarily short

windows of time.

       156.   Packing Defendants’ increased reliance upon formula and forward contracts

and the corresponding decrease in the number of cash cattle transactions does not and

cannot explain the pattern observed above. While the number of cash cattle bought

annually, expressed as a percentage of total sales, fell continuously from 2005 to 2015, it

was not until 2014/2015 that the data shows a dramatic increase in the number of days

without any reported cash transaction. This increase was sustained despite a slight increase

in cash cattle buying year-over-year in the subsequent years.

       157.   In short, even though cash cattle slaughter numbers increased slightly after

2015, the number of days per month in which there were no cash cattle transactions also

increased. Consequently, the Class Period data demonstrates no connection between cash

cattle slaughter volumes and active trading days, and Packing Defendants’ coordinated

reduction in the number of days on which they purchased cash cattle is not explained

merely by the decline in the number of cash cattle purchased annually.


                                              69
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 74 of 226




       158.   Packing Defendants’ use of a limited trading window and adherence to

common prices reduced producers’ ability to generate price competition. Producers who

passed on the initial bid they received during the trading window would rarely receive a

higher bid from one of the other Packing Defendants. At best, the producer would typically

receive the same bid (as all Packing Defendants would adhere to that same price). And if

the producer then decided that it was willing to sell at that price, it was required by the

queuing convention (discussed immediately below) to return to the initial bidder who was

“on the cattle” at that price. However, given the shortness of the trading window, and the

limited volume of cash cattle each Packing Defendant would purchase each week, the

initial field buyer would regularly be unwilling or unable to renew its bid. The common

refrain of the Packing Defendant field buyer in such circumstances was that his/her

employer was “full,” because it had secured the limited cash cattle it needed from that

week’s trade. This forced the producer to return to the second bidder, who was then

commonly unwilling or unable to renew its bid as it too was “full” by that stage, even if its

initial bid was given mere minutes before. Thus, those producers who sought to negotiate

higher prices for their cash cattle during the Class Period were often left with no buyer for

their perishable product at the end of the week, and were forced to hold them over in the

subsequent week’s trade. This conditioned producers selling into the cash market to simply

accept any bid they actually received.

       159.   In addition to Packing Defendants’ reduced cash cattle purchases, short

trading window, and common pricing, each employed an antiquated “queuing convention”




                                             70
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 75 of 226




throughout the Class Period that served to limit producers’ ability to generate price

competition for their cattle.

       160.   The queuing convention is an allocation mechanism imposed on the cash

market by the packers; it was not chosen by the producers. It depresses fed cattle prices by

limiting price competition among beef packers. It does so, in part, by requiring producers

to relinquish their current offer in order to seek higher offers, thus reducing their incentives

to pass on the initial offer in the hope of generating better offers. The queuing convention

and other features of the bidding process also rendered the cash cattle market even more

susceptible to collusion as it enabled Packing Defendants to monitor each other’s bidding

behavior.

       161.   The convention, which operates predominately in relation to those cattle sold

in the cash market, works as follows: once a producer receives a bid from Packer A, the

producer may either accept the bid or pass on it, but may not “shop” that bid to other

packers. If the producer passes on the bid to seek further bids from other packers, the

producer must inform the other packers wishing to bid on the pen that it was bid “X per

cwt” by Packer A, that it passed on that bid, and that it can, therefore, only accept bids of

X+$1 per cwt.66 If Packer B is willing to pay X+$1 per cwt, the producer may choose to

accept that bid (without reverting to Packer A) or pass on it and seek further bids. But

again, the producer may not “shop” that higher bid to other packers.




66
      In certain instances, it may be acceptable to offer/accept bids in $0.50 per CWT
increments.


                                              71
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 76 of 226




       162.   If Packer B is only willing to bid X per cwt and the producer decides that it

is now willing to accept that price, or otherwise revise down its reservation price (e.g., from

X+$5 to X+$3), the producer is obligated to first return to Packer A, which is “on the cattle”

at price X per cwt and provide it with an opportunity to renew its bid at that price or the

producer’s new reservation price.67 Only if Packer A declines can the producer offer to

sell to Packer B at X per cwt or the producer’s new reservation price. At this point,

however, Packer B is under no obligation to purchase from the producer. If a third packer,

Packer C, had also offered X per cwt after Packer B’s bid, the producer could only offer to

sell to it at that price after both Packer A and B declined to renew their bids at that price.

Again, Packer C would be under no obligation to purchase from the producer at this price.

       163.   By contrast, if the producer rejects a bid from Packer B of X+$1 per cwt,

Packer B would then be “on the cattle.” In that case, and assuming the producer received

no further bids above X+$1 per cwt, it would be obligated to return to Packer B, rather than

Packer A, to offer it an opportunity to buy its cattle X+$1 per if the producer subsequently

decided to accept that price or the producer’s new reservation price.

       164.   The obligation to return to the packer which is “on the cattle” is effectively

a right of first refusal granted without consideration under threat of boycott. Tyson, JBS,

Cargill, and National Beef have adhered to and enforced the convention for decades,

including across the Class Period, and treat it as a mandatory industry custom.


67
       The right-of-first-refusal, as well as the requirement that the producer must disclose
to other packers the identity and bid amount of the packer whose bid it passed on, provides
packers with information relevant for monitoring compliance with collusively set prices
among the packers.


                                              72
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 77 of 226




       165.   The convention’s effect was magnified by the market conditions that

prevailed during the Class Period, in particular the thin cash cattle trade, Packing

Defendants’ collective shunning of the cash market periodically and the Packing

Defendants’ coordination of both their price and trading windows.            In such market

conditions, the convention created an artificial sense of urgency that encouraged producers

to accept the first offer they received from a Packing Defendant. See ¶158. This effectively

reduced competition among Packing Defendants for any particular pen of cash cattle to

which Packing Defendant would be first to deliver what essentially amounted to a take-it-

or-leave-it offer, with no fear of subsequent price competition.

       166.   Witness 2 confirmed that the field buyers from Tyson Fresh (Brian Alsup),

Swift (Chad Miller and then Levi Canales), CMS (Steve Brown and then Rick Vogel), and

National Beef (Richard Duffy) who visited his feedlot enforced strict adherence to this

convention with threats of retaliation. In particular, each of these field buyers individually

spoke to him about the importance of his feedlot complying with the convention, and that

they would not “come by” anymore should he break with it.

       167.    Witness 2 further reports that when he took over management of the feedlot

in 2012, the feedlot would only receive bids from National Beef and CMS. When he

subsequently spoke to the field buyers from Tyson Fresh (Mr. Alsup) and Swift (Mr.

Miller) responsible for his region in the fall of 2012, they both told him that they had

stopped visiting the feedlot because Witness 2’s predecessor had broken with the

convention by “shopping” their bids. Witness 2 reports that the Tyson Fresh and Swift




                                             73
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 78 of 226




field buyers re-commenced visiting the feedlot after he committed to following the

convention.

       168.   Witness 2 also heard from the Defendants’ field buyers and other industry

participants about other producers being “blackballed” for breaking with the queuing

convention. In those circumstances, Witness 2 understood that the Packing Defendant who

was “on the cattle” would be tipped off as to the producer’s “breach” of the convention by

the field buyer whom the producer contacted while shopping the Packing Defendant’s bid,

or would ex-post pressure the producer for details of its sale.

       169.   Witness 2 recalls that very few producers or their agents were willing to

break with the convention for fear of alienating one or more of the Packing Defendant field

buyers who visited their yard. He reports never breaking the convention for this reason.

He said that commercial feedlots or third party marketing bodies, such as his feedlot, were

unwilling to risk Packing Defendants’ retaliation given the duties they owed to their clients.

Cattle owners are not willing to feed their cattle at commercial yards or market their cattle

with organizations that have poor relations with Packing Defendants, which constitute most

producers only marketing outlets. Plaintiffs are not aware of examples of producers or

their agents breaking with the convention for these reasons. Packing Defendants’ threats

of boycott were sufficient to ensure adherence to the convention.

       170.   In addition to the queuing convention, Witness 2 elaborated on further

examples of artificial market dynamics at play. For example, he reports that in late 2014

or early 2015, the Tyson Fresh (Mr. Alsup), Swift (Mr. Canales), CMS (Mr. Vogel), and

National Beef (Mr. Duffy) field buyers who attended his feedlot jointly demanded that he


                                             74
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 79 of 226




determine who had the right to make the first bid each week by having them draw cards in

his office. Witness 2 reported that he felt obligated to acquiesce, as he remained anxious

to ensure that each Packing Defendant visited his feedlot.

       171.    Thereafter, and at least until Witness 2 left the feedlot in or around July 1,

2015, the Packing Defendant field buyers wishing to bid on the cattle being marketed by

the feedlot during that week drew cards to determine who would place the first bid.

Witness 2 cannot recall a single week during this period in which one of the other three

Packing Defendant field buyers actually raised the initial bid placed by the field buyer who

won the card draw. That is, Witness 2 reports that during this period Tyson, JBS, Cargill,

and National Beef did not engage in any price competition for the cattle sold by Witness

2’s feedlot.

       172.    The field buyers tried to justify the card-drawing scheme to Witness 2 by

saying it would allow them to avoid attending the feedlot at increasingly early hours in an

attempt to place the first bid. In a competitive market, however, in which the purchasers

engaged in genuine competition to acquire a producer’s products, no purchaser would have

a unilateral incentive to propose or adhere to such a scheme (nor would a producer have an

incentive to agree to such a scheme). Rather, each purchaser would instead have a

unilateral incentive to preserve the right to make an offer to the producer and rely on its

ability to offer the best terms to acquire the producer’s products. This pressure is especially

present when the first bid at a given price carries with it an automatic right of first refusal,

which has commercial value.




                                              75
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 80 of 226




       173.   A Packing Defendant would, for periods of time, sometimes extending across

many months, offer the only bid (or the only credible bid) for a particular feedlot’s fed

cattle week to week, ensuring that the feedlots affected could not regularly procure credible

bids from the other Packing Defendants. Buyers for these other Packing Defendants would

even routinely fail to take or return calls from the producer until after the Friday trading

window had closed, even where their respective employers operated slaughter plants at

closer proximity to the feedlot than the other Defendant. These arrangements – akin to a

market allocation scheme – point to an agreement among Packing Defendants to respect

each other’s relationships with their preferred suppliers.

       174.   Additionally, Packing Defendants would, at times, stop buying cash cattle

from feedlots located in a particular region for a number of weeks. In doing so, they

intended to back up cash cattle in those regions and break the resolve of affected producers

to hold-out for higher prices. After boycotting a region for a number of weeks, Packing

Defendants would then all begin purchasing cattle from that region again during the same

week. When executing this scheme, Packing Defendants would often seek to initiate their

weekly cash cattle trade in the region recently boycotted. This allowed them to use the

lower prices agreed to in that region to set the “market” for the remainder of the cash cattle

trade that week. In doing so, Packing Defendants were able to influence the prices of fed

cattle sales across the United States.68



68
       For similar reasons, Packing Defendants would also, at times, seek to set the market
price lower by opening the weekly trade by purchasing a pen of poor quality cattle at a
discount.


                                             76
        CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 81 of 226




        175.   Packing Defendants’ conduct across Nebraska, Kansas, and Colorado from

late March to early May 2016 is particularly illustrative of this practice. The average live

steer price in Nebraska for the weeks heading into April 2016 was steady at around

$136/cwt. In the two trading weeks starting Monday April 4, 2016, Packing Defendants

each reduced their purchase of cash cattle across Nebraska.69 In the subsequent trading

week, Packing Defendants were able to take advantage of the artificial surplus of

Nebraskan cattle carried over from the prior weeks by buying significantly more cattle at

a lower price of $126/cwt.70 Consistent with AMS reporting, Dataset A records just 1,176

and 1,340 cash cattle sold in Nebraska in the weeks commencing Monday, April 4 and

Monday, April 11, 2016 respectively. The Defendant buyers were Swift and National Beef.

By contrast, it records 3,760 cash cattle sold in Nebraska the week commencing Monday,

April 18, 2016, all sold on Friday April 22, 2016, with each Packing Defendant purchasing

lots.

        176.   The same thing then occurred in Kansas. The average live steer price in

Kansas across the weeks commencing Mondays, April 4 and 11, 2016, was steady at

around $133/cwt. In the two trading weeks that started on April 18, 2016, each Packing

Defendant reduced its purchase of cash cattle across Kansas, and Tyson Fresh, trucked




69
      The AMS reported that negotiated Nebraska sales during those two weeks were 17%
and 10% lower than the average reported volume for those corresponding weeks between
2011 and 2014.
70
       The AMS reported that negotiated Nebraska sales during this week was 8% above
the average reported volume for that corresponding week between 2011 and 2014.



                                            77
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 82 of 226




Texas captive cattle to its Holcomb, Kansas plant.71 As a result, AMS reported 44% and

28% fewer cash cattle sales in Kansas during those weeks as compared to the average

reported volume for those corresponding weeks between 2011 and 2014. Aided by the

price suppression begun by the Defendants’ prior isolation of Nebraska, live Kansas steer

prices were also suppressed, dropping to $127/cwt for the week commencing Monday,

April 18, before falling again to $124/cwt for the week ending Monday, April 25, 2016.

       177.   Not surprisingly, each Packing Defendant then increased its purchase of cash

cattle in Kansas in the first week of May, taking advantage of the artificial supply glut they

had created across the course of the two prior weeks. For this week, AMS reported a total

of 24,000 cash sales in Kansas, a 7,000 head increase from the average reported sales of

the two prior weeks, and a 2,000 head increase on the weekly average for the period

between 2011 and 2014. Despite this significant uptake in purchases, the average price for

live steers in Kansas remained low at $127/cwt.72

       178.   Packing Defendants then moved on to Colorado. Colorado reported 41% and

67% relative declines in reported cash sales for the trading weeks commencing Monday,

April 25 and May 2, 2016, as compared to the average reported volume for those



71
        “the radical left of cattle twit” (@trdaaron), TWITTER, (April 14, 2016, 4:36 PM),
https://twitter.com/trdraaron/status/720712349338832896?s=20 (“So tyson pulling lots of
contract cattle from TX up to KS next two weeks which pushes rest of my cattle into first
week of May.”).
72
        USDA Market News Service Report: LM_CT164 Kansas Weekly Weighted
Average Direct Slaughter Cattle - Negotiated. Any of the USDA Market News Service
Reports     referenced     in     this   complaint     can   be   generated    at
https://marketnews.usda.gov/mnp/ls-report-config.


                                             78
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 83 of 226




corresponding weeks between 2011 and 2014. In the trading week that followed, Colorado

cash sales rose 3,000 head to 4,000 head, 7% above historical averages.

       179.   These coordinated procurement practices limited competition for cash cattle,

thereby reinforcing the price depressive effect of Packing Defendants’ coordinated

slaughter reductions.

       C.     Packing Defendants Uneconomically Imported Extra-Territorial Cattle
              to Depress Demand for Fed Cattle

       180.   Packing Defendants also engaged in coordinated import and shipping

practices that reduced demand for domestic fed cattle and suppressed the cash price

transaction reports used to set the price of cattle procured under captive supply agreements

during the Class Period.       In particular, Packing Defendants shipped cattle over

uneconomically long distances to their slaughter plants, from locations both inside the

United States and from Canada, to avoid bidding up the reported price of cattle in closer

AMS LMR reporting regions.73




73
        In relation to cross-region shipping in the U.S., see, for example, El Carnicero
(@blakealbers),         TWITTER         (Nov.      16,       2015,        12:02        PM),
https://twitter.com/blakealbers/status/666300194338660353 (“The amount of cattle going
south to dodge city and the like is incredible”); T. Heinle (@ndsuhsker), TWITTER (Feb.
26, 2016, 7:37 AM, https://twitter.com/ndsuhsker/status/703197081205391360 (“Shipping
cattle from wne to ene to be slaughtered #dontfigure!”); and T. Heinle (@ndsuhsker),
TWITTER               (Apr.            14,           2016,             5:45            PM),
https://twitter.com/ndsuhsker/status/720729811241414656 (“Truckers are the packer's
best friend, first haul south early now haul north! #everycattlefeederbuytrk!” -- response
from Where’s The Beef (@CornfedBeef) Twitter (Apr. 14, 2016, 9:19 PM): “Apparently
paying freight must be cheaper than paying up for cash cattle in the region they need them!
#BuyLowAndHaul”).


                                            79
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 84 of 226




       181.   Because of the additional freight costs incurred in procuring fed cattle from

Canada or regions within the U.S. outside a slaughter plant’s typical procurement radius,

it is only economical for a Packing Defendant to do so where the prevailing price

differences as against domestic/local prices exceeded these additional costs. But Plaintiffs’

analysis suggests that Packing Defendants’ import of live cattle began to increase slightly

in 2014, and continued, even after it became uneconomical for them to do so in or around

mid-2015:

Figure 15. Live Slaughter Cattle Imports into the U.S.74




74
      Fed cattle slaughter volumes sourced from USDA Market News Service Report:
LM_CT106-National Daily Direct slaughter, committed and delivered. Plaintiffs
understand that Tyson, JBS, and Cargill are responsible for the bulk of all live cattle
imports for slaughter.


                                             80
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 85 of 226




       182.   Figure 15 demonstrates that live cattle imports gradually declined until 2014

when they stabilized and began a slight upward trend. Throughout this period, imports of

Canadian cattle comprised the substantial majority of all live cattle imports for slaughter.

       183.   While such imports were originally economical considering the prevailing

price differences from 2005 to early 2015, from mid-2015 onwards, they were often

uneconomical, and became increasingly so as the Class Period continued. Yet Defendants

continued to uneconomically purchase cattle from Canada.

Figure 16. Difference between Nebraska Fed Cattle Prices and Alberta Fed Cattle
           Prices Adjusted for Shipping Costs75




75
       To construct comparable price series for Canadian imports, Plaintiffs adjusted
Alberta fed cattle prices for shipping costs and the exchange rate between the U.S. Dollar
and the Canadian Dollar. To do so, Plaintiffs accounted for the following factors which
impact shipping cost per CWT: the cost per pound, per loaded truck to haul cattle, the
capacity of the trailers used to haul cattle, the distance between Alberta and Nebraska, and
fuel costs. AMS LMR price series for Nebraska are selected as the appropriate proxies as


                                             81
        CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 86 of 226




        184.   Figure 16 demonstrates that procuring Canadian cattle for immediate

slaughter from mid-2015 onwards was regularly more expensive than procuring fed cattle

from the adjacent U.S. feeding regions. These periods of uneconomical imports are

identified by the portions of Figure 16 where the live cattle price difference line dips below

zero.

        185.   Tyson and JBS acknowledge importing fed cattle from Canada for slaughter

at their U.S. facilities. For example, in 2016, an executive at JBS stated that “a lot of cattle

[were] moving from Canada to U.S.” and that such imports had an “important impact.”76

Similarly, Defendant Tyson acknowledged “buying cattle directly from Canadian cattle

feeders” and is reportedly the third largest buyer of Canadian cattle, behind JBS and

Cargill.77

        186.   Suppressing the demand for U.S. fed cattle through the strategic importation

of Canadian fed cattle is a practice that Tyson, JBS, and Cargill used during the Class

Period and continue to use.



they are the nearest U.S. price reporting regions to Alberta. Alberta is the key cattle
exporting region of Canada. ALBERTA GOVERNMENT, Livestock Prices, accessed
December 26, 2018, https://economicdashboard.alberta.ca/LivestockPrices. Canadian
dollars per cwt of live cattle in Alberta converted to USD per cwt.
76
        JBS, Q1 2016 Earnings Call (May 12, 2016).
77
       Tyson halts Canadian beef imports due to higher costs, THE CATTLE BUSINESS
WEEK (Oct. 31, 2013), https://www.cattlebusinessweekly.com/articles/tyson-halts-
canadian-beef-imports-due-to-higher-costs/. While Tyson claimed that it was halting
Canadian cattle imports in late 2013 in opposition to Country of Origin Labeling (COOL)
requirements, when COOL was repealed in early 2016, Tyson is understood to have
increased its imports of live cattle for slaughter.


                                              82
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 87 of 226




       187.   Moreover, Tyson, JBS, and Cargill have sought and received regulatory

approval to import fed cattle for immediate slaughter at least at the following packing

facilities: a) Tyson’s packing plants in Pasco, Washington and Joslin, Illinois; b) JBS’s

packing plants in Greeley, Colorado; Hyrum, Utah; Plainwell, Michigan; Omaha,

Nebraska; Souderton, Pennsylvania; and Green Bay, Wisconsin; and c) Cargill’s packing

plants in Ft. Morgan, Colorado; Wyalusing, Pennsylvania; and Fresno, California.78

       188.   These actions evidence an intent to depress U.S. fed cattle cash prices

because a Packing Defendant would not incur the additional costs associated with the

import and purchase of foreign or extra-regional cattle in the hope of lowering its fed cattle

supply procurement costs unless it was certain that its major competitors would do the

same thing.

       D.     Packing Defendants Agreed to Restrict Their Slaughtering Capacity

       189.   In furtherance of their conspiracy to manipulate the fed cattle market,

Packing Defendants also agreed to eliminate their slaughtering capacity and refrain from

future capacity expansion.

       190.   Indeed, during the run-up of fed cattle prices until their precipitous fall in

mid-2015, Packing Defendants first sought to reduce demand through a series of plant


78
        USDA, List of Plants Approved to Receive Immediate Slaughter Animals,
https://www.aphis.usda.gov/import_export/downloads/slaughter_list.pdf.


                                             83
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 88 of 226




closures: Cargill closed its Plainview, Texas and Milwaukee, Wisconsin plants (4,000 and

1,300-1,400 head per day capacities, respectively) in February 2013 and August 2014,

respectively. National Beef shut its Brawley, California plant (2,000 head per day) in June

2014. Tyson closed its Denison, Iowa plant (2,000 head per day) in August 2015. JBS

kept the Nampa, Idaho plant it acquired in April 2013 closed throughout the Class Period.79

       191.     The 125,500 head per day of industry-wide capacity remaining after Packing

Defendants implemented their final plant closure was the lowest in the modern history of

the industry.

       192.     Defendants closed these plants on the pretense of low cattle availability,

despite the fact that by early 2013 the drought had passed, forage availability in cow-calf

producing regions had reached above-average levels, and producers’ heifer retention rate

– that is, the percentage of heifers retained for breeding as opposed sent to the feedlot in

preparation to slaughter – was already increasing, foreshadowing the gradual increase in



79
        Tyson Fresh additionally closed a beef processing plant in Cherokee, Iowa in
September 2014, before telling local government officials that it would not consider selling
the facility to “any firm that they believe is competition.” Kevin Hardy, Held ‘hostage’ by
Tyson: An Iowa town’s dilemma, DES MOINES REGISTER, July 8, 2016, updated July 16,
2016,           https://www.desmoinesregister.com/story/money/business/2016/07/08/held-
hostage-tyson-iowa-towns-dilemma/86449400/. It ultimately sold the facility to an
independent food processing company, pursuant to an agreement which “limits the amount
of cattle that can be processed at the plant for . . . 10 years,” notwithstanding that Tyson
did not use it to slaughter fed cattle. Kevin Hardy, ʻNo hard feelings’: Tyson finally agrees
to leave empty Iowa facility as new meat processor opens shop, DES MOINES REGISTER,
September                                        19,                                    2018,
https://www.desmoinesregister.com/story/money/business/2018/09/19/tyson-foods-
cherokee-iowa-plant-iowa-food-group-moves-justin-robinson-pork-beef-chicken-
processing/1356962002/. The plant was primarily used to produce hot dogs.



                                             84
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 89 of 226




slaughter-weight fed cattle the industry would witness from 2016 onwards.80 Defendants

were undoubtedly aware of the expected gradual rebuild of the beef cattle herd, as they

routinely tout their visibility of upcoming supply numbers.81

       193.    Packing Defendants’ slaughter plant closures, even excluding the continued

idling of the Nampa, Idaho plant, stripped out approximately two million head from the

industry’s annual slaughter capacity, thereby limiting demand for fed cattle. In relation to

each closure, the responsible Packing Defendant offered pretextual explanations, such as a

lack of available cattle in the adjacent regions and “plant inefficiencies.”82

       194.    Packing Defendants’ executives praised each other’s efforts to reduce

industry-wide slaughter capacity through plant closures. For example, André Nogueira,

CEO of JBS USA, Swift, and JBS Packerland, noted in November 2015 that the closures



80
       Heifer placements in feedlots as a percentage of total placements fell from 38.2%
in January 2012 to 36.3% in October 2012, before continuing to steadily decline to 31% in
April 2015, signifying the retention of heifers for breeding. Thereafter, the heifer
placement percentages gradually increased again, reaching 39.2% in October 2019.
81
       See, e.g., JBS, Q3 2013 JBS SA Earnings Call (Nov 15, 2013) (“[W]e’ve seen some
heifer retention of the US -- some cow retention in the US, which indicates that we're at
the beginning of a recovery in the herd size in the US, something we've been talking about
for some time.”); Tyson, Q3 2014 Tyson Foods Earnings, (July 28, 2014) (“[W]e expect
next year [2015] to look a lot like this year [2014] from a cattle supply . . . and we're starting
to see signs of heifer retention”); and Jefferies Financial Group Inc., “Leucadia National
Corporate 2015 Investor Day,” (Oct. 8, 2015), Slides 113-14 (noting increase in heifer
retention, and projecting increase in slaughter-weight fed cattle from 2016 onwards).
82
       National Beef even rejected a significant package of incentives offered by local
government, utilities, and nearby feedlots when it decided to close its Brawley, California
plant. National Beef plant closing Brawley Facility, PROGRESSIVE CATTLEMAN (March
24, 2014), https://www.progressivecattle.com/news/industry-news/national-beef-plant-
closing-brawley-facility.



                                               85
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 90 of 226




had left the industry in “a very good position, [to achieve] balance in the industry in 2016,

2017, and 2018.”83

       195.    Tyson Food’s Donnie Smith similarly let slip during Tyson’s Q4 2015

Earnings Call that Tyson’s preference would be for further capacity reduction to further

reduce producers’ negotiating leverage with the Packing Defendants:84

       You’ve got relatively low cattle supply, you’ve got too much -- well, not to
       say too much, probably not the right way to say it, but you’ve got excess
       industry capacity. And that limits our ability to drive margins above the 1.5%
       to 3%, we think.

       196.    As a result of Packing Defendants’ closures, the United States experienced

both a decline in fed cattle slaughter capacity and an underutilization of that capacity. This

decline in marketing outlets for fed cattle producers was compounded in certain regions,

where fed cattle producers now only have one, or possibly two, slaughter plants to which

they are able to sell their cattle.

       197.    While industry wide slaughter capacity increased slightly between 2016 and

2017, this increase is attributable to One World Beef Packing’s reopening of the Brawley,

California plant closed by National Beef. Iowa Premium Beef (Tama, Iowa, 1,100 head

per day) and Lime Springs Beef (Lime Springs, Iowa, 540 head per day) also entered the

market in 2015 to partially offset some of the Packing Defendants’ closures.85 While JBS




83
       JBS, Q3 2015 Earnings Call (Nov. 12, 2015).
84
       Tyson Foods, Q4 2015 Earnings Call (Nov. 24, 2015).
85
      Burt Rutherford, Increase in U.S. packing capacity is good news for the beef
business, BEEF (Feb. 2, 2015), https://www.beefmagazine.com/blog/increase-us-packing-


                                             86
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 91 of 226




undertook a capital investment to increase slaughter capacity during the Class Period, its

expansion of its Hyrum, Utah plant in 2015 and 2016 was directed at increasing its cull

cow slaughter capacity, as opposed to fed cattle.86 And although Tyson finally completed

its upgrades to its Dakota City, Nebraska plant in April 2015, the project, commenced in

March 2012, had been scheduled for completion in mid-2013, and reported to be near

completion as early as March 2013. Further, and as noted above at paragraphs 105-107,

while slaughter volumes improved from 2014 and 2015’s lows, this was driven by

Independent Packers.

VI.   PACKING DEFENDANTS’ CONSPIRACY CAUSED THE 2015 PRICE
      COLLAPSE AND SUPPRESSED PRICES THEREAFTER

      A.     Packing Defendants’ Conduct Precipitated the Collapse in Fed Cattle
             Prices in 2015

      198.   Packing Defendants’ coordinated conduct was successful. Responding to the

compression of their margins in late 2014, Packing Defendants coordinated a reduction of

their respective slaughter volume. See Figure 2 above.87




capacity-good-news-beef-business. See also n.207 below regarding the assistance Iowa
Premium Beef required from Sysco to enter the market.
86
       “Idaho Cow Market Will Heat Up,” CATTLE BUYERS WEEKLY (February 2, 2015)
(“The complete project will allow for the increase of production levels by more than 400
head per day . . . says JBS. All of the 400-head increase will be cows.”); see Declaration
of Christopher M. Burke, dated December 13, 2019, in Support of Plaintiffs’ Opposition
to Defendants’ Rule 12(b)(6) Motion to Dismiss, ECF No. 163-D. National Beef’s
acquisition of Iowa Premium, which was finalized on June 10, 2019, did not add to industry
capacity.
87
      Dataset A records a reduction in Tyson Fresh, Swift, CMS, and National Beef’s
year-over-year first quarter cash purchases of -52%, -89%, -97% and -43%.


                                           87
          CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 92 of 226




          199.   In quarter one of 2015, Tyson, JBS, and National Beef’s year-over-year

slaughter volume was down by approximately -1.8%, -11.2%, and -8.6%, respectively.

And although Cargill’s quarterly slaughter volume rose slightly year-over-year in the first

quarter, like the others, its slaughter volume was still down on its fourth quarter 2014

volume.

          200.   These declines were reflected in Defendants’ public reporting. Tyson’s May

4, 2015 10-Q noted that its “sales volume decreased [in the quarter ending March 28, 2015

year-over-year] due to a reduction in live cattle processed.” Jefferies, National Beef’s then

majority shareholder, noted in its 10-Q filed May 8, 2015, that National Beef’s revenues

were down year-over-year for the first quarter “due primarily to lower sales volume, as

fewer cattle were processed.”88 JBS S.A.’s earnings presentation for the first quarter noted

a 1.1% year-over-year decline in the “number of animals processed” by its JBS USA beef

unit.89




88
          Leucadia National Corporation, Quarterly Report (Form 10-Q) at 57 (May 8, 2015).
89
        JBS S.A., 1Q 2015 Results, May 13, 2015 at 15, https://mz-
filemanager.s3.amazonaws.com/043a77e1-0127-4502-bc5b-21427b991b22/central-de-
resultadoscentral-de-
downloads/8bc0bd99f655d7c38a18d265a7ed397678c5e9774341f1efd1c98745f1a8a360/
1q15_earnings_release.pdf. JBS USA’s beef segment also encompasses JBS S.A.’s much
smaller Australian and Canadian beef businesses and Australian sheep operations. This
also noted a -1.1% decline in cattle processing (both fed and non-fed) across its US,
Australian and Canadian beef businesses. JBS USA’s fed cattle to non-fed cattle slaughter
ratio throughout the Class Period was 80% fed, 20% non-fed.


                                              88
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 93 of 226




       201.   This reduction in slaughter levels had the desired effect. For the first half of

2015, prices fluctuated at or around $160/cwt, $10/cwt lower than the high established in

November 2014.

       202.   Not satisfied with this slight decrease, Packing Defendants extended their

joint slaughter reduction during the second and into the third quarters of 2015. Across the

second quarter, Tyson, JBS and National Beef’s year-over-year slaughter was down by

approximately -5.4%, -12.8%, and -6.2%, respectively. Cargill continued to hold to its low

2014 volume. While it posted a modest year-over-year growth of 1.8% in the second

quarter, this still left it 12.7% below its 2012-14 Q2 average.

       203.   Again, this reduction in cattle purchases was also reflected in Tyson Foods,90

JBS S.A.,91 and Jefferies (National Beef’s)92 financial reporting.




90
        Tyson’s 10-Q for its quarter ending June 27, 2015, recorded year-over-year declines
in sales in its beef segment revenue due to a “reduction in live cattle processed.” See Tyson
Foods, Inc., Quarterly Report (Form 10-Q), at 38 (Aug. 3, 2015). See also Tyson Foods,
Inc., Annual Report (Form 10-K), at 29 (Nov. 23, 2015) (noting reduction in sales revenue
in FY 2015 as against FY 2014 due to lower cattle processing).
91
       JBS S.A., 2Q 2015 Results, August 13, 2015 at 15, https://mz-
filemanager.s3.amazonaws.com/043a77e1-0127-4502-bc5b-21427b991b22/central-de-
resultadoscentral-de-
downloads/02fd1b6f7f1cee632e5af617767bc7a98017ead954465d63d1e8633b2ec5a3cd/2
q15_earnings_release.pdf (noting -0.9% decline in cattle processing (both fed and non-fed)
across its US, Australian and Canadian beef businesses).
92
        Leucadia National Corporation, Quarterly Report (Form 10-Q) (Aug. 5, 2015), at
52,                           https://ir.jefferies.com/reports-filings/sec-filings/sec-filings-
details/default.aspx?FilingId=10842047 (noting revenues for three and six month 2015
periods decreased year-over-year “primarily due to lower sales volume, as fewer cattle
were processed”); Leucadia National Corporation, Quarterly Report (Form 10-Q) (Nov. 5,
2015),       at      53,      https://ir.jefferies.com/reports-filings/sec-filings/sec-filings-


                                              89
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 94 of 226




       204.   To place further pressure on cattle prices during 2015, Tyson, JBS, Cargill,

and National Beef also drastically reduced their respective purchases of cash cattle, leaning

heavily on their captive supplies and, in the case of Cargill and JBS, their own cattle, to

satisfy their curtailed kill numbers.93 Packing Defendants also pressured cash sellers to

accept formula trades as a condition of getting their cattle harvested. See Tables 1-4 above,

detailing Dataset A’s year-over-year decline in Packing Defendants’ purchases of cash

cattle during the second and third quarter of 2015, and increase in formula top-of-the-

market trades.

       205.   Packing Defendants’ strategy was immediately successful, with cash cattle –

and thus formula cattle – prices falling continuously across June to about $150/cwt.94

Meanwhile, with lower slaughter volumes and lower boxed beef output, the meat margin

expanded rapidly, bloating each Packing Defendants’ margins. See Figure 6 above and

Figures 22, 40, and 43 below.


details/default.aspx?FilingId=10990831 (noting the same in relation to 3Q 2015 and first
three quarters of 2015).
93
       Cassie Fish, Cash Trade Volume Tiny; Futures Shake It Off, THE BEEF (Jun. 8,
2015), https://www.thebeefread.com/2015/06/08/cash-trade-volume-tiny-futures-shake-it-
off/ (“A historically small number of negotiated fed cattle traded at the eleventh hour late
Friday and Saturday at $155-$156. . . . But . . . it was enough to price formulas $4 lower
than last week, jerking packer margins back to a positive. Only problem is, packers weren’t
able to secure enough cattle cheaper, even when relying on captives, to easily fill an even
curtailed kill expected this week at 540,000 head. June forward contracts are rumored
being called in as a way to offset the absence of negotiated purchases.”).
94
        Cassie   Fish,    Smack      Down,      THE      BEEF      (Jun.    15,    2015),
https://www.thebeefread.com/2015/06/15/smack-down/ (“Cash cattle prices broke hard
Friday as packers successfully executed a strategy of slashed kills and limited negotiated
purchases.”).



                                             90
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 95 of 226




       206.   Industry analysts at the time commented on Packing Defendants’

determination to “break” cash cattle prices through their collective slaughter reductions

and reduced cash cattle purchases. On June 12, 2015, analyst Cassandra Fish of “The Beef”

and formerly a risk manager at Tyson, speculated as to when one of Packing Defendants

might break ranks:

       Rarely has this industry segment [the beef packers,] been an all-for-one and
       one-for-all group. All packers need to buy cattle inventory. Most have cut
       hours. So will someone break ranks, pay up for cattle and add hours to
       capture the better realization that the next boxed beef rally will bring? Will
       one short a customer only to find that order filled by a competitor?95

       207.   Ms. Fish answered her own question a few weeks later, remarking on June

25, 2015 that the “packers refuse to reach for cattle and are currently in command. After

3 weeks of sharply curtailed kills, packers are exhibiting incredible discipline and letting

the kill increase gradually,” limiting the ability “of feeders to get all cattle marketed [i.e.,

sold] in a timely fashion.”96

       208.   During the remainder of 2015, Packing Defendants continued to restrain their

slaughter levels and curtail their purchases of cash cattle even after it became clear that




95
        Cassie Fish, Futures Holding Gains; Waiting on Cash, THE BEEF (Jun. 11, 2015),
https://www.thebeefread.com/2015/06/11/futures-holding-gains-waiting-on-cash/.
96
        Cassie Fish, Another Round of the Blues, THE BEEF (Jun. 25, 2015),
https://www.thebeefread.com/2015/06/25/another-round-of-the-blues/. Dataset A records
that Packing Defendants conducted all or substantially all of their cash cattle purchases on
the Friday of the two trading weeks commencing Mondays 11 and 18 June 2020.



                                              91
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 96 of 226




slaughter-ready cattle had been “backed up” and were reaching historically heavy

weights.97 They did so even though underutilizing their plants would hurt their margins.

       209.   Tyson’s CEO, Donnie Smith, admitted as much August 3, 2015, when

discussing Tyson’s decreased purchases over the preceding quarter, noting “[b]ecause we

run for margin and not for market share, we’re not willing to overpay for cattle and we’ve

had to cut back on our hours at our plants resulting in inefficiencies and added costs. In

the short-term, we are negatively impacted, but markets will equilibrate and conditions are

expected to improve for the long term.”98         In response to a question regarding the

consequent impact of Tyson’s underutilization of its plant capacity, Mr. Smith elaborated:

       In terms of quantifying the impact, we know when we're running 34s and 36s
       a week in our plants that that does cost us. It raises the cost in our plant,
       makes us a lot less efficient, so it does have a cost to us. I don't know that I
       can quantify that right off the bat, but it does impact margin.99

       210.   Although Tyson was unwilling to disclose the impact on its bottom line, the

impact on producers was particularly evident in September 2015, when Tyson, JBS,

Cargill, and National Beef each utilized the leverage they had collectively established over

producers in the prior months to push prices down to $120/cwt by months’ end, despite

increasing their purchases of cash cattle. Packing Defendants also demanded extended




97
        Cassie Fish, Kills Too Small For Too Long, THE BEEF (Sep. 8, 2015),
https://www.thebeefread.com/2015/09/08/kills-too-small-for-too-long/.
98
       Tyson Foods, Q3 2015 Earnings Call (Aug. 3, 2015).
99
       Id.



                                             92
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 97 of 226




delivery periods of two to four weeks as a condition of trade throughout the month,

providing them with further leverage over producers who still had cattle to sell.100

       211.   Packing Defendants’ concerted actions to depress cattle prices across 2015

(and their successes) are summarized by the below two charts. Figures 17 and 18 both

compare the price of fed cattle across 2015 against the number of fed cattle slaughtered

across 2014 and 2015 at packing plants subject to AMS LMR reporting obligations.101

These figures are a very good proxy for Tyson, JBS, Cargill, and National Beef’s

cumulative slaughter volume as they operate the substantial majority of such plants and

appear to provide over 90% of the reported transactions. See Appendix 2 and Figure 9.

       212.   Figure 17 details the price and slaughter volumes of all fed cattle and tracks

Packing Defendants’ quarterly slaughter volumes detailed in Figure 2 above. Figure 18

details the price and slaughter volumes of cash cattle. The average monthly slaughter

volumes between 2010 and 2014 are also presented. As shown by these figures, the decline

in cash cattle slaughter across the second and third quarters of 2015 depressed the price of

all fed cattle. This depression enabled Packing Defendants to boost their slaughter volumes




100
        See, e.g., Cassie Fish, No bottom in sight, THE BEEF (Sep. 16, 2015),
https://www.thebeefread.com/2015/09/16/no-bottom-in-sight/.
101
        Figures 17 and 18 were prepared using USDA Market News Service Reports:
LM_CT106-National direct slaughter, committed and delivered, LM_CT151-National
Weekly-Formula, Forward, Negotiated Net (Domestic), and LM_CT154-Weekly National
direct slaughter, negotiated. Fed cattle prices shown in Figure 17 are the weighted average
price of all four purchase categories (formula, forward, negotiated (i.e., cash), negotiated
grid).


                                            93
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 98 of 226




in the final quarter of 2015 by purchasing cheaply the oversupply of cash cattle they had

created over the preceding two quarters.

Figure 17. Total Fed Cattle Slaughter Volumes and Fed Cattle Prices – All Purchase
Types




                                           94
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 99 of 226




Figure 18. Cash Cattle Slaughter Volumes and Cash Cattle Prices




      213.    Despite increasing their respective slaughter volumes of cash cattle over

prior years during the final quarter of 2015 to take advantage of the comparative glut they

had created, each Packing Defendant slaughtered between 5.8% and 17.1% less cattle in

the fourth quarter of 2015 than their 2012 to 2014 average.

      214.   Importantly, Tyson, JBS, and National Beef’s annual slaughter volumes were

down 4%, 17%, and 6% on 2014 levels, respectively.102 Although Cargill’s slaughter

volume remained flat year-over-year as a result of its low 2014 slaughter volumes in the


102
      CBW Top 30 Beef Packers.



                                            95
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 100 of 226




aftermath of its two plant closures, its 2015 slaughter volume was significantly below

historic levels.103 Moreover, as shown by Figure 2, and Tables 1-4, Cargill did participate

in Packing Defendants’ reduced purchase and slaughter volumes across 2015 before

increasing its cash purchase volume in the final months of the year.

       215.       Moreover, each Packing Defendant’s conduct stands apart from Independent

Packers who increased their annual slaughter volume in 2015 by 7.8% year-over-year.

       216.       Tight fed cattle supplies do not explain Packing Defendants’ coordinated

reduction of their respective slaughter volume across 2015. And neither can the drastic

drop in prices or Packing Defendants’ unseasonable rise in slaughter of cash cattle in the

fourth quarter of 2015 be attributed to a significant increase in the availability of slaughter-

weight cattle.

       217.       An analysis of the USDA’s Cattle on Feed reports confirms the absence of

an “innocent” explanation.104 This monthly publication reports data on the number of fed

cattle in U.S. feedlots (inventory), the number of cattle being placed into feedlots during

the report month (placements), the number of cattle shipped out of feedlots for slaughter

during the report month (marketings), and other disappearances (e.g., death loss or move

to pasture).105


103
       Id.
104
       USDA National Agricultural Statistics Service (“NASS”), Cattle on Feed,
ECONOMICS,         STATISTICS      AND        MARKET      INFORMATION         SYSTEM,
usda.library.cornell.edu/concern/publications/m326m174z?locale-en (“Cattle on Feed”).
105
       Cattle on Feed reports estimates pertain to fed cattle fed in feedlots with a 1,000
head or greater capacity. Such feedlots typically hold between 80 and 85% of all fed cattle
on feed in the United States.


                                              96
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 101 of 226




       218.   Figure 19 below compares fed cattle inventory across 2014 and 2015. It

shows that fed cattle inventory was at or slightly above 2014 levels in almost every month

of 2015. While these changes may reflect, in part, the continuing rebuild of the cow-herd,

the key driver of the year-over-year increases in inventory was Packing Defendants’

respective slaughter reductions. These reductions forced producers to feed their cattle

longer, causing feedlots to carry cattle over into subsequent reporting months.

Figure 19. Cattle on Feed Inventory Levels in 1000+ Head Feedlots – 2014 vs. 2015




       219.   Figure 20 below confirms these results. It estimates the number of cattle

reaching slaughter weight across each month of 2014 and 2015, sometimes referred to as a




                                            97
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 102 of 226




placement against supply estimate. Figure 20 utilizes monthly Cattle on Feed placement

numbers and assumes a standard feeding period of around six months.106

Figure 20. Slaughter-Weight Fed Cattle in 1000+ Head Feedlots – 2014 vs. 2015




       220.   As can be seen from Figure 20, the number of fed cattle scheduled to reach

slaughter weight in 2015 was down on a year-over-year basis. Therefore, the year-over-

year increases in inventory levels experienced from May to November 2015 was not driven

by an increase in the availability of slaughter-weight fed cattle. Rather, it was driven by a



106
      For example, an estimate of the available number of slaughter-weight cattle in July
2015 is derived by advancing the placements numbers from January 2015 forward six
months.


                                             98
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 103 of 226




decrease in each Packing Defendant’s slaughter volume, which caused an artificial glut of

supply by forcing producers to feed their cattle beyond their optimal weight.

       221.   This artificial increase in inventory levels is also confirmed by Figure 21

(below), which compares Cattle on Feed reports’ record of marketings (i.e., sales from

feedlots) across 2014 and 2015.

Figure 21. Marketings in 1000+ Head Feedlots – 2014 vs. 2015




       222.    Consistent with Figures 17 and 18 above, Figure 21 shows slaughter volume

during the first three quarters of 2015 to be appreciably lower than 2014 volumes before

rising in the final quarter. In sum, Figure 19 shows that there were more cattle in feedyards



                                             99
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 104 of 226




in 2015 than in 2014, despite Figure 20 showing that there were fewer cattle due to reach

slaughter weight in 2015 than in 2014. The cause of this was Packing Defendants’

slaughter reductions, as shown by Figure 21.

      223.   Packing Defendants’ conduct in 2015 was neatly summarized by Ms. Fish,

who lamented on November 10, 2015, the “[p]ackers no longer compete against each

other to buy fed cattle each week,” [emphasis added] and were consequently reaping

“gangbuster profits.”107 The financial impact of Packing Defendants’ conspiracy can be

seen in the chart below, which estimates producers’ and packers’ respective per head

margins:

Figure 22. Producer vs. Packer Per-Head Margins Across 2015




107
      Fish, Whatever Happened to a Fair Fight, supra n.56.


                                          100
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 105 of 226




      224.   As shown in Figure 22, during the second half of 2015, after Packing

Defendants embarked on their collusive reduction in slaughter volume, producer margins

were materially reduced, averaging -$51, -$1, and -$359 per head across the second, third,

and fourth quarters, respectively. At the same time, Packing Defendants posted average

per head margins of between approximately $47 and $66 across the three quarters, well

above their pre-Class Period averages of between -$16 and $25/head.108

      B.     Packing Defendants’ Ongoing Conduct Continues to Depress Fed Cattle
             Prices Throughout 2016

      225.   Because Packing Defendants worked through the glut of cattle they created

in the second half of 2015, they were expected to have to pay up to secure their share of

limited cattle supplies. But Packing Defendants regrouped in early 2016. By “ration[ing]

their new purchases [of cattle]” and running shorter 32-hour weeks in early January, they

dampened rising cattle prices and extended the rally in boxed beef prices.109 Packing

Defendants then further suppressed prices by sustaining low kills across February and

March.110




108
      Pre-Class Period average margins are calculated from between 1997 and 2014.
109
        Cassie Fish, Global Sell Off Smacks Cattle, THE BEEF (Jan. 4, 2016),
https://www.thebeefread.com/2016/01/04/global-sell-off-smacks-cattle/.
110
     Cassie Fish, Yet More Consolidation, THE BEEF (Jan. 6, 2016), https://
www.thebeefread.com/2016/01/06/yet-more-consolidation/.



                                           101
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 106 of 226




       226.   Each Packing Defendant reduced its slaughter volumes in the first quarter of

2016.111 As a result, each Packing Defendant slaughtered less cattle in the first quarter of

2016 than it did on average across the first quarters of 2012-2014.112 Dataset A also records

that while each Packing Defendant’s cash cattle purchases were higher in the first quarter

of 2016 year-over-year (consistent with the drastic price decline they had forced across

2015), it remained below their respective average Q1 cash cattle purchase volume across

2012-2014.

       227.   As a result, fed cattle prices remained in the mid-$130s/cwt through the end

of March, well below the expected seasonal high, even as boxed beef enjoyed several

rallies. By rationing the available cattle amongst themselves, Packing Defendants posted

average weekly margins of approximately $63 per head. At that time, this was one of their

“best Q1 in history” and well above their pre-Class Period first quarter average of $0 per

head.113

       228.   Going into the second quarter of 2016, Packing Defendants, knowing that

feedlots had been left holding over cattle from the first quarter, increased their kills



111
      Quarter-over-quarter change: Tyson (-0.7%), JBS (-16.3%), Cargill (-3.3%),
National Beef’s (-4.4%).
112
      Year-over-year against 2012-14 averages: Tyson (-4.5%), JBS (-21.7%), Cargill (-
9.3%), and National Beef (-14.9%).
113
        Cassie Fish, Futures Weakness Drags On, THE BEEF (Mar. 29, 2016),
https://www.thebeefread.com/2016/03/29/futures-weakness-drags-on/ (“Packers continue
to do a masterful job of matching throughput to supply and demand and margins, looking
at the comprehensive cutout and $3 lower cash last week- are still solidly black.”). [This
quote is not in this article]



                                            102
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 107 of 226




gradually. See Figure 2. As a result, fed cattle prices began to decline, dropping $10/cwt

across April and leaving producers well in the red.

       229.   After clawing back some of that decline in May 2016, cash prices continued

to hover between mid-$120s/cwt to low-$130s/cwt until the trading week ending Friday,

June 16, when cattle prices broke from $128/cwt to approximately $121/cwt, fueled by

Packing Defendants’ limited participation in the spot market.114 Having bought a paltry

amount of cash cattle, Packing Defendants were expected to pay up for inventory in the

week ending Friday, June 25, 2016. Instead they continued to step cattle prices down.

       230.   After cattle prices declined down to $114/cwt in the last week of July, a level

not seen since July 2012, analysts believed that the summer low had been reached.115

Instead, Packing Defendants extracted further concessions from cattle sellers. Cash cattle

purchases across June and July were down 21% on 2014 levels, despite increased cattle

availability, driving a 1% decline in slaughter volumes. Dataset A records Packing

Defendants’ June and July cash purchases were down between 16% and 83% against their

2012-2014 averages.




114
        Cassie Fish, Another Limit-Down Monday, THE BEEF (June 20, 2016),
https://www.thebeefread.com/2016/06/20/another-limit-down-monday/ (“It is not a stretch
that with such a big kill last week and this week coupled with a 5-area negotiated cash trade
volume of a mere 48k head, that the packer will be forced to buy big volume this week and
a significant transfer of ownership from feeder to packer is imminent.”)
115
        Cassie Fish, Onward and Upward, THE BEEF (July 28,                            2016),
https://www.thebeefread.com/2016/07/28/onward-and-upward/; Cassie Fish,               Erode.
Erode.         Erode.,       THE         BEEF         (Aug.     24,                    2016)
https://www.thebeefread.com/2016/08/24/erode-erode-erode/.



                                            103
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 108 of 226




       231.   In August 2016, Packing Defendants each then increased their cash cattle

purchases, taking advantage of cattle supply they had generated.          Importantly, each

maintained steady kills, ensuring that they could easily supply their needs without

generating price competition amongst themselves.          Cattle prices fell steadily from

$118/cwt in mid-August to below $110/cwt in the first week of September, leaving Ms.

Fish to remark that “[t]his [2-year consecutive] break in cattle prices stands alone for its

magnitude and its lack of an external market-moving event.”116 [Emphasis added].

       232.   The rout continued through the fall of 2016, as feedlots struggled to get

current with their marketings, and were left holding over cattle week-to-week. Packing

Defendants bought cattle cheaper, and bought them with extended delivery periods (i.e.,

“with time”), displacing the start of the typical fall rally in fed cattle. Packing Defendants

responded to any rare rise in prices by dropping their respective slaughter volumes and/or

cash cattle purchases the following week, thereby ensuring that no price rally could persist.

For example, fed cattle slaughter dropped 20,000 head in the week commencing Monday,

September 19, 2016, as Packing Defendants significantly reduced their cash cattle

purchases.117 Not surprisingly, the week prior had seen a modest $4/cwt uptick in cattle


116
        Cassie Fish, A Grave Time in History, THE BEEF (Sep. 3, 2016),
https://www.thebeefread.com/2016/09/02/a-grave-time-in-history/.
117
        Cassie Fish, Feeders Take the Lead; Packers Play It Cool, THE BEEF (Sep. 22,
2016), https://www.thebeefread.com/2016/09/22/feeders-take-the-lead-packers-play-it-
cool/ (“It has been the behavior of the packer that has slowed down the upward momentum
this week. Taking 20k head out of this week’s fed kill coupled with adequate inventories
seems to have been enough to return the balance of power to the packer for now.”) Cassie
Fish,       Wild      and      Wooly,        THE       BEEF      (Sep.     26,    2016),
https://www.thebeefread.com/2016/09/26/wild-and-wooly/ (“Last week’s cash cattle trade


                                             104
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 109 of 226




prices after declining continuously for over a month. Packing Defendants’ strategy

worked, with cattle prices declining about $3/cwt by week’s end on September 23, 2016,

before continuing its downward trajectory the following week.118 Thereafter, the price of

fed cattle continued to fall across 2016 to a low of approximately $98/cwt in mid-October.

In the second and third quarters, each Packing Defendant’s kill volume remained below

their 2012 to 2014 averages.

       233.   Packing Defendants responded to this price decline and cattle glut by

unseasonably increasing kill volumes in the fourth quarter. Their fourth quarter kills were

up between an estimated 8.3% and 21.5% year-over-year and 3.0% to 9.2% on a quarter-

to-quarter basis.119 These increases reflect Packing Defendants’ slaughter restraint across

the second and third quarters of 2016.



was inadequate and lots of cattle were carried over into this week. . . . Unquestionably, last
week was the lightest movement of negotiated cattle in months coming in at just under 50k.
This volume is about half of the normal.”).
118
        Cassie Fish, And It All Falls Down, THE BEEF (Sept. 27, 2016),
https://www.thebeefread.com/2016/09/27/and-it-all-falls-down/ (“The big carryover of
unsold negotiated cattle from last week has gained negative status as the hours have rolled
by, with packers willing and able to sit back and lower bids to $104, $6 lower than 2 weeks
ago and $3 lower than the few that traded Friday and Saturday”); Cassie Fish,
Despondency,              THE            BEEF            (Oct.          11,             2018),
https://www.thebeefread.com/2016/10/11/despondency/ (“As if on cue, kills this week are
now rumored to be cutback to 585k-595k, with a cooler cleaning and Saturday kills out . .
. . A pull back in the kill with record packer margins cements the reality that easily and
efficiently killing our way through the numbers, which used to be a reality, isn’t any longer.
This makes it difficult for the market to return to fully current marketing status if there is
any slowdown in kill.”).
119
       Tyson, Cargill, and National Beef’s volume was also up 2.3%, 3.3%, and 10.9%,
respectively against their fourth quarter 2012 to 2014 averages.



                                             105
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 110 of 226




       234.   As a result, industry-wide kill levels in November 2016 alone were up 24%

and 19% on a year-over-year basis as compared to 2014 and 2015, respectively.120

       235.   Packing Defendants’ success in “backing-up” cash cattle across the summer

of 2016 is confirmed by the fact that Packing Defendants were able to raise cash cattle

slaughter levels 38% and 24% in the fourth quarter of 2016 as against 2014 and 2015 levels

without causing a dramatic rise in prices.121 Moreover, they were again able to buy

significant portions of the cattle with extended delivery periods, exerting their control into

subsequent weeks.122

       236.   In fact, during the fourth quarter of 2016, prices remained steady at or around

$100-$105/cwt until late November, when Packing Defendants finally bought the bulk of

the held over cattle. Prices then remained between $109-$115/cwt before closing at $107

on December 31.123



120
    Year-over-year comparisons calculated using USDA Market News Service Report:
LM_CT106-National direct slaughter, committed and delivered.
121
        Cassie Fish, Futures Bounce Amidst Mixed Signals, THE BEEF (Nov. 8, 2016),
https://www.thebeefread.com/2016/11/08/futures-bounce-amidst-mixed-signals/ (“Last
week’s [negotiated] trade ended up at 90k head though 24k were with a 15-30-day delivery,
the second week in a row with numbers at that level.”).
122
       Id.
123
        At these prices, Packing Defendants were purchasing cash cattle at a significant
discount even compared to 2015’s depressed prices. Furthermore, the slight price increase
in late November/December from the October low was consistent with the seasonal rise in
fed cattle prices typically experienced in the fourth quarter of each year as the availability
of slaughter-weight cattle declines and beef prices improve. But for the glut in slaughter-
ready cattle created by Packing Defendants’ coordinated actions, prices would have risen
significantly higher, and much earlier, in response to the Defendants’ dramatic increase in
year-over-year slaughter numbers



                                             106
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 111 of 226




       237.   Again, despite the increased availability of fed cattle and Packing

Defendants’ unseasonably large Q4 harvest, except for Cargill, each Packing Defendant’s

annual slaughter volume in 2016 remained below (Tyson (-6%) and JBS (-6%)) or flat

(National Beef) against 2014 levels.124 Although Cargill’s 2016 slaughter volume rose

10% as against 2014, it remained significantly below historic levels (see Figure 4 above).125

Again, by contrast, Independent Packers raised their annual collective slaughter volume by

10.4% year-over-year.

       238.   Each Packing Defendant’s refusal to break from their collective adherence to

rationing the available cattle supply is all the more remarkable given the margins on offer

to Packing Defendants across 2016. In the third and fourth quarters alone, Packing

Defendants realized average per head margins on their fed cattle purchases of $123 and

$153 per head. Not only were these margins significantly above pre-Class Period averages

($25 and -$16 per head), but they also exceeded the Packing Defendants’ most profitable

third and fourth quarters in modern times by about $30 and $100 per head, respectively.

Packing Defendants therefore had both the incentive and the ability to buy more cattle.

Meanwhile, producers lost on average -$67 per head across 2016.




124
      Total industry slaughter was 24.56 million head in 2016, up from 24.11 million in
2014. 2018 Meat & Poultry Facts, at 12.
125
       CBW Top 30 Beef Packers.


                                            107
        CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 112 of 226




        C.     Packing Defendants Continue Their Scheme in 2017 and 2018 Despite
               Increased Cattle Availability

        239.   Going into 2017, Packing Defendants worked to ensure that any increase in

their collective slaughter volumes did not outpace the growth in slaughter-weight cattle

availability. Tyson, JBS, Cargill, and National Beef each reduced their volumes in lockstep

during the first quarter,126 before raising them together across the second quarter.127 See

Figure 2.

        240.   And while cattle prices did rise at the beginning of February to a high in the

first week of May (similar to pre-Class Period spring highs), each Packing Defendant

responded by reducing its kills. Feedlots again struggled to sell their inventory and prices

fell steadily to a yearly low of $105/cwt in mid-September. This constituted a significant

expansion of the typical summer low, historically reached in July. It also enabled Packing

Defendants to each post year-over-year and quarter-over-quarter slaughter increases in the

third quarter. Tyson, JBS, Cargill, and National Beef slaughtered approximately 8.5%,

9.0%, 16.0%, and 17.7% more cattle in the third quarter of 2017 than they did the prior

year.

        241.   As with 2016, Packing Defendants enjoyed substantial profits during 2017,

posting then record per-head margins in the second and third quarters ($128 and $147 per

head, respectively). Indeed, Packing Defendants’ average per head margins for the first


126
      Quarter-over-quarter change: Tyson (-6.1%), JBS (-6.6%), Cargill (-4.6%),
National Beef (-17.9%).
127
       Quarter-over-quarter change: Tyson (7.5%), JBS (5.3%), Cargill (7.7%), National
Beef (12.4%).


                                            108
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 113 of 226




and fourth quarter, $42 and $88 per head, respectively, stood second only to the quarterly

profits they generated in 2016. And again, each Packing Defendant refused to increase

cattle purchases to expand its market share despite the obvious profit potential. Instead,

they kept their production in lockstep with one another, rationing supply amongst

themselves to ensure the continued suppression of cattle prices.

       242.   Their scheme continued into 2018. Each Packing Defendant also began to

tell the market that, as a result of the plant closures discussed above, they had insufficient

capacity to slaughter the supposedly large volume of cattle due to reach slaughter-weight

in the spring and summer of 2018.128 They therefore encouraged producers to commit their

cattle early on captive supply agreements to ensure they could “get their cattle dead” before

Packing Defendants ran out of “hook” or “shackle space.”129 At the same time, Packing

Defendants backed off their respective kill schedules during the first quarter of 2018 and

into the beginning of the second to ensure that there would be a glut of slaughter-weight

cattle available over the summer months of their own making.130 See Figure 2 detailing


128
        Cassie    Fish,   Still   Green!?!,    THE     BEEF      (Mar.     27,    2018),
https://www.thebeefread.com/2018/03/27/still-green/ (“The [packers’] mechanical
[slaughter] capacity exceeds needs [across Q2 2018]. The limitation perception is linked
to labor. The perception of there being a limitation has created fear and inspired some
cattle feeders to “get in line” by selling [cattle] out-front [i.e., on captive supply
agreements].”).
129
        See Cassie Fish, Holding Gain, THE BEEF (Apr. 18, 2018),
https://www.thebeefread.com/2018/04/18/holding-gains/ (“Cattle feeders, still fearful of
growing supplies in May, June and beyond continue to sell cattle for May at substantially
lower prices than current values.”).
130
      Cassie Fish, Futures Trade Both Sides; Cash Poised to Trade Lower, THE BEEF
(Apr. 2, 2018), https://www.thebeefread.com/2018/04/02/futures-trade-both-sides-cash-


                                             109
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 114 of 226




significant decline in first quarter 2018 slaughter as against fourth quarter 2017: Tyson (-

8.6%), JBS (-14.4%), Cargill (-10.5%), and National Beef (-4.7%).

       243.   Packing Defendants’ tactics succeeded. Prices fell during late winter/spring

2018, despite record strong beef demand (see Figure 42 below) and tight supplies of

slaughter-ready cattle across March and April. Indeed, prices fell from approximately

$126/cwt at the beginning of March 2018 to $110/cwt by the end of May 2018. Prices

stayed at or around that mark until mid-November 2018, trading between $106/cwt and

$115/cwt, a significant extension of the one- to two-month summer low typically

experienced by the market.

       244.   And, of course, Packing Defendants never did reach slaughter capacity.131

After having broken cattle prices by early May, each Packing Defendant increased its

slaughter volume by approximately 11.4%-13.6% in the second quarter, easily processing

the glut they themselves had created. Packing Defendants then, in parallel, held their

slaughter volumes across the third quarter so as not to get in front of the available supply,

posting remarkably similar quarter-over-quarter slaughter changes: Tyson (0.5%), JBS (-

0.7%), Cargill (-0.2%), and National Beef (-0.7%). As the supply of fed cattle decreased



poised-to-trade-lower/ (“Looking back at March’s fed slaughter rate, it underperformed
expectations. . . . Packers appear to have responded to the tight supply of market-ready
cattle in the north by keeping the kill constrained and margins profitable and stable.”).
131
        Cassie    Fish,    Quiet     Conclusion,     THE     BEEF      (Jun.   1,    2018),
https://www.thebeefread.com/2018/06/01/quiet-conclusion/ (“As each week goes by in
June, the calendar will take the industry into the heart of one of the most well-advertised
ʻwalls’ of market-ready cattle in memory. Now that it is a known fact that the industry can
kill 540k head of fed cattle and that demand can absorb the largest beef production in 10-
years, the panic experienced in March seems overdone.”).


                                            110
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 115 of 226




into the fourth quarter of 2018, each Packing Defendant reduced its slaughter volumes,

posting similar quarter-over-quarter declines: Tyson (-3.7%), JBS (-4.2%), Cargill (-4.0%),

and National Beef (-4.1%)

       245.   Packing Defendants’ slaughter restraint resulted in each posting record

margins across the second, third and fourth quarters ($229, $198, and $175 per head,

respectively). Meanwhile producers suffered per head losses of $30 and $41 per head in

the second and third quarters, before a modest $27 per head profit in the fourth, well below

the pre-Class Period average of $89 per head.

       246.   As a result of their commitment to rationing the available cattle amongst

themselves, across 2017 and 2018, Packing Defendants’ annual slaughter volumes

remained between 5.4% and 12.8% below their pre-Class Period averages. See Figures 3-

4. By contrast, Independent Packers’ slaughter volumes across 2017 and 2018 were up

46.5% and 56.1%, respectively, on their collective pre-Class Period averages.

       D.     The Years of 2019 and 2020 Bring Continued Parallel Slaughter and
              Pricing Behavior, a Fire at a Plant, and Regulatory Investigations

       247.   Severe weather during the winter of 2018/19 stripped pounds off cattle in

feed yards, driving down slaughter weights as much as 15 pounds year-over-year. After

the snow thawed, cattle feeders were hit with a very wet spring, which further eroded their

ability to add pounds to their cattle. At the same time, beef demand remained “terrific,”

encouraging packers to run plants to meet customers’ demand.132 In ordinary times, this


132
        Cassie Fish, How About That, THE BEEF (Feb. 11, 2019),
https://www.thebeefread.com/2019/02/11/how-about-that-3/ (“Rather obviously, beef
demand is terrific.”).


                                            111
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 116 of 226




would portend a substantial rally in cattle prices, over and above the typical rise

experienced in winter/early spring, as Packing Defendants would be compelled to compete

to secure a greater number of cattle to make up for their lower weights.

       248.   However, Packing Defendants continued to work together to constrain and

limit the advance in cattle prices that market conditions warranted. Following their

slaughter reductions in the fourth quarter of 2018, each Packing Defendant maintained

comparably lighter slaughter volumes across the first three months of 2019, ensuring that

their collective demand did not exceed the available supply.133 See Figures 23-32 below

and Figure 2 above.

       249.   Packing Defendants placed further pressure on cattle prices by reducing the

volume of cash cattle they bought during this period. See Figures 28-32 below. To

facilitate this, each Packing Defendant pulled formula and forward contract cattle forward,

and pressured cash sellers to sell with “time” (i.e., more than one week before delivery,

which is the industry standard).134 See Figure 35 below. By coordinating their actions in


133
        See, e.g., Cassie Fish, And the Beat Goes On, THE BEEF (Feb. 14, 2019),
https://www.thebeefread.com/2019/02/14/and-the-beat-goes-on-2/ (“Packers also know
that February is typically the lightest slaughter month and even though they are killing
more cattle than a year ago – some plant ‘dark days’ began yesterday as plans to keep the
balance between supply and demand are paramount. Some plants will undertake
maintenance or upgrade projects and some will honor holidays such as Monday’s
President’s Day. Others will pull back hours to 36-hour work week.”).
134
        Cassie    Fish,    Picking    Up,    THE     BEEF      (Jan.     16,     2019),
https://www.thebeefread.com/2019/01/16/picking-up/ (“In the country, packer bids are
virtually non-existent as packers schedule as many formula and contracted cattle as
possible.”). See also Cassie Fish, CME Cattle Retreat, THE BEEF (Jan. 4, 2019),
https://www.thebeefread.com/2019/01/04/cme-cattle-futures-retreat/ (“Packers are pulling
contracts and using the board weakness to their advantage and next week’s cash cattle


                                           112
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 117 of 226




accumulating inventory in this manner, constraining weekly kill volume, and declining to

increase production to meet beef demand, Packing Defendants prevented producers from

receiving fair market cattle prices.135

       250.   Each Packing Defendant’s slaughter reductions were most pronounced in

February, with only marginal increases in March. The result was that by April 2019,

producers were not current with their marketings, and a relative supply glut developed.

Packing Defendants used this artificial oversupply to “strategically back cash cattle prices

down into summer and to keep them down.”136 The results were predictable, with prices

rapidly falling from around $127 per/cwt on Friday, April 26, 2019, to $123/cwt the

following Friday, May 3, and $120/cwt on May 10, 2019. Packing Defendants then took

advantage of the pressure they had created, buying increasing volumes of cash cattle at

knockdown prices throughout May 2019. See Figures 9 above and 28-32 below.




prices may weaken a buck”); Cassie Fish, Cash Market Slips and Bids Surface, THE BEEF
(Jan. 23, 2019), https://www.thebeefread.com/2019/01/23/cash-market-slips-and-bids-
surface/ (“packers have masterly utilized a large number of formula cattle received in
January as leverage against negotiated sellers, which has kept a lid on prices”).
135
        Cassie    Fish,    Here      We     Are,     THE     BEEF       (Mar.      8,    2019),
https://www.thebeefread.com/2019/03/08/here-we-are/ (“Behind the scenes of this week’s
negotiated cash cattle trade was the bearish fact that the majority of cattle that traded in the
south and the west sold with time, generally 2 weeks. Packers have been masterful at
keeping long inventory and forcing producers to sell with time all year thus far- something
that will continue and only increase as 2019 goes forward. It’s hard to force prices higher
if the buyer owns inventory.”); Cassie Fish, Hogs On Fire, THE BEEF (Mar. 20, 2019),
https://www.thebeefread.com/2019/03/20/hogs-on-fire/ (“The packer has done a masterful
job managing inventory, buying with time and keeping supply and demand in balance.”).
136
        Cassie   Fish,    A    Bounce,      THE             BEEF      (May       1,      2019),
https://www.thebeefread.com/2019/05/01/a-bounce/.


                                             113
CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 118 of 226




                              114
CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 119 of 226




                              115
CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 120 of 226




                              116
CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 121 of 226




                              117
CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 122 of 226




                              118
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 123 of 226




      251.   The same slaughter pattern detailed in Figures 23-32 above is observed if one

limits the analysis to fed cattle purchased by Packing Defendants from the USDA AMS

LMR Five Area states. See Appendix 5. AMS LMR reports of cash cattle purchases from

these states are commonly incorporated into Packing Defendants’ formula contracts.

      252.   Packing Defendants’ efforts to create a glut of cattle across the start of 2019

is demonstrated by Figure 33 below, which shows both that sales of cattle from 1000+ head

feedlots in February, March, and April were significantly less than the available supply of

slaughter-weight cattle, and that the cattle consequently held over into the summer were

then bought across the summer:

Figure 33. Cattle on Feed: Slaughter-weight Fed Cattle (Placements Against Supply)
vs. Marketings in 1000+ Head Feedlots – 2019




                                           119
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 124 of 226




       253.   The resulting impact of Packing Defendants’ slaughter restraint at the

beginning of 2019 and their continued adherence to a common pricing strategy caused cash

prices to continue to fall across the summer, working their way to an apparent bottom of

about $109-$110/cwt in the end of June. See Figure 9 below. This left producers facing

an average $106 per head loss, against Packing Defendants’ startling per head profit of

$257.137

       254.   With continuing robust beef demand – wholesale beef prices remained higher

on a year-over-year basis – fed cattle prices were expected to rise steadily into the fall high.

However, prices largely remained the same, as Packing Defendants worked to extend the

summer lows:

       Using the last two years as a roadmap, packers pressed feeders hard this
       week and successfully cheapened their inventory at by $1 to $1.50 so far.
       The smaller packers more dependent on high grading cattle paid steady
       earlier in the week for the right kind, but the majors tipped the market over
       since… Attitudes in the country [amongst producers] are discouraged and
       fatigued. Most cattle being sold are losing money, replacement costs are
       high and bargaining leverage is slim. Like another world, the wholesale beef
       news is sizzling, but zero of that money is being passed on to cattle feeders.
       . . . The voraciousness of beef demand is surprising pretty much everyone in
       the business.138

[Emphasis added].




137
       Greg Henderson, Profit Tracker: Feeding Losses Reach Triple Digits, DROVERS
(June 26, 2019), https://www.drovers.com/news/industry/profit-tracker-feeding-losses-
reach-triple-digits.
138
        Cassie Fish, Packers Press and Cash Softens, THE BEEF (Aug. 9, 2019),
https://www.thebeefread.com/2019/08/09/packers-press-and-cash-softens/.



                                             120
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 125 of 226




       255.   A slight $2-$3/cwt rise in prices allowed producers to realize a paltry per

head profit of about $24 by the week ending August 9, 2020, against the Packing

Defendants’ profit of $192 per head.139

              1.     Packing Defendants React to a Processing Plant Fire by Dropping
                     Cattle Prices and Raising Beef Prices

       256.   Notwithstanding the predicted cash cattle strength during August, a chance

fire at Tyson’s Holcomb, Kansas slaughter and processing plant on August 9, 2019,

provided an opportunity for Packing Defendants to work cattle prices lower still, sending

producers back into the red. Following the plant fire, Tyson closed the plant indefinitely

and Packing Defendants all slashed their fed cattle bids and hiked their beef prices. These

actions caused a $5/cwt drop in fed cattle prices and a $14/cwt rise in wholesale beef prices

the following trading week. Meanwhile, Packing Defendants’ per head margins rose from

$191 to $358 in the week ending August 16, 2019.140 The following week, packer margins

continued to expand, with the spread between fed cattle prices and boxed beef values

extending to a then-record high of $67.17/cwt., $39.51/cwt above the average spread for

the same week across 2016-2018.




139
       Greg Henderson, Profit Tracker: Margins Lower on Soft Cash, DROVERS (Aug.
13, 2019), https://www.drovers.com/markets/profit-tracker/profit-tracker-margins-lower-
soft-cash.
140
       Sterling Beef Profit Tracker: week ending August 16, 2019, STERLING MARKETING
INC.      (Aug.       20,      2019),      https://cdn.farmjournal.com/s3fs-public/inline-
files/Beef%20Tracker%2081919.pdf. Live Cattle Futures contracts were also negatively
impacted, with the market responding with two limit-down trading days on September 12
and 13, 2019.


                                            121
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 126 of 226




       257.   Although Packing Defendants blamed the loss of Holcomb’s 5,500-6,000

head per day slaughter capacity for these price changes, Packing Defendants’ slaughter

volume actually remained steady in the weeks that followed the fire to take advantage of

the huge meat margin they had opened up. See Figures 23-27 (demonstrating steady total

kill volumes in August 2019 against prior month). As a result, industry slaughter volume

averages averaged around 521,900 head in the three weeks that followed the fire, as

compared to the 521,700 killed in the week of the fire.

       258.   To support their slashed cash cattle bids, Packing Defendants drastically

reduced their respective cash cattle purchases after the fire.141 Tyson, in particular, was

largely absent from the cash cattle market in the weeks that followed the fire. This drop is

reflected in Figures 28-32 above, and became particularly severe in September, as Packing

Defendants each sought to defend the wide meat margin they had established in the

aftermath of the fire. Although National Beef’s July and August cash slaughter volume

increased quarter-over-quarter (Figure 32), this largely reflects its acquisition of Iowa

Premium’s Tama, Iowa plant in mid-June. The Tama plant sourced substantially all of its

1,100 head per day capacity from cash cattle sellers while owned by Iowa Premium, and

continued to do so under National Beef’s management until at least late 2019, when it

finalized arrangements to accept formula grid cattle.




141
        Cassie Fish, Back from the Brink, THE BEEF (Sept. 3, 2019),
https://www.thebeefread.com/2019/09/03/back-from-the-brink/ (“Last week’s negotiated
cash cattle trade was small for the fourth week running . . . and clean up at the feedyard is
lacking. . . . Prices were $2 to $3 lower, averaging $105.54, the lowest since 2018”).


                                            122
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 127 of 226




       259.   This reduction in cash cattle purchases in the aftermath of the fire placed

further pressure on cash cattle prices (and thus reduced the price of each Packing

Defendant’s contracted cattle). Packing Defendants continued to drop their bids in lockstep

and, as a result, cash cattle prices continued to slide in the following weeks, bottoming out

at around $100/cwt (with some trades as low as $97/cwt) in the week ending September

13, 2019, down from $113/cwt in the week of the fire.




       260.   Packing Defendants’ purchase and kill reductions in the aftermath of the

Holcomb fire ensured that their collective demand remained below the available supply of

cattle, as evidenced by the noticeable increase in average carcass weights of the cattle



                                            123
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 128 of 226




slaughtered by each Packing Defendant during this period shown in Figure 34 below.

Carcass weights increase the longer a steer or heifer is on feed. Thus, increasing carcass

weights are a sign that producers have not been able to stay current with their marketings

and have been forced to feed their cattle longer than is optimal. Consistent with the

increase in carcass weights shown in Figure 34 below, reported carcass weights were up

on average by six pounds across October and November 2019, year-over-year:
                                                                                     142




      261.   Packing Defendants consequently reaped record high margins in the weeks

that followed the Holcomb fire by stepping down fed cattle prices and raising beef prices

in parallel. By September 13, 2019, the spread between packer and producers’ per head


142
                                                   .


                                           124
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 129 of 226




margin exceeded $600, with packers making over $400 per head while producers

sustained $200 per head losses.143 See Figures 6 above and 40 and 43 below.

       262.   Having left many cash cattle producers without a bid for the two months that

followed the Holcomb fire, Packing Defendants took advantage of battered producers in

the final quarter of 2019, drastically increasing cash cattle purchases (see Figures 28-32

above), and securing cattle with extended delivery periods. See Figure 35 below. Fed

cattle prices did not recover to their supposed yearly bottom, set in July, until November

2019, with producers continuing to sell fed cattle at a loss until that point.144




143
       Sterling Beef Profit Tracker: week ending September 13, 2019, STERLING
MARKETING INC. (Sept. 18, 2019), https://cdn.farmjournal.com/s3fs-public/inline-
files/Beef%20Tracker%2081919.pdf.
144
          While Tyson might not have initially taken advantage of the glut of cash cattle
supplies to the same extent as Swift/Packerland, Cargill, and National Beef, it, too,
drastically increased its cash cattle purchases that December once it reopened the Holcomb
plant. See Figure 28 above. Press Release, Tyson Foods Inc., Tyson Beef Plant in Kansas
to       Resume        Operations         in      December      (Nov.       18,      2019),
https://www.tysonfoods.com/news/news-releases/2019/11/tyson-beef-plant-kansas-
resume-operations-december.


                                             125
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 130 of 226




              2.    USDA Continues to Investigate Packing Defendants’ Price
                    Manipulation Following the Holcomb Fire and During the
                    COVID Crisis

       263.   On August 28, 2019, the U.S. Secretary of Agriculture announced that the

Packers and Stockyards Division, the division of the USDA responsible for enforcement

of the Packers and Stockyards Act, had launched an investigation into the conduct of the

Packing Defendants and other beef packers in the aftermath of the fire at Tyson’s Holcomb

plant.145


145
       Secretary Perdue Statement on Beef Processing Facility in Holcomb, Kansas, U.S.
DEP’T OF AGRIC.            (Aug.    28,    2019),    https://www.usda.gov/media/press-
releases/2019/08/28/secretary-perdue-statement-beef-processing-facility-holcomb-kansas


                                          126
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 131 of 226




                                               146



       264.   By the last week of April 2020, disruptions in U.S. beef production peaked

when nearly 40% of the nation’s beef processing capacity was idled due to COVID-19

illnesses among packing plant employees. During the second week of May, the largest

difference – or spread – between the boxed beef cutout value and fed cattle prices since the

inception of Mandatory Price Reporting in 2001 was recorded at just over $279/cwt. This

constituted a 323% increase from the $66/cwt spread that existed in early April 2020, which

was already close to the prior record set in the aftermath of the Holcomb fire. This gap

between cattle and beef prices caused each Packing Defendant to realize the startling

margins depicted in Figures 6 above and 40 and 43 below, and estimated by Sterling

Marketing to reach as high as $891 per head in the first week of June 2020. In contrast,

just a few weeks later, producers actually able to find a marketing outlet for their cattle

incurred triple digit losses of around $250 per head.

       265.   On July 22, 2020, the USDA AMS issued The Boxed Beef & Fed Cattle



(“I have directed USDA’s Packers and Stockyards Division to launch an investigation into
recent beef pricing margins to determine if there is any evidence of price manipulation,
collusion, restrictions of competition or other unfair practices. If any unfair practices are
detected, we will take quick enforcement action.”).
146




                       .



                                            127
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 132 of 226




Price Spread Investigation Report (“Report”) summarizing market conditions, fed cattle

prices, boxed beef values, and the spread before and during the COVID-19 pandemic,

including the period just after the Holcomb plant fire.147 The Report stated that the USDA’s

investigation into potential violations of the Packers and Stockyards Act was ongoing and

that the Report did “not examine” such violations.148 It further stated:

       [The] [f]indings thus far do not preclude the possibility that individual
       entities or groups of entities violated the Packers and Stockyards Act during
       the aftermath of the Tyson Holcomb fire and the COVID-19 pandemic. The
       investigation into potential violations under the Packers and Stockyards Act
       is continuing.

       USDA does not solely own investigatory authority over anticompetitive
       practices in the meat packing industry and has been engaged in discussions
       with the Department of Justice (DOJ) regarding allegations of
       anticompetitive practices in the meat packing industry. Should USDA find
       a violation of the Packers and Stockyards Act, it is authorized to report the
       violation to DOJ for prosecution.149

At the time of filing this complaint, the USDA’s investigation, alongside the DOJ’s

Sherman Act investigation into the Packing Defendants (see Section VIII below), remains

ongoing.

       E.      Economic Analysis Supports the Existence of the Alleged Conspiracy

       266.    Economic analysis corroborates the circumstantial and direct evidence of the

alleged conspiracy, including the accounts of Witness 1 and Witness 2. In particular, it



147
       Boxed Beef & Fed Cattle Price Spread Investigation Report, U.S. DEP’T OF AGRIC.
AGRIC. MKTG. SERV.             (July   22,   2020),     https://www.ams.usda.gov/sites/
default/files/media/CattleandBeefPriceMarginReport.pdf.
148
       Id. at 2.
149
       Id. at 10.


                                            128
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 133 of 226




confirms that: (a) the collapse in fed cattle prices in 2015 cannot be explained by common

supply or demand drivers; (b) from at least January 1, 2015, fed cattle prices were

artificially depressed and are not explained by supply and demand drivers; and (c) other

explanations potentially offered for the 2015 price collapse do not withstand scrutiny.

               1.     Supply and Demand Principles Do Not Explain the 2015 Price
                      Collapse or Subsequent Low Prices

       267.    The prices for fed cattle bought across the United States followed a

discernable pattern: increasing consistently from 2009 through 2014 (accounting for

seasonal fluctuations in prices), collapsing dramatically in 2015, and then stabilizing below

the prior trend line:150




150
        The below graphs are not adjusted for seasonal changes in fed cattle prices, which
do not explain the dramatic depression of fed cattle prices during the Class Period.
Historically, fed cattle prices tend to gradually rise during the first quarter until the early
part of the second quarter, peaking in March or April. Prices then tend to trend downwards
to a summer low typically established in June or July, before commencing an upward trend
that typically peaks in November. Annual and Seasonal Price Patterns for Cattle,
CORNHUSKER ECONOMICS, University of Nebraska-Lincoln (Aug. 19, 2015),
https://agecon.unl.edu/cornhusker-economics/2015/annual-and-seasonal-price-patterns-
for-cattle.


                                             129
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 134 of 226




Figure 36. AMS LMR Reported Prices for Fed Cattle by Reporting Region151




      268.   Fed cattle producers’ main cost – purchasing feeder cattle, steers, and heifers

mature enough to be fattened for slaughter in a feedlot – also increased and decreased


                                           130
         CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 135 of 226




during this period. But the decline in feeder cattle costs did not occur until after fed cattle

prices collapsed in 2015:

Figure 37. Fed Cattle Input Costs - Feeder Cattle Costs152




         269.   That a decline in the fed cattle producers’ costs did not cause the 2015 decline

is even more evident when one compares fed cattle prices to fed cattle producers’ total

costs:



152
        Figures 37-39 were prepared utilizing Iowa State University’s estimate of the break-
even price (i.e., the cost) associated with feeding a 750-pound yearling to a market weight
of 1,300 pounds. Ag. Econ. Dep’t, Coop. Extension Serv., Estimated Livestock Returns
(Estimated Returns: Finishing Yearling Steers), IOWA STATE UNIVERSITY,
http://www2.econ.iastate.edu/estimated-returns/.



                                              131
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 136 of 226




Figure 38. Fed Cattle Price vs. Producers’ Total Input Costs153




       270.   In fact, during 2015, when fed cattle prices drastically declined, the costs

borne by fed cattle producers actually increased. Specifically, from January 2015 to

January 2016, fed cattle prices in Iowa and Minnesota, for example, decreased by

approximately 20.7%, whereas input costs increased by approximately 2.6%. This reflects

the fact that feeder cattle prices, fed cattle producers’ number one input cost, typically lag

behind fed cattle prices.




153
       Id.


                                             132
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 137 of 226




       271.   As a result of this dramatic disconnect between fed cattle prices and input

costs, fed cattle producers suffered their largest losses in 30 years during 2015 and 2016,

as shown below:

Figure 39. Fed Cattle Producers’ Margins Per Head Overtime: IA and MN154




       272.   Although fed cattle producers did enjoy a profitable 2017, this was largely

due to a significant drop in the input costs associated with fed cattle marketed during that

year, and in particular, the price of feeder cattle. Packing Defendants were, however, able



154
      Id. Margins calculated are for Iowa and Minnesota, but similar patterns can be
observed in other cattle feeding regions.


                                            133
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 138 of 226




to constrain the typical seasonal rise in fed cattle prices across the first half of 2017 and

continued to profit from historic margins:

Figure 40. Packers’ Estimated Per Head Net Margins




       273.   Changes in beef demand or consumer preferences do not explain the

depression of fed cattle prices. As shown in Figure 41 below, although there was a 5.67%

decline in retail beef prices from January 2015 to January 2016, prices rebounded in the

months that followed, before undulating down, then up again. Importantly, the spread

between retail beef prices and fed cattle prices continued its gradual increase, consistent

with its upward trend during the past 20 years, suggesting beef demand remained robust.

That beef demand not only remained strong during this period, but actually steadily

increased from its prior lows in the immediate pre-Class Period, is also evident from Figure

42 below:




                                             134
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 139 of 226




Figure 41. Retail Beef Prices vs. Fed Cattle Prices155




155
        U.S. Dep’t of Agric., Econ. Research Serv. (“ERS”), Meat Price Spreads,
https://www.ers.usda.gov/data-products/meat-price-spreads/ (last visited Apr. 16, 2019).


                                          135
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 140 of 226




Figure 42. Monthly Beef Demand Indices, Jan. 1988 – Nov. 2020156




                                                             Class Period Start Date




      274.    Tyson Fresh’s Head of Fed Cattle Procurement, John Gerber, expressly

acknowledged the striking increase in beef demand at a November 2018 industry

conference:




156
        Glynn Tonsor, Monthly Domestic, Retail All-Fresh Beef Demand Index, 1988-
present,       KANSAS         STATE       UNIVERSITY        (Nov.      13,      2020),
https://www.agmanager.info/livestock-meat/meat-demand/monthly-domestic-meat-
demand-indices-usdabls-data/monthly-domestic-0. See also Glynn Tonsor, Jason Lusk,
Ted Schroeder, Assessing Beef Demand Determinants, CATTLEMEN’S BEEF BOARD (Jan.
18, 2018) at 7-9, https://www.beefboard.org/wp-content/uploads/2019/06/Assessing-Beef-
Demand-Determinants_FullReport.pdf (detailing estimate of demand index and


                                         136
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 141 of 226




      [The] [c]onsumer will pay more for beef, and have to pay more for beef
      because it is worth more. There is value out there in chicken and pork, but
      unless you have been living under a great big rock the last two years, you
      know that beef demand is off the charts. We have a lot of supply coming at
      us, but we have been able to hold the price at a pretty good level, because of
      beef demand, it’s been really good, and I think it will stay good.157

      [Emphasis added].

      275.   Importantly, what did change in 2015 was the meat margin. As shown in

Figure 6 (reproduced below), the meat margins realized by Packing Defendants in the

aftermath of the 2015 price collapse – which at times exceeded $2,000 per head – were

historically unprecedented:




calculation of price elasticity). Demand index prepared using USDA ERS record of All-
Fresh Retail price and using 1988 as the base year.
157
      Supra, n.47.


                                           137
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 142 of 226




Figure 6. Weekly Packer Per-Head Meat Margin (1,403 lb. Avg. Live Steer 65-80%
          Choice; 877 lb. Avg. Dressed Carcass)158




       276.   This widening of the meat margin was acknowledged by Tyson in its Q4

2016 earnings call: “The dynamic is that the livestock prices have not come – they've come

down faster than the retail prices have, which has allowed us to make the margins that we

have right now in both beef . . .”159




158
       As noted above, during the COVID-19 crisis, the meat margin rose above $800 per
head in the week of April 17, 2020, peaking at approximately $2,600 per head in the week
of May 15, 2020, before falling below $800 per head again in the week of June 12, 2020.
159
       Tyson Foods, Q4 2016 Earnings Call (Nov. 21, 2016).


                                           138
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 143 of 226




       277.   The unprecedented decoupling of the wholesale and retail price of beef from

the price of fed cattle after the 2015 collapse led to unheard of levels of profitability in

Packing Defendants’ beef businesses. As Figure 43 shows, although Tyson, JBS, and

National Beef’s margins were initially hampered by their deliberate underutilization of

their respective plant capacities across 2015 and 2016, the resulting expansion of the meat

margin caused their margins to balloon across the remainder of the Class Period. Cargill,

as a private company, does not report its financial performance. However, as CMS pays

strikingly similar prices for its cattle (see Figure 9 above), receives the same or similar

prices for its beef, and has similar costs structures as the other Packing Defendants (see

Section VII(F) below), Figure 43 below is also representative of CMS’s margin

performance during the Class Period.




                                            139
         CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 144 of 226




Figure 43. Rolling 12 Month Operational Income Percentages of JBS, Tyson, and
            National Beef US Beef Operations160

16.00%

14.00%
                                   Class Period
                                   Begins
12.00%

10.00%

 8.00%

 6.00%

 4.00%                                                                           JBS

 2.00%                                                                           Tyson

 0.00%                                                                           National


-2.00%

-4.00%
         4Q11
         1Q12
         2Q12
         3Q12
         4Q12
         1Q13
         2Q13
         3Q13
         4Q13
         1Q14
         2Q14
         3Q14
         4Q14
         1Q15
         2Q15
         3Q15
         4Q15
         1Q16
         2Q16
         3Q16
         4Q16
         1Q17
         2Q17
         3Q17
         4Q17
         1Q18
         2Q18
         3Q18
         4Q18
         1Q19
         2Q19
         3Q19
         4Q19
         1Q20
         2Q20
         3Q20
                2.    Econometric Analysis Shows Artificially Depressed Fed Cattle
                      Prices

         278.   Consistent with the existence of a conspiracy among Packing Defendants to

decrease fed cattle prices, Plaintiffs’ econometric analysis confirms that fed cattle prices




160
       These operational income percentage figures are derived from SEC filings or
investor relations materials. JBS S.A. does not report operational income at the segment
level, so the above figure for JBS represents the EBITDA of its JBS USA beef
operations. National Beef’s operational incomes were reported by its shareholder U.S.
Premium Beef, LLC. Tyson Foods’s reported operational income for its U.S. beef
business, operated by Tyson Fresh, has been shifted to line up with calendar quarters, as
Tyson’s fiscal year ends at the conclusion of what would typically be the end of the first
quarter.



                                             140
        CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 145 of 226




were artificially depressed by an average of 7.9% in the three years following January 1,

2015.

        279.   Plaintiffs used a commonly accepted and reliable multivariate regression-

based methodology to demonstrate the degree to which fed cattle prices were depressed.

Plaintiffs’ model of fed cattle prices over time (the “Model”) tested whether AMS LMR

daily reported negotiated prices161 for fed cattle were significantly depressed starting in

January 2015 compared to the earlier period beginning November 2002.

        280.   The Model controls for changes in the supply and demand factors that

explain fed cattle prices, so that any residual, unexplained price decrease can be ascribed

to artificial price suppression. In particular, aside from the AMS LMR price data, the

Model incorporates the following variables that impact fed cattle prices and which are

commonly selected by academics in their empirical models of fed cattle prices:162

               a.    General determinants of demand, such as population and GDP;163


161
       The AMS publishes 359 daily fed cattle negotiated price series, for a combination
of transaction, region, and cattle characteristics. The effect of the transaction, region, and
cattle characteristics on fed cattle prices are controlled for by including “fixed-effect
variables” for each possible combination, while cattle weight and dress percentage are
controlled for by including both as continuous variables in the model.
162
       The use of these variables is well-supported by academic literature that seeks to
capture cattle price movements. See, e.g., Mary K. Muth, et al, Differences in Prices and
Price Risk Across Alternative Marketing Arrangements Used in the Fed Cattle Industry,
33 JOURNAL OF AGRICULTURAL AND RESOURCE ECONOMICS 118, 126, Table 2 (2008);
Sebastien Pouliot and Daniel A. Sumner, Differential impacts of country of origin labeling:
COOL econometric evidence from cattle markets, 49 FOOD POLICY 107, 114, Table 3
(2014); 2018 GAO Report, at 12 & 14.
163
      World agriculture: towards 2015/2030, Chapter 5 Livestock production, 2003,
FAO, http://www.fao.org/3/y4252e/y4252e05.pdf, at p. 159.



                                             141
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 146 of 226




              b.     Inflation;164

              c.     Costs faced by fed cattle producers, which were lagged by one month

                     consistent with the academic literature;

              d.     Prices of substitutes: namely pork, chicken, and turkey;

              e.     Net imports of beef and live cattle;

              f.     Indicators of relative market power between buyers and sellers, such

                     as the number of packer plants nationwide, the number of feedlots

                     nationwide, and the average feedlot capacity;

              g.     Episodes of Mad Cow disease;

              h.     The implementation and then repeal of Mandatory Country of Origin

                     Labeling (“COOL”); and

              i.     Time of year, to control for seasonality.

       281.   As shown in Table 5 below, fed cattle prices have been depressed by an

average of 7.9% in the three years following January 1, 2015.165 This result is highly

statistically significant at a 99% confidence level. The Model has a high R-squared of

95%, meaning it is a “good fit” and explains 95% of the variation in fed cattle prices:




164
      Inflation was controlled for by adjusting all dollar denominated variables to October
2018 values using the consumer price index.
165
       Extending the Model through 2019 continues to show artificially depressed prices
that cannot be explained by other variables and remains statistically significant. Similarly,
the addition of heifer retention rates to control for fed cattle supply over time produced
substantively similar results to those highlighted in Table 5, and, in particular, still showed
a price suppression.


                                             142
        CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 147 of 226




Table 5. Results of Plaintiffs’ Regression Analysis166
 Independent variable:
                                                                            Coefficient167
   Underpayment indicator: Estimate January 2015 through December             -0.08***
   2017                                                                        (7.9%)
   (Implied
 Product andunderpayment)
              transaction characteristics
   Log cattle weight                                                          -0.05***
   Dress percentage, expressed as a proportion                                  0.04
   Fixed effects (cattle type, fob/delivered, 5 area region, percentage           ✓
   choice, live/dressed, cash/grid)
 Demand
   Log (real) GDP                                                              0.77***
   Log population size                                                         0.19***
 Supply (costs)
   Log (real) breakeven cost (1-month lag)                                     0.40***
 Possible Substitutes
   Log (real) pork price                                                       0.94***
   Log (real) chicken price                                                   -0.35***
   Log (real) turkey price                                                    -0.18***
 Imports/Exports
   Net imports of beef, expressed as a proportion of U.S. production          -0.44***
      Net imports of cattle, expressed as a proportion of U.S. production      1.20***
 Other
 Log Packer plants count                                                       1.12***
 Log Feedlots count                                                           -0.25***
 Log average Feedlot capacity                                                 -0.64***
 Mad cow disease indicator                                                     0.08***
 COOL in effect indicator                                                      0.07***
 Seasonality
   Indicators for each month of year                                              ✓
 Constant term                                                                -9.63***
 Number of observations                                                        124,497
 R-squared                                                                      95%




166
         *, **, and *** represent 90%, 95%, and 99% levels of confidence, respectively.



                                             143
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 148 of 226




       282.    In sum, the Model’s results are consistent with Packing Defendants having

acted in a concerted fashion beginning in or around January 2015 in an attempt to depress

fed cattle prices.168

               3.       Explanations Proffered for the Drop in Fed Cattle Prices Do Not
                        Withstand Scrutiny

       283.    The United States Government Accountability Office’s (“GAO”) 2018

Report identifies certain “supply and demand factors . . . that affected fed cattle prices from

2013 through 2016.” 169 However, it does not conclude that these factors were the sole or

dominant cause of the 2015 price collapse, and stresses that potential antitrust violations

by beef packers were beyond the scope of its review:

       [w]e did not obtain and review internal packer documents, so the scope of
       our analysis did not include a review of whether packers engaged in
       anticompetitive behavior. Such specific investigations would typically be
       carried out by entities with subpoena authority such as the Federal Trade
       Commission of the Antitrust Division in the Department of Justice.170

[Emphasis added].




167
       The regression is estimated in log-log form, by transforming all non-indicator and
non-proportion variables into natural logarithms. This transformation permits the
interpretation of the coefficients as elasticities: i.e., a coefficient of 1 represents a 1%
change in the independent variable being associated with a 1% change in the price variable.
168
       See Appendix 4, which contains a list of all sources for the data used in Plaintiffs’
regression analysis.
169
       2018 GAO Report at 12.
170
       Id. at 29.



                                             144
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 149 of 226




       284.   In any event, the supply and demand factors said by the GAO to have

“affected” prices do not explain the dramatic collapse in prices seen in 2015 or the

suppression of prices experienced thereafter.

       285.   For example, the 2018 GAO Report mentions that the droughts of late 2010-

2013 might have reduced the availability of forage to raise calves and feeder cattle, leading

ranchers to reduce cattle inventory.171 Under this explanation, ranchers expanded their

cow-calf inventory once the drought eased, and this “increased the number of fed cattle

sold for slaughter by late 2015, and prices began to drop at that time.” However, any

oversupply of feeder cattle should have caused a collapse in the price of feeder cattle, which

did not happen until well after fed cattle prices had collapsed (see Figures 37 and 38 above).

Further, while the cow herd had begun to rebuild by 2015, supplies of slaughter-weight fed

cattle remained close to those seen in 2014. As a result, while cattle on feed cattle inventory

numbers for 2015 remained at or slightly above those seen in 2014, industry annual

slaughter volume for 2015 was slightly down compared to 2014 (driven by Packing

Defendants’ slaughter reductions and the continuing tight supply of fed cattle – see Section

VI(A) above).172 If the GAO’s suggested increase or oversupply of slaughter- weight cattle

were true, the industry would have exhibited low prices and high volume, and not low

prices and continuing low volume.




171
       Id. at 12.
172
       Id.


                                             145
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 150 of 226




       286.   Moreover, Plaintiffs’ Model fully accounts for any effect of the drought on

the price of feeder cattle and feed. The Model includes as an explanatory variable the

breakeven cost for finishing cattle, which is a composite variable based on the purchase

price of the feeder cattle and on feed costs including corn, modified distiller grain, and hay,

as well as other costs faced by producers finishing fed cattle in feedlots. These are the

principal variables through which the drought would have affected fed cattle prices. Their

inclusion in the Model therefore controls for any effects of the droughts of 2010-2013.

       287.   The GAO also suggested that the increased supply of corn seen in the

aftermath of the 2011 to 2013 droughts “may have” encouraged fed cattle producers to feed

their cattle for longer than they typically would.173 The resulting fatter cattle then received

lower prices per cwt, as is customary. Aside from the fact that Plaintiffs’ regression

analysis controlled for both cattle weight and the price of corn, the premise of this

explanation is inconsistent with the facts. The majority of producers did not choose to

overfeed their cattle, but were forced into doing so by Packing Defendants’ coordinated

slaughter restrictions.174

       288.   Finally, the strengthening of the U.S. dollar in 2014 and potentially related

changes in the volume of U.S. imports and exports of live cattle and beef cannot explain

the price collapse.175 These events were not in lockstep with the collapse in fed cattle prices

in the second half of 2015. In fact, during the second half of 2014, when net imports of


173
       Id. at 13.
174
       A fact noted by commentators at the time. See ¶¶206-208.
175
       2018 GAO Report at 14.


                                             146
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 151 of 226




beef and the U.S. dollar were increasing, fed cattle prices still increased to their November

2014 peak. In the first half of 2015, net imports were transiently around 8% of total U.S.

production, but by November 2015 – when fed cattle prices had bottomed out – net imports

of beef had turned slightly negative. Moreover, Plaintiffs’ Model controls for the effect of

changing net imports on prices.

       289.   Thus, the economic evidence suggests that not only were fed cattle prices

suppressed during the Class Period, but that this suppression was not the product of supply

and demand factors or any other proffered explanation other than collusion.

VII.   THE FED CATTLE MARKET IS CONDUCIVE TO COLLUSION

       290.   The structure and characteristics of the market for the purchase of fed cattle

make the market highly susceptible to collusion. These facts, when considered against the

backdrop of the parallel conduct of Packing Defendants, are consistent with collusion and

inconsistent with the proper functioning of a competitive market. They therefore support

an inference of the anticompetitive agreement alleged herein.

       A.     The Fed Cattle Packing Industry Has Experienced High Consolidation
              and Is Highly Concentrated

       291.   The fed cattle packing industry is highly concentrated.176        Since 2008,

Packing Defendants’ cumulative share of annual purchases of U.S. fed cattle has


176
       The U.S. national four-firm concentration ratio (CR4) for beef packing rose from
25% in 1977 to 71% in 1992, the first year in which the national Herfindahl-Hirschmann
Index (“HHI”) exceeded 1800. Since that time, the HHI index for the industry has only
increased, particularly in certain regions. U.S. v. JBS Amended Complaint, ¶¶36-37; Cai,
Stiegert, and Koontz, Regime Switching and Oligopsony power: the case of US beef
processing, 41 AGRICULTURAL ECONOMICS 99-109, 99 (2011); Cai, Stiegert and Koontz,


                                            147
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 152 of 226




approximated 82%-96% each year. No Independent Packer possesses a double-digit

market share, with Greater Omaha and Nebraska Beef, Packing Defendants’ nearest

“competitors,” maintaining a 2.6%-3.5% and 1.7%-2% market share, respectively.177

Greater Omaha (2,900 head per/day capacity) and Nebraska Beef (2,400 head per/day

capacity) are the only non-Defendant fed cattle slaughter plants with a capacity in excess

of 1,600 head per day.       The daily slaughter capacities of Tyson Fresh (28,000),

Swift/Packerland (29,000), CMS (23,000), and National Beef (13,200) therefore place

them at a significant advantage over Independent Packers.

       B.     The Supply of Fed Cattle and Demand for Beef Are Relatively
              Insensitive to Short-Term Changes in Price

       292.   Recent studies have shown that the quantity of beef U.S. consumers purchase

has become less sensitive to changes in beef prices, and the impact of such price changes

on beef demand is economically small relative to other factors.178 Beef’s price elasticity

for the period 2008-2017 was estimated at -0.479, indicating that a “10% price increase

would reduce [beef] demand by 4.79%.”179          As a result, Packing Defendants are

incentivized to reduce fed cattle slaughter and beef production, as neither they, nor their

immediate customers, are harmed by the resulting wholesale and retail price rises.




Oligopsony Fed Cattle Pricing: Did Mandatory Price Reporting Increase Meatpacker
Market, 33(4) APPLIED ECONOMIC PERSPECTIVES AND POLICY 606 (2011).
177
      CBW Top 30 Beef Packers; 2018 Meat & Poultry Facts.
178
      Tonsor, Assessing Beef Demand Determinants, supra n.156, at 7-9.
179
       Id.



                                           148
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 153 of 226




       293.   Further, as noted at paragraph 95 above, reduced slaughter volumes and/or

lower fed cattle prices are unlikely to significantly alter the immediately available supply

of fed cattle. Owing to cattle’s comparably long life cycle, cattle producers typically

require about 39 months to alter supply levels once a decision has been made to increase

production.180 As a result, fed cattle supplies are relatively insensitive to short-term price

changes, particularly given the absence of a substitute market into which fed cattle

producers can sell their cattle.

       C.     Fed Cattle Producers Face Significant Market Access Risk

       294.   As noted above at paragraph 83, fed cattle are a perishable commodity.

Producers face significant pressure to sell their cattle within a matter of weeks once they

reach slaughter-weight.181 This fact, coupled with the absence of a substitute market to sell

fed cattle into, exposes fed cattle producers to market access risk, namely “the availability

of a timely and appropriate market outlet.”182

       295.   That risk and the leverage it provides to Packing Defendants is exacerbated

by the significant information asymmetry faced by producers vis-à-vis Packing Defendants

with regard to the available supply of fed cattle and Packing Defendants’ procurement



180
        Investor Fact Book – Fiscal Year 2017, TYSON FOODS INC. (2018), at 10,
https://s22.q4cdn.com/104708849/files/doc_factbook/Tyson-Foods-FY17-Fact-Book-
(rev-042518).pdf (“Tyson 2017 Fact Book”); 2018 GAO Report at 5.
181
        RTI International, GIPSA Livestock and Meat Marketing Study, Vol. 3: Fed Cattle
and Beef Industries, prepared for U.S.D.A. GRAIN INSPECTION, PACKERS AND
STOCKYARD                ADMINISTRATION             (2007),           at          5-4,
https://www.gipsa.usda.gov/psp/publication/livemarketstudy/LMMS_Vol_3.pdf.
182
       Id.


                                             149
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 154 of 226




needs. In relation to the former, producers have only a limited ability to obtain information

regarding the supply of fed cattle beyond the information conveyed by the USDA’s Cattle

on Feed Reports.      By contrast, Packing Defendants are able to construct detailed

inventories of upcoming fed cattle supplies through their regular contacts with all the fed

cattle producers situated within their respective procurement territories.

       296.   The impact of market access risk upon the parties’ relative bargaining power

is significant. As demonstrated by Packing Defendants’ threats regarding 2018’s supposed

“wall of cattle,” the mere use of coordinated threats of increased market access risk can be

sufficient to coerce producers to commit cattle on captive supply agreements or accept

lower cash prices.

       D.     There Are Numerous Trade Organizations and Opportunities for
              Packing Defendants to Meet and Collude

       297.   Packing Defendants’ executives and employees have regular opportunities to

meet and collude, including through their membership and participation in various trade

and industry associations and events such as: the National Cattlemen’s Beef Association

(“NCBA”); the U.S. Meat Export Federation (“USMEF”); the Global and U.S.

Roundtables for Sustainable Beef (“USRSB”)183; and the North American Meat Institute

(“NAMI”) (which resulted from the merger of the North American Meat Association and

the American Meat Institute).



183
       In 2015, Packing Defendants were among the founding members of the USRSB.
Packing Defendants participate in its annual meetings (held in the spring), with JBS and
Cargill additionally having leadership positions in certain working groups.



                                            150
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 155 of 226




      298.   One of the associations Packing Defendants participate in is the NCBA,

which holds an annual convention (known as “CattleCon”), a summer conference, a

legislative conference, and regional meetings.184 The NCBA Product Council, which

includes Packing Defendants, other packers, and certain retailers and restaurants, meets

quarterly for the Beef Executive Forum, an invitation-only event.185 Representatives of

each Packing Defendant typically attend these events. For example, two of Packing

Defendants’ executives, former CMS/Cargill Vice President of Cattle Procurement Bill

Thoni and former Tyson Senior Vice President of Beef Margin Management and Vice

President of Boxed Beef Pricing Kevin Hueser, were both officers, board members, or

formally designated participants of the NCBA during the Class Periods.186 Packing

Defendants also participate in meetings of the Beef Checkoff program run by the

Federation of State Beef Councils that are held in conjunction with the NCBA summer and

winter meetings.187

      299.   Another association at which Packing Defendants’ executives and employees

regularly meet is the USMEF – a trade association that develops export opportunities for




184
      NCBA Allied Industry Membership, NAT’L CATTLEMEN’S BEEF ASS’N (2019),
www.beefusa.org/CMDocs/BeefUSA/AboutUs/2019NCBA%20Allied%20Industry%20
Brochure.pdf.
185
      Id.
186
      Hueser was also a formal participant of the USRB.
187
        See also The Association, NAT’L CATTLEMEN’S BEEF ASS’N (2019),
http://www.beefusa.org/theassociation.aspx; and Federation, NAT’L CATTLEMEN’S BEEF
ASS’N (2019), http://www.beefusa.org/federation.aspx.



                                          151
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 156 of 226




U.S. protein producers – which holds both spring and fall conferences and monthly

international trade shows.188 Numerous executives and employees of Packing Defendants

participated or held leadership roles in the USMEF. For example, former CMS/Cargill

Vice President of International Sales Pat Binger was an officer, board member, or formally

designated participant of the USMEF; former Tyson Foods Senior Vice President of

International Sales Roel Andriessen served as the Chair, Vice Chair, and on the Executive

Committee of the USMEF; former Tyson Foods Senior Vice President of International

Sales and Vice President International Sales Robert Shuey was a formal participant of the

USMEF; National Beef International President and former Vice President of International

Sales Peter Michalski served on the Export Committee of the USMEF; and former National

Beef NBP International Sales President Mark Domanski served on the Export Committee

of the USMEF. Also, in November 2017, Tyson’s Roel Andriessen and CMS’s Pat Binger

both attended the USMEF Strategic Planning Conference in Tucson, Arizona.189

      300.   The NAMI – a national trade association that represents companies that

process 95% of red meat – conducts a series of annual conference and educational

workshops all across the country.190 Executives and employees of Packing Defendants


188
        Events:    Meetings,     U.S.       MEAT        EXP.    FED’N      (2019),
http://www.usmef.org/events/bod-meetings/; Events: Trade Show Calendar, U.S. MEAT
EXP. FED’N (2019), http://www.usmef.org/events/trade-shows/.
189
       USMEF Members Examine Challenges ahead, Elect New Officer Team, U.S. MEAT
EXP. FED’N (Nov. 3, 2017), https://www.usmef.org/news-statistics/member-news-
archive/usmef-members-examine-challenges-ahead-elect-new-officer-team/.
190
        See    About      NAMI,       NAT’L      AM.      MEAT       ASS’N     (2019),
https://www.meatinstitute.org/index.php?ht=d/sp/i/204/pid/204; Events, NAT’L AM. MEAT
ASS’N (2019), https://www.meatinstitute.org/index.php?ht=d/sp/i/10422/pid/10422.


                                           152
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 157 of 226




also participated and held leadership positions in the NAMI. For example: CMS President

of Business Operations & Supply Chain and former Cargill Beef President John Keating

was an officer, board member, or formally designated participant of the NAMI; former

Tyson Foods CEO, Group President of Fresh Meats & International, and COO Noel White

served on the Executive Committee of the NAMI; former Tyson Foods CEO and President

Thomas Hayes also served on the Executive Committee of the NAMI; National Beef

President and CEO Timothy M. Klein served on the Executive Committee of the NAMI;

and JBS USA, Swift, and Packerland CEO André Nogueira served on the Board of

Directors of the NAMI.

      301.   The NAMI and the Food Industry Association host an annual Meat

Conference, which various executives and employees of Packing Defendants attend every

year. 191 In 2017, National Beef’s Timothy Klein, Tyson Vice President of Boxed Beef

Pricing Don Kieffer, JBS’s Andre Nogueira, and CMS Vice President of Sales John Jay,

amongst other Packing Defendant executives, were listed as attendees of the Meat

Conference.192 In 2018, National Beef’s Timothy Klein, JBS’s André Nogueira, Cargill

Vice President of Retail Beef Business Lead Elizabeth Gutschenritter, and Tyson’s Don




191
       Meat Conference, NORTH AM. MEAT INST. AND FOOD INDUS. ASS’N,
http://meatconference.com/ (last visited Dec. 9, 2020).
192
      2017 Annual Meat Conference: Registered Attendees, FOOD INDUS. ASS’N (Dec. 9,
2020) https://www.fmi.org/forms/meeting/MeetingRosterPublic/viewRoster?meetingId=
43A35D00000DFE&sortBy=name.



                                         153
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 158 of 226




Kieffer attended the Meat Conference.193 In 2019, JBS’s André Nogueira, Tyson’s Noel

White, National Beef’s Timothy Klein, and Cargill’s Elizabeth Gutschenritter were listed

as attendees.194 In 2020, Tyson’s Noel White and National Beef’s Timothy Klein again

signed up to attend the Meat Conference along with various other Cargill and JBS

executives and employees.195

      302.   Executives and employees of Packing Defendants also took part in other

industry events. For example, various Packing Defendants’ executives and employees

attended “AgCon,” a joint conference from the Commodity Futures Trading Commission

and the Center for Risk Management Education and Research at Kansas State University,

in 2018.196 CMS’s Bill Thoni and Tyson’s Kevin Hueser were listed as attendees of the

2018 AgCon along with other Packing Defendant executives and employees, including

Tyson Fresh’s Vice President of Sourcing & Risk Management Randall Chambers; Tyson

Fresh’s Vice President of Cattle Procurement John Gerber; National Beef Vice President




193
      2018 Annual Meat Conference Attendee List as of 2.9.2018, MEAT CONFERENCE
(Feb. 9, 2018), http://meatconference.com/sites/default/files/books/2018%20AMC%20
Attendee%20List.pdf.
194
       Meat Conference 2019 Attendee List (as of 2/27), MEAT CONFERENCE (Feb. 27,
2019), http://meatconference.com/sites/default/files/books/2019-AMC-Attendee-List.pdf.
195
      2020 Annual Meat Conference: Registered Attendees, FOOD INDUS. ASS’N (Dec. 9,
2020), https://www.fmi.org/forms/meeting/MeetingRosterPublic/viewRoster?meetingId
=571D81000004FF&includeUnpaid=1&sortBy=title.
196
        Inaugural AgCon brings business, government together to discuss ag futures
markets, KANSAS STATE UNIV. (Mar. 8, 2018), https://www.ksre.k-
state.edu/news/stories/2018/03/AgCon2018.html.



                                          154
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 159 of 226




of Cattle Procurement Chad Barker; National Beef Vice President of Procurement and Risk

Management Phil Groetken; and JBS USA Head of Risk Management Marco Sampaio.197

       303.   Tyson, JBS, and Cargill executives also had ample opportunities to meet

privately, particularly at the beginning of the conspiracy, as a result of JBS’s acquisition

of Tyson and Cargill’s Mexican and Brazilian chicken and U.S. pork operations,

respectively. JBS S.A.’s purchase of Tyson’s Brazilian and Mexican chicken operations

was announced on July 28, 2014, and closed on December 1, 2014, and June 29, 2015,

respectively,198 while its purchase of Cargill’s U.S. pork operations was announced on July

1, 2015, and closed on October 30, 2015. Cargill, Tyson, and JBS executives with

responsibilities relating to beef and cattle such as then-Tyson CEO and President Donnie

Smith,199 JBS USA, Swift, and Packerland CEO André Nogueira,200 and then-Cargill

Senior Vice President Todd Hall201 were all involved in the acquisition discussions. JBS

S.A.’s Wesley Batista stated in July 2015 that its “courtship” with Cargill in relation to its



197
        2018 AgCon Attendees, KANSAS STATE UNIV. (Mar. 28, 2018), https://www.k-
state.edu/riskmanagement/documents/Ag_Con_2018_Attendees_Mar30.pdf.
198
        JBS Foods Int’l B.V., Registration Statement (Form F-1) at 112 (Dec. 5, 2016),
https://www.sec.gov/Archives/edgar/data/1691004/000119312516785274/d304020df1.ht
m.
199
       Tyson to sell Mexico, Brazil poultry businesses to JBS, REUTERS (July 29, 2014,
1:32 PM), https://www.reuters.com/article/us-tyson-foods-results/tyson-to-sell-mexico-
brazil-poultry-businesses-to-jbs-idUKKBN0FX0UR20140729.
200
        Lawrence Aylward, Inside the JBS, Cargill deal, MEAT + POULTRY (July 2, 2015),
https://www.meatpoultry.com/articles/13164-inside-the-jbs-cargill-deal.
201
       Press Release, Cargill, JBS USA Pork agrees to purchase Cargill Pork business (July
1, 2015), https://www.cargill.com/news/releases/2015/NA31861255.jsp.



                                             155
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 160 of 226




U.S. pork operations “started years ago,” with discussions intensifying at the beginning of

2015, coinciding with the start of the Class Period.202

       E.     Packing Defendants Benefit from High Barriers to Entry

       304.   Packing Defendants benefit from substantial barriers to entry into the market.

As a result of these barriers, the entry of new fed cattle slaughter businesses, or the

repurposing of existing cow and bull slaughter facilities, is not likely to occur despite any

decrease in the price of fed cattle or increase in the wholesale price of beef.203

       305.   The construction of a large packing plant requires an investment of at least

$250 million-$350 million, and two or more years to obtain necessary permits and to plan,

design, and build.204    The construction of smaller plants, with capacity to slaughter

approximately 1,000 - 1,500 head per day, would take a similar period of time and cost at




202
        Luciana Magalhaes, With Cargill Purchase, Brazil’s JBS Poised to Become No. 2
Pork Producer in U.S., WALL STREET JOURNAL (July 2, 2015, 3:18 PM),
https://www.wsj.com/articles/with-cargill-purchase-brazils-jbs-poised-to-become-no-2-
pork-producer-in-u-s-1435864508.
203
       U.S. v. JBS Amended Complaint, ¶41.
204
      Plaintiffs understand that the last major plant constructed by Packing Defendants –
Tyson’s plant in Lexington, Nebraska – cost over $250 million to construct in 1991 and
would likely cost significantly more in today’s money.



                                             156
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 161 of 226




least $150 million.205 Re-purposing an existing plant, or reopening a similar sized, but

previously shuttered, plant costs at least $40 million.206

       306.   Aside from the costs and time associated with opening a plant, new entrants

face difficulties complying with a significant volume of regulations, finding and training a

workforce of between 1,500 to 3,000 staff, and locating marketing outlets for the resultant

beef.207

       307.   As a result, an industry rule of thumb is that a newly opened packing plant

will lose at least 60% of its initial investment before it begins to profitably sell any of its

beef product. Not surprisingly, in recent years, new or re-launched Independent Packer

businesses have failed, including Northern Beef Packers and Kane Beef.208




205
       Amanda Ranke, What’s the Future For Northern Beef Packers?, BEEF (July 22,
2013), www.beefmagazine.com/blog/whats-future-northern-beef-packers; Press Release,
J.R. Simplot, JR Simplot Company and Caviness Beef Packers to Build New Idaho Beef
Processing               Plant,           (Jan.               7             2015),
www.simplot.com/news/jr_simplot_company_and_caviness_beef_packers_to_build_new
_idaho_beef.
206
      This is the amount Iowa Premium Beef spent refurbishing the previously shuttered
Tama, Iowa plant.
207
       For example, one recent successful entrance, namely Iowa Premium Beef’s
reopening of the Tama, Iowa plant, was made possible by Sysco’s agreement to invest $36
million in the plant and take delivery of a significant volume of the resultant beef produced.
208
       Ranke, supra n.205; Dirk Lammers, Aberdeen beef plant open again and
slaughtering, CAPITAL JOURNAL (Nov. 19, 2015), www.capjournal.com/news/aberdeen-
beef-plant-open-again-and-slaughtering-cattle/article_b0a76552-8f0b-11e5-aab0-
4747ca2759bc.html; Greg Henderson, Kane Beef Now under Court Receivership,
DROVERS (Oct. 16, 2018), www.drovers.com/article/kane-beef-now-under-court-
receivership.


                                             157
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 162 of 226




       F.     Packing Defendants Have Similar Cost Structures and Have Significant
              Oversight Over Each Other’s Price and Production Decisions

       308.   As a result of their similar cost structures, Packing Defendants have limited

ability to steal market share from each other by operating with compressed meat margins

(i.e., bidding high for cattle and asking low for beef). But consequently, they have a shared

interest in manipulating the meat margin to extract increased profits from their existing

market shares.

       309.   Packing Defendants’ field buyers’ weekly trips to inspect the feedlots in their

territories provide an opportunity to meet and exchange commercially sensitive

information among each other.       Field buyers routinely communicate “market color”

obtained from the field, including reports of their competitors’ activities obtained from

producers, back to their respective head offices and other field buyers through their daily

conference calls.

       310.   For example, Witness 2 reported that the field buyers from Tyson Fresh,

Swift, CMS, and National Beef assigned to his feedlot would call him each week to confirm

who bought his cattle that week and on what terms. The field buyers would request such

information even when they had not placed a bid that week. Witness 2 felt obligated to

provide such information and would acquiesce to their requests. Field buyers from Tyson,

JBS, Cargill, and National Beef made similar inquiries of other producers and feedlots

across the feeding regions. Most producers would provide such information on request,

unwilling to risk alienating one of their buyers.




                                            158
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 163 of 226




       311.   Packing Defendants would also direct their field buyers and other staff to

drive past their competitors’ plants to determine and report upon those plants’ operating

levels (for example, whether the plant had reduced labor hours or was operating on

Saturday). Tyson had a standing policy, which precluded these directives, and the resulting

reports about their competitors’ operations, from being put into writing.              Such

communications were effectuated through phone calls. On information and belief, JBS,

Cargill, and National Beef operate similar policies. The activities of their respective

competitors, including their slaughter volumes, would also be discussed by those attending

Tyson, JBS, Cargill, and National Beef’s daily planning meetings. See ¶88.

       312.   Packing Defendants also regularly purchased beef produced by each other.

Each Packing Defendant would typically use their competitor’s beef to produce certain

value-added beef products.

       313.   These realities, combined with widespread formal and informal reporting of

fed cattle and beef bids, transactions and volumes, and each slaughter plant’s current and

planned output, enable Packing Defendants to monitor each other’s adherence to any

anticompetitive agreement. The purchasing dynamics of the fed cattle market, with its

weekly cash trade, also provide Packing Defendants with the ability to punish any

suspected non-compliance with such an agreement.209


209
        Research shows that markets, such as the fed cattle market, in which a large number
of sellers make repetitive sales to a small group of purchasers, facilitate the formation and
maintenance of price-fixing agreements as they provide opportunities for the purchasers to
agree, sustain, and enforce market sharing arrangements. R. Posner, ANTITRUST LAW 68
(2nd ed. 2001); Price Fixing, Bid Rigging, and Market Allocation Schemes: What They Are


                                            159
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 164 of 226




VIII. PACKING DEFENDANTS’ CONDUCT IS THE SUBJECT OF ONGOING
      INVESTIGATIONS IN THIS AND RELATED INDUSTRIES

       A.      The DOJ Is Investigating Packing Defendants for Price-Fixing, Market
               Manipulation, and Unfair Practices in the Cattle and Beef Markets

       314.    The Defendants’ conduct described above is the subject of ongoing

investigations by federal regulators and enforcers and has elicited calls for further action

from numerous U.S. Senators, Members of Congress, State Attorneys General, and other

state officials.

       315.




       316.




       317.




and What to Look For, U.S. DEPARTMENT OF JUSTICE, ANTITRUST DIVISION,
www.justice.gov/atr/public/guidelines/211578.htm.
210
       Peterson, et al. v. JBS USA Food Co. Holdings, et al., No. 19-1129 (D. Minn).



                                            160
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 165 of 226




       318.   The CIDs were issued after appeals by numerous federal and state legislators

and regulators calling for investigations into potential illegal and anti-competitive practices

by Packing Defendants.

       319.   For instance, beginning in March 2020, numerous U.S. Senators urged the

DOJ to investigate anticompetitive practices in the cattle and beef packing industry

including, among other things, price-fixing, market manipulation, and unfair practices.212


211




                                              .
212
        See Letter from U.S. Senators Rounds, Cramer, Hoeven, and Daines to U.S.
Attorney General Barr and Assistant Attorney General Delrahim (Mar. 19, 2020),
https://www.rounds.senate.gov/imo/media/doc/Letter%20to%20Department%20of%20Ju
stice%20Regarding%20Cattle%20Prices.pdf; Letter from U.S. Senator Grassley to U.S.
Department of Agriculture Secretary Perdue and U.S. Attorney General Barr (Mar. 31,
2020),             https://www.grassley.senate.gov/sites/default/files/documents/2020-03-
31%20CEG%20to%20DOJ%2C%20USDA%20%28Meat%20Packers%20Market%20M
anipulation%29.pdf; Letter from U.S. Senator Thune to U.S. Attorney General Barr (Apr.
9, 2020), https://www.thune.senate.gov/public/_cache/files/44f205ea-bdbf-42b0-aa17-
5799f6f8069e/A5F971C3A71FD1DB1FC60E98C2416856.4.9.2020-final-cattle-market-
doj-letter.pdf; Letter from U.S. Senators Tester, Booker, Jones, and Merkley to U.S.
Attorney      General     Barr   (Apr.    23,    2020),     https://www.jones.senate.gov/
imo/media/doc/2020-04-23%20Letter%20to%20US%20AG%20Barr%20re%20Cattle
%20Markets.pdf; Letter from U.S. Senators Fischer, Daines, Enzi, Hoeven, Cramer,
Barrasso, McSally, Blackburn, Ernst, Baldwin, Crapo, Jones, Rounds, Smith, Hyde-Smith,
Risch, Sasse, Hawley, and Thune to U.S. Attorney General Barr (May 12, 2020),
https://www.fischer.senate.gov/public/_cache/files/86f483c7-9bcb-41c0-9b7c-
01cb3d029104/final-senate-letter-to-doj-packers-investigation-request-


                                             161
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 166 of 226




       320.   State Attorneys General and other state officials have also urged the DOJ to

investigate “the dynamics that are depriving cattle ranchers and American consumers of

the benefits of a competitive cattle industry.” 213 For example, in a letter to former Attorney

General Barr dated May 5, 2020, numerous state Attorneys General offered to “work with

[the DOJ] on a careful examination of the competitive dynamics of this industry.”214

       321.   Other officials have called for action,215 including Texas Department of

Agriculture Commissioner Sid Miller216 and U.S. Representative Lucas, who urged former

Attorney General Barr “to share the findings of the Department’s investigation with


finalwsignature.pdf. Similarly, on July 15, 2020, U.S. Senator Daines requested the DOJ
and the USDA to actively coordinate efforts in the ongoing investigations into the
“allegations of market manipulation and anti-competitive behavior by meat packers in the
cattle industry.” Letter from U.S. Senator Daines to U.S. Department of Agriculture
Secretary Perdue and U.S. Attorney General Barr (July 15, 2020),
https://www.daines.senate.gov/imo/media/doc/2020.07.15%20USDA%20DOJ%20Cattle
%20Investigation%20Expansion.pdf.
213
        See Letter from Attorneys General Stenehjem (ND), Weiser (CO), Schmitt (MO),
Fox (MT), Brnovich (AZ), Wasden (ID), Miller (IA), Ellison (MN), Peterson (NE),
Ravnsborg (SD), and Hill (WY) to U.S. Attorney General Barr (May 5, 2020),
https://attorneygeneral.nd.gov/sites/ag/files/documents/MediaAttachments/2020-05-05-
Barr%2C%20AG%20William.pdf; see also Letter from Attorney General Reyes (UT) to
U.S. Attorney General Barr (May 21, 2020), https://attorneygeneral.utah.gov/wp-
content/uploads/2020/06/2020-05-21-Beef-Packing-Industry-Ltr-to-Attorney-General-
William-Barr.pdf.
214
       Id.
215
        Letter from Kentucky Commissioner of Agriculture Quarles and Kentucky Attorney
General Cameron to U.S. Attorney General Barr (May 15, 2020),
https://kentucky.gov/Pages/Activity-stream.aspx?n=AttorneyGeneral&prId=914.
216
        Letter from Texas Department of Agriculture Commissioner Miller to U.S. Attorney
General                 Barr                (May               7,                 2020),
https://www.texasagriculture.gov/Portals/0/forms/COMM/Media/Beef_Ind_to_AG_Barr
20_v2.pdf.



                                             162
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 167 of 226




Congress as soon as possible so that policymakers can address the concerns of their

investigation and restore confidence back into cattle markets.”217

       322.    The DOJ’s investigation remains ongoing.

       B.     The USDA Is Investigating Defendants’ Activities in Light of the Fire at
              Tyson’s Holcomb Plant and COVID-19-Related Market Disruptions

       323.   As noted above, on August 28, 2019, the USDA launched an investigation

into the conduct of the Packing Defendants in the aftermath of a fire at Tyson’s Holcomb,

Kansas slaughter and processing plant on August 9, 2019. See Section VI(D) above.

       324.   After the fire, Senator Thune, among others, raised concerns with the

integrity of the cattle market, observing that “[t]he fact that losing just one beef plant in the

United States created so much volatility in the cattle marketplace, including decreased

cattle prices for producers and increased boxed beef prices, is deeply concerning.”218

       325.   Seven months later, in March 2020, when beef packing plants were forced to

close due to infections of plant employees from the COVID-19 virus, the Packing




217
       Press Release, U.S. Representative Lucas, Lucas Statement on DOJ Investigation of
Beef-Processing Industry (June 5, 2020), https://lucas.house.gov/news/press-
releases/lucas-statement-doj-investigation-beef-processing-industry.
218
        Press Release, U.S. Senator Thune, Thune Hears From Livestock Industry Leaders
on            Market           Transparency          (Sept.         26,          2019),
https://www.thune.senate.gov/public/index.cfm/2019/9/thune-hears-from-livestock-
industry-leaders-on-market-transparency. Related concerns caused senators to request an
investigation by the CFTC as to whether parties were taking advantage of the producers.
See Letter from U.S. Senator Fischer to Commodity Futures Trading Commission
Chairman                 Tarbert             (Aug.              20,              2019),
https://www.fischer.senate.gov/public/_cache/files/f33edda0-c81d-41bc-aa45-
3ef1a7af3209/8.20.19-holcomb-letter-to-cftc.pdf.



                                              163
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 168 of 226




Defendants’ profits again soared – with the meat margin peaking at the highest level it had

ever reached.

       326.     Following calls for the expansion of the USDA’s investigation of beef

pricing margins to include the market impacts arising from the COVID-19 plant

shutdowns,219 Secretary of Agriculture Sonny Purdue agreed, announcing on April 8, 2020,

that the USDA would investigate cattle pricing throughout the pandemic, in conjunction

with its continuing probe related to the 2019 Tyson plant fire.220

       327.     As noted above, on July 22, 2020, the USDA issued its initial report,221

stating that the “[f]indings thus far do not preclude the possibility that individual entities

or groups of entities violated the Packers and Stockyards Act during the aftermath of the

Tyson Holcomb fire and the COVID-19 pandemic.”222 It also stated that the investigation




219
        Letter from U.S. Senator Fischer to U.S. Department of Agriculture Secretary
Perdue (Apr. 6, 2020), https://www.fischer.senate.gov/public/_cache/files/29ace091-e363-
403e-b64d-96a35a31362e/4.6.20-df-letter-to-usda-psa---final.pdf; Letter from U.S.
Senator Thune to U.S. Department of Agriculture Secretary Perdue (Apr. 8, 2020),
https://www.thune.senate.gov/public/_cache/files/0ba58dff-e870-4e0e-98db-
51f46b6f6d04/0A984CF95521AEFDB343398C84EE1564.4.8.2020-cattle-market-letter-
to-perdue.pdf.
220
    Jacob Bunge & Brent Kendall, Justice Department Issues Subpoenas to Beef-
Processing Giants, WALL STREET JOURNAL (June 5, 2020, 11:42 AM),
https://www.wsj.com/articles/justice-department-issues-subpoenas-to-beef-processing-
giants-11591371745.
221
        Boxed Beef & Fed Cattle Price Spread Investigation Report, U.S. DEP’T OF AGRIC.
AGRIC.            MKTG.            SERV.            (July           22,          2020),
https://www.ams.usda.gov/sites/default/files/media/CattleandBeefPriceMarginReport.pdf
.
222
       Id. at 10.



                                             164
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 169 of 226




into potential violations of the Packers and Stockyards Act was ongoing.223

       A.      JBA S.A.’s Brazilian Parent and Related Companies Pleaded Guilty to
               Bribery and Corruption

       328.    On October 14, 2020, J&F Investimentos S.A. (“J&F”), the parent company

of Defendant JBS S.A, pleaded guilty to violations of the Foreign Corrupt Practices Act

(FCPA), and agreed to pay $128.25 million in criminal fines, half of the $256.5 million

fines levied, due to settlements made with Brazilian authorities.224

       329.    In referencing the investigations that lead to the indictment and plea,

Senators Rubio and Menendez stated: “[w]e are troubled that JBS S.A. used the ill-gotten

financing that it received . . . , which totaled more than $1.3 billion, to acquire American

companies . . . .”225 “[This] only underscores our concerns that the questionable nature of

JBS S.A.’s financial practices poses significant risks for its American subsidiaries and

the U.S. food system.”226 [Emphasis added].

       330.    The SEC also commenced a civil case against J&F, JBS, and related entities.



223
       Id. at 2.
224
        Press Release, Dept. of Justice, J&F Investimentos S.A. Pleads Guilty and Agrees
to Pay Over $256 Million to Resolve Criminal Foreign Bribery Case (Oct. 14, 2020),
https://www.justice.gov/opa/pr/jf-investimentos-sa-pleads-guilty-and-agrees-pay-over-
256-million-resolve-criminal-foreign; Jody Godoy & Sabrina Valle, Parent of Brazil's JBS
pleads guilty to U.S. foreign bribery charges, REUTERS (Oct. 14, 2020, 11:07 AM),
https://www.reuters.com/article/us-j-f-brazil-crime/parent-of-brazils-jbs-pleads-guilty-to-
u-s-foreign-bribery-charges-idUSKBN26Z2FZ.
225
       Letter from U.S. Senators Menendez and Rubio to U.S. Department of Treasury
Secretary Mnuchin (Oct. 8, 2019), https://www.foreign.senate.gov/imo/media/doc/10-08-
19%20RM%20Rubio%20letter%20Brazil%20CFIUS.pdf.
226
       Id.



                                            165
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 170 of 226




It alleged that these companies engaged in a massive bribery scheme of Brazilian officials

and others in order to obtain investments that would facilitate JBS’s acquisition of

Pilgrim’s Pride Corporation, a U.S. company, and through that acquisition, its entry into

the United States’ markets.227 “‘Engaging in bribery to finance their expansion into the

U.S. markets and then continuing to engage in bribery while occupying senior board

positions at Pilgrim’s reflects a profound failure to exercise good corporate governance,’

said Charles Cain, Chief of the SEC Enforcement Division’s FCPA Unit. ‘This brazen

misconduct flies in the face of what investors should expect from those occupying the role

of an officer or director of a U.S. issuer’” the SEC stated.228

       331.    “J&F Investimentos S.A. and JBS S.A., a global meat and protein producer,

and its principals have agreed to pay nearly $27 million to resolve” the SEC charges.229

       B.     The Conduct Alleged Here is Similar to Conduct in the Broiler Chicken
              and Pork Markets

       332.   The conduct of Packing Defendants alleged herein is consistent with their

previous use of production restraint to increase the price of other commodities such as

broiler chicken and pork. JBS and Tyson maintain significant market shares in both the

broiler chicken and pork processing markets. Cargill was the fourth largest U.S. pork

processer until it sold its pork business to JBS in October 2015.

       333.   The DOJ opened a grand jury investigation into an alleged conspiracy in


227
       In the Matter of JBS, S.A. et al., Exchange Act Release No. 90170 (Oct. 14, 2020).
228
      Press Release, Sec. and Exch. Comm’n, SEC Charges Brazilian Meat Producers
with FCPA Violations (Oct. 14, 2020), https://www.sec.gov/news/press-release/2020-254.
229
       Id.


                                             166
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 171 of 226




relation to broiler chickens in 2019. In relation to that investigation, the DOJ issued

subpoenas to Defendant Tyson and Defendant JBS S.A.’s subsidiary, Pilgrim’s Pride,

along with other participants in the broiler chicken market.

       334.   In June 2020, Tyson announced that it is an ACPERA leniency applicant in

relation to the criminal investigation.230

       335.   In June 2020, the DOJ announced indictments of several executives of

Pilgrim’s Pride for price-fixing and related criminal activity in the broiler chicken

market.231 In October 2020, the DOJ announced a new set of indictments, expanding the

number of companies charged and employees linked to the criminal activity.232 In addition

to employees at Pilgrim’s Pride (JBS), Claxton Foods, and George’s Inc., former




230
        Tyson Foods, Inc., Current Report (Form 8-K) at 4 (June 10, 2020),
http://d18rn0p25nwr6d.cloudfront.net/CIK-0000100493/e5ca416b-b5f0-4211-8ed1-
5005577eabf0.pdf.
231
      Indictment, United States v. Penn et al., 1:20-cr-00152-PAB, ECF No. 1 (D. Colo.
June 2, 2020); Pilgrim’s Pride CEO indicted over alleged U.S. chicken price-fixing,
Reuters (June 3, 2020, 12:17 PM), https://www.reuters.com/article/us-usa-pilgrims-pride-
charges/pilgrims-pride-ceo-indicted-over-alleged-u-s-chicken-price-fixing-
idUSKBN23A2TF.
232
        Superseding Indictment, United States v. Penn et al., 1:20-cr-00152-PAB, ECF No.
101 (D. Colo. Oct. 6, 2020); Jacob Bunge & Brent Kendall, Six Chicken-Industry Officials
are Indicted in Price-Fixing Probe, WALL STREET JOURNAL (Oct. 7, 2020, 9:05 PM),
https://www.wsj.com/articles/six-chicken-industry-officials-are-indicted-in-price-fixing-
probe-11602085637; Greg Henderson, New Indictments In DOJ Chicken Price-Fixing
Probe,      AGWEB       FARM       JOURNAL        (Oct.     7,     2020,    2:48      PM),
https://www.agweb.com/article/new-indictments-doj-chicken-price-fixing-probe.



                                             167
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 172 of 226




employees of Defendant Tyson Foods are also included in the October indictment.233

       336.   On October 13, 2020, Pilgrim’s Pride (JBS) announced it entered into a plea

deal with the DOJ and agreed to pay $110.5 million to resolve the claims against it. 234

       337.   Some of these Defendants are also accused of slaughter restraint and other

coordinated activity in the pork market. Specifically, Defendants JBS and Tyson, along

with other participants in the wholesale pork market, are alleged to have violated the

Sherman Act and other laws “by coordinating output and limiting production with the

intent and expected result of increasing pork prices in the United States.” JBS has entered

into an agreement to settle these claims in return for a payment of $24.5 million and the

provision of cooperation with the plaintiffs.235

       338.   The below chart summarizes the regulatory investigations and actions

concerning Packing Defendants:




233
      Michael Hirtzer, Expanded U.S. Chicken Probe Points to Tyson’s Involvement,
BLOOMBERG (Oct. 7, 2020, 1:30 PM), https://www.bloomberg.com/news/articles/2020-
10-07/chicken-price-fixing-case-expanded-by-u-s-with-six-indictments.
234
       Pilgrim’s Pride Corp., Current Report (Form 8-K) at 2, 4 (Oct. 14, 2020).
235
        See Jennifer Shike, JBS Pork Antitrust Lawsuit Plaintiffs Seek $24.5 Million
Settlement,       FARM        JOURNAL’S         PORK         (Dec.       3,       2020),
https://www.porkbusiness.com/news/industry/jbs-pork-antitrust-lawsuit-plaintiffs-seek-
245-million-settlement; Memorandum of Points and Authorities in Support of Motion for
Preliminary Approval of the Class Action Settlement between the Direct Purchaser
Plaintiffs and Defendant JBS, In re Pork Antitrust Litig., No. 18-cv-1776, ECF No. 542
(D. Minn. Dec. 1, 2020).



                                            168
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 173 of 226




 Defendant        DOJ        USDA            Guilty of      SEC        Broiler        Pork
                  CIDs    Investigation     Bribery and     Civil      Chicken        Case
                 Issued                     Corruption      Case     Indictments
 JBS                                                              (plea deal)      

 Cargill                       
 Tyson                                                             (ACPERA)          

 National                      
 Beef


IX.    MANIPULATION OF LIVE CATTLE FUTURES AND OPTIONS

       339.    Cattle producers, meat packers, other agricultural and livestock market

participants, and investors utilize live cattle futures (and options on futures) to manage

cattle price risk.

       340.    Futures contracts are standardized, exchange-traded derivative contracts.

Live Cattle futures contracts have traded on the CME since 1964, and options on Live

Cattle futures contracts have traded on the CME since 1984. As noted above, for purposes

of this complaint, references to “Live Cattle Futures” include live cattle futures and options

on Live Cattle Futures traded on the CME.

       341.    Generally, the prices of futures contracts are closely related to the price of

the underlying commodity product. This is particularly true for Live Cattle Futures. The

CME recognizes that livestock (including live cattle and feeder cattle) contract

specifications are designed to ensure “a two-way relationship” between the futures market

and the cash markets: the futures market price “comes from the interaction between the

supply (sellers’ offers) and demand (buyers’ bids)”; and “bids and offers in the futures

                                             169
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 174 of 226




markets come from participants in the cash market.”236 Here, Plaintiffs demonstrate

through statistical analysis that the price of Live Cattle Futures is inextricably linked to the

cash market, or the price of physical live cattle. See Section IX(C) below. This inextricable

link means prices of physical live cattle are reflected in the prices of Live Cattle Futures,

and vice-versa.

       342.    The inextricable price link is well-known to physical cattle and Live Cattle

Futures market participants. Each Packing Defendant relied extensively on the Live Cattle

Futures market and recognized the impact that its anticompetitive conduct would have on

that market.

       343.    Packing Defendants were integral market participants in the Live Cattle

Futures markets, routinely transacted in the Live Cattle Futures markets, and held sizeable

positions in Live Cattle Futures throughout the Class Period. See Section IX(E) below.

       344.    The Packing Defendants procured a significant portion of their physical live

cattle through forward or basis contracts that directly incorporated and referenced the price

of CME Live Cattle Futures. See Section IV above. During the Class Period, the Packing

Defendants controlled the majority (and later all) of the CME-approved facilities for

slaughter-weight cattle, i.e., the commodity underlying Live Cattle Futures. See Section

IX(B) below.




236
      Self-Study Guide to Hedging with Livestock Futures and Options, CME (Version
17)        at       6,       https://www.cmegroup.com/trading/agricultural/files/AC-
215_SelfStuy_GuideNYMEX.pdf.

                                              170
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 175 of 226




       345.   As alleged below, Defendants manipulated Live Cattle Futures in three

related ways: first, as discussed above, the Packing Defendants conspired to suppress the

price of physical cattle throughout the Class Period. This anticompetitive suppression had

a direct and corresponding price impact on Live Cattle Futures prices due to the close

relationship between Live Cattle Futures and physical cattle. Second, certain Defendants

(“Futures Trading Defendants”) established large short positions in Live Cattle Futures

knowing that these large short positions would lower Live Cattle Futures prices and, as a

direct result, physical cattle prices. Third, by taking these large short positions in Live

Cattle Futures, Futures Trading Defendants lowered the prices of physical live cattle they

obtained through forward contracts that directly referenced and incorporated the Live

Cattle Futures prices. Futures Trading Defendants were thus able to directly impact the

price of the physical cattle that Packing Defendants purchased under these forward

contracts.

       A.     Futures and Options Generally

       346.   As background, a derivative is a contract between two or more parties, the

value of which is based on an underlying asset (e.g., stock, agricultural product) or set of

assets (e.g., an index, market price, or interest rate). Futures contracts, forward contracts,

and options are commonly used derivatives.

       347.   A commodity futures contract is a standardized bilateral agreement for the

purchase and sale of a particular commodity, such as live cattle, at a specified time in the

future. In the context of futures trading, a commodity is the underlying asset upon which

a futures contract is based.


                                             171
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 176 of 226




       348.   A futures contract involves two parties connected through an exchange (e.g.,

the CME). The exchange acts as a central clearinghouse and guarantees both party’s

performance under the contract and eliminates counterparty risk.

       349.   For livestock futures (and futures generally), the buyer commits to taking the

delivery of the underlying asset and is considered “long” that underlying asset. The buyer’s

futures position increases in value as the underlying asset price increases. The futures

buyer locks in a purchase price for the underlying asset (the futures contract price) and,

assuming that buyer has no other positions, hopes prices will rise before taking delivery.

Then the buyer will be taking delivery of the underlying asset at the earlier, lower futures

contract price versus the prevailing market price at the time of delivery. As noted below,

the CME explains in its literature that futures contracts provide meat packers the

opportunity to hedge against the risk of price increases; by buying futures contracts,

packers can lock in a fixed price at a future date.

       350.   The seller of a futures contract commits to delivering the underlying asset

and is considered “short” on the underlying asset. The value of the seller’s futures position

will increase as the underlying asset price decreases. The seller locks in a sale price for the

underlying asset (the futures contract price) and hopes prices will fall before making

delivery. Then the seller will be making delivery of the underlying asset at the earlier,

higher futures contract price versus the prevailing market price at the time of delivery.

       351.   Rather than making or taking delivery of the physical underlying asset,

futures market participants almost always offset their futures contracts prior to the delivery

deadline. For example, a purchaser of one Live Cattle futures contract can eliminate the


                                             172
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 177 of 226




obligation to take delivery of the cattle by selling one Live Cattle futures contract of the

same type. The difference between the initial purchase price and the subsequent sale price

represents the realized profit or loss for the trader. The trader’s position goes from “long”

on one contract to “flat” after the offsetting sale.

       352.    Conversely, a seller of one Live Cattle Futures contract can eliminate the

obligation to make delivery of the underlying cattle by buying one Live Cattle Futures

contract of the same type. The difference between the initial futures contract sale price and

the subsequent futures contract purchase price represents the realized profit or loss for the

trader. The trader’s position goes from “short” one contract to “flat” after the offsetting

purchase.

       353.    As for options, an options contract comes in two forms: a “call option” and

a “put option.” The buyer (sometimes called the “holder”) of a call option has the “option”

– a right, but not an obligation – to purchase the underlying asset at a set price (the “strike

price”). The seller (sometimes called the “writer”) of a call option has the obligation – it

is not a mere “option” or “right” – to deliver the underlying asset at the strike price if the

buyer exercises its right of purchase.

       354.    The buyer of a put option has the “option” – a right, but not an obligation –

to sell the underlying asset at a set price (the “strike” or “exercise” price). The seller of a

put option has the obligation – it is not a mere “option” or “right” – to buy the underlying

asset at the strike price if the buyer exercises its right to sell.

       355.    The purchase or sale price of an option is often referred to as a “premium.”

The option buyer pays the option purchase price (or premium) to the seller. This price is


                                               173
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 178 of 226




different than the “strike” price. The option price is simply the price the buyer pays to have

the option to buy (or sell) the futures contract at the strike price.

       356.     A trader’s long call option increases in value when the price of the underlying

asset increases; a trader’s long put option increases in value when the price of the

underlying asset decreases.

       357.     For call options on futures contracts, the option becomes “in the money”

when the underlying futures price exceeds the call option strike price. For a put option, the

option becomes “in the money” when the underlying futures price is below the put option

strike price.

       358.     When the call option strike price is above the futures price, or the put option

strike price is below the futures price, the option is said to be “out of the money.” There is

no reason to exercise the option because the underlying asset (the futures contract) can be

bought for less (in the case of a call option) or sold for more (in the case of a put option) in

the futures market. The option generally will not be exercised by the holder. It will “expire

worthless,” and the option seller will pocket the sale price (the premium) without having

to make delivery.

                1.     CME Live Cattle Futures

       359.     One Live Cattle Futures contract currently calls for the delivery of 40,000

pounds of live steers or heifers producing 70% Choice and 30% Select USDA grade beef




                                              174
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 179 of 226




at an agreed date for an agreed price.237

       360.   Live Cattle Futures prices are quoted in cents per pound. The minimum tick

size is $0.00025 per pound (or $10 per contract).238 A one penny ($0.01) change in the per

pound price results in a $400 change in the contract price.

       361.    “Live,” “finished,” or “fat” cattle are fed cattle that have reached slaughter-

weight. For purposes of CME Live Cattle Futures contracts, live cattle weigh no less than

1,050 pounds and no more than 1,550 pounds (or 1,350 pounds for heifers).

       362.   CME Live Cattle Futures and options are traded electronically on CME’s

Globex electronic trading platform. While both Live Cattle Futures and options were also

traded in CME’s “open outcry” trading pits at the beginning of the Class Period, only live

cattle options continued to be traded in open outcry after the CME’s decision to close down

most of its futures trading pits in July 2015.

       363.   The advent of anonymous electronic trading has made price manipulation far

easier. In open-outcry pit trading, market participants were able to see other market

participants (or their brokers) behind orders and trades. In electronic trading, market

participants cannot see other market participants behind the orders and trades. The




237
      See CME Rulebook, CME, https://www.cmegroup.com/rulebook/CME/ (“CME
Rulebook”), Chapter 101, Chapter 101, Rules 10101, 10102.B. Previously, it called for
65% Choice and 35% Select.
238
       Live Cattle Futures Contract Specs, CME, https://www.cmegroup.com/trading/
agricultural/livestock/live-cattle_contract_specifications.html.



                                             175
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 180 of 226




anonymous nature of electronic trading makes it more difficult for the futures market to

detect manipulation and to police itself.

       364.    Trading in CME Live Cattle Futures is subject to the rules and regulations of

the CME, including Chapters 101 (Live Cattle Futures), 101A (options on Live Cattle

Futures), and 101B (options on Live Cattle Futures calendar spreads) of the CME

Rulebook.239

       365.    Chapter 101 of the CME Rulebook sets forth the rules for (i) trading in CME

Live Cattle Futures, including contract size, trade dates, and tick sizes, and (ii) deliveries

on CME Live Cattle Futures contracts, including weight deviations, location differentials,

and delivery points.

       366.    Live Cattle Futures trade for the following contract months: February, April,

June, August, October, and December. Nine contract months are eligible for trading at any

given time. They include the six upcoming contract months and the next three contract

months in the calendar cycle.240 For example, in March 2019, the following contract

months were eligible for trading: April 2019, June 2019, August 2019, October 2019,

December 2019, February 2020, April 2020, June 2020, and August 2020. Trading

continues until the last business day of the given contract month at 12:00 p.m. central

time.241


239
       CME Rulebook, Chapters 101-101B.
240
       Live Cattle Futures Contract Specs, CME, https://www.cmegroup.com/trading/
agricultural/livestock/live-cattle_contract_specifications.html.
241
       Id.



                                             176
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 181 of 226




       367.   Deliveries of live cattle are made at approved delivery points at approved

livestock yards in the following territories: Colorado; Iowa/Minnesota/South Dakota;

Kansas; Nebraska; or Texas/Oklahoma/New Mexico.242 Buyers electing carcass graded

delivery must specify a CME-approved slaughter plant. Eligible slaughter plants include

those enumerated for the livestock yards to which the cattle were tendered and any other

approved slaughter plant that is within 225 road miles of the originating feedlot.

              2.      Options on Live Cattle Futures Contracts

       368.   Chapter 101A of the CME Rulebook outlines the specifications for live cattle

options. The asset underlying a live cattle option is a Live Cattle Futures contract. A live

cattle option permits the holder to buy, in the case of a call, or to sell, in the case of a put,

one Live Cattle Futures contract. Live cattle options trade in cents-per-pound. The

minimum price fluctuation is $0.00025 per pound.243

       369.   Live cattle options trade in the following contract months: February, April,

June, August, October, and December.244 At any given time, ten contract months trade:

the six months in the February bi-monthly cycle, plus the next three in that cycle for the

following year, as well as one nearby “serial” month of January, March, May, July,




244
       CME Rulebook, Rule 10103.B.
243
       Live Cattle Options Contract Specs, CME, https://www.cmegroup.com/trading/
agricultural/livestock/live-cattle_contract_specifications.html.
244
       Id.



                                              177
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 182 of 226




September, or November.245 Trading in live cattle options ends on the first Friday of the

contract month at 1:00 p.m. central time.246

       370.   For monthly options that expire in the February bi-monthly cycle (i.e.,

February, April, June, August, October, and December), the underlying futures contract is

the Live Cattle Futures contract for the month in which the option expires. For example,

the underlying futures contract for an option that expires in February is the February Live

Cattle Futures contract.247

       371.   For monthly options that expire in months other than those in the February

bi-monthly cycle (i.e., January, March, May, July, September, and November), the

underlying futures contract is the next futures contract in the February bi-monthly cycle

that is nearest to the expiration of the option. For example, the underlying futures contract

for an option that expires in January is the February Live Cattle Futures contract.

       372.   Options on Live Cattle Futures are “American style,” meaning that the option

holders can exercise their options at any point prior to expiration of trading.248

       373.   In addition, the CME lists “live cattle calendar spread options,” which trade

pursuant to CME Rule 101B. In the case of calendar spreads, the option is to buy (in the

case of a call), or to sell (in the case of a put), one Live Cattle Futures calendar spread.249


245
       Id.
246
       Id.
247
       CME Rulebook, Chapter 101A, Rule 101A01.D.
248
       Id., Rule 101A02.A.
249
       Id., Chapter 101B, Rule 101B01.



                                             178
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 183 of 226




A Live Cattle Futures calendar spread option consists of a combination of a purchase in

one futures contract month and a sale in another futures contract month.250 Unlike

“American style” options, these options can only be exercised on the day of expiration.251

       B.     Packing Defendants Traded in Live Cattle Futures and Controlled the
              Delivery Process

       374.   JBS S.A. regularly transacted in agricultural futures contracts, including

Live Cattle Futures contracts, during the Class Period. For example, in its 2017 Annual

Report, JBS S.A. disclosed that “[t]he Company operates globally across (the entire

livestock protein chain and related business) and during the regular course of its operations

brings is exposed to price fluctuations in feeder cattle, live cattle, lean hogs, corn, soybeans,

and energy, especially in the American, Australian and Brazilian markets.”252 To manage

commodity risk, JBS S.A. notes that its “Risk Management Department is responsible for

mapping the exposures to commodity prices of the Company and its subsidiaries and

proposing strategies to the Risk Management Committee, in order to mitigate such

exposures.” Id. To effectuate risk management strategies, JBS S.A. “participates in

forward contracts to anticipate purchases with suppliers,” and “[t]o complement these

forward purchases, the Company uses derivative instruments to mitigate each specific

exposure, most notably futures contracts, to mitigate the impact of price fluctuations - on

inventories and sales contracts.” Id.



250
       Id.
251
        Id., Rule 101B02.
252
        JBS S.A., 2017 Annual Report at 59 (Mar. 29, 2018), available at
https://sec.report/otc/financial-report/189800.

                                              179
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 184 of 226




        375.     JBS USA also trades Live Cattle Futures. It uses “securities pledged as

collateral for derivative transactions with the commodities and futures whose balance at

December 31, 2017 is R$353,625 (R$254,862 at December 31, 2016) (in thousands of

reals).253

        376.     National Beef regularly transacted in agricultural futures, including Live

Cattle Futures, during the Class Period. For example, prior to the Class Period, National

Beef disclosed in a Form 10-K filed with the SEC on November 16, 2011 that the company

used “futures contracts in order to reduce exposure associated with entering into firm

commitments to purchase live cattle at prices determined prior to the delivery of the

cattle . . . .”254   This practice continued during the Class Period. National Beef’s two

controlling shareholders during the Class Period, Jefferies Financial Group and Marfrig,

made similar announcements in its 2017 annual report255 and 2018 management report and

financial statements. 256 For example, National Beef disclosed in its 2016 and 2018 Annual

Reports that it maintained a short position in derivatives.257 National Beef’s “derivatives”



253
        Id. at 62.
254
      National Beef Packing Company, LLC, Annual Report (Form 10-K) at F-15,
(Nov. 16, 2011).
255
       Leucadia National Corporation, 2017 Annual Report (Form 10-K), at F-44 (Feb. 27,
2018) (“Jefferies 2017 Annual Report”).
256
       Marfrig Global Foods, 2018 Management Report and Financial Statements at 61
(Feb. 27, 2019).
257
      U.S. Premium Beef, LLC, Annual Report (Form 10-K) at F-36 (Mar. 9, 2017) (U.S
Premium Beef, LLC owns controlling interest in National Beef); U.S. Premium Beef, LLC
Annual Report (Form 10-K), at F-33 (March 13, 2019).



                                             180
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 185 of 226




disclosures include both forward physical cash cattle purchases as well as live cattle

exchange-traded futures contracts.

         377.    Tyson regularly discloses in SEC filings summaries of its positions in

derivative markets, including agricultural futures. For example, in its Form 10-K filed with

the SEC for the fiscal year ending September 29, 2018, Tyson disclosed that it uses

“derivative financial instruments, primarily futures and options, to reduce the effect of

changing prices and as a mechanism to procure the underlying commodity.”258

Additionally, as part of its “commodity risk management activities” Tyson uses “derivative

financial instruments, primarily futures and options, to reduce [its] exposure to various

market risks related to these purchases . . .”259 In addition, Tyson discloses, “[w]hile we

use derivative financial instruments, primarily futures and options, to reduce the effect of

changing prices and as a mechanism to procure the underlying commodity, we do not fully

hedge against changes in commodities prices.” 260 As such, Tyson acknowledges taking

speculative positions in agricultural futures markets. Tyson Foods and Tyson Shared

Services, Inc. (a Tyson group services company), both transacted Live Cattle futures and

options contracts during the Class Period on behalf of Tyson’s U.S. beef business, operated

by Tyson Fresh.




258
         See, e.g., Tyson Foods, Inc., Annual Report (Form 10-K) at 8 and 43 (Sept. 29,
2018).
259
         Id. at 52.
260
         Id. at 8.


                                            181
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 186 of 226




       378.   CMS and Cargill, as privately held entities, do not disclose their derivatives

holdings in publicly available filings. Cargill’s and CMS’s specific trading activity in the

CME live cattle markets is not public information and is not otherwise available to

Plaintiffs absent discovery. CMS is a CME-registered approved slaughter house. News

reports confirm that Cargill, Inc. trades actively in the cattle futures markets. For example,

on January 25, 2016, a Cargill spokesperson stated, “[w]e’ve seen not only a very volatile

cattle futures market, but prices were coming down a lot.”261 On information and belief,

CMS and Cargill Inc. each traded Live Cattle Futures.

       379.    Throughout the Class Period, Packing Defendants had control over each of

the slaughter plants CME had approved for delivery, with the exception of PM Beef’s

Windom Minnesota plant, which was shut in 2015.262

       380.   Figure 44 below details each of the CME-approved live cattle slaughter

plants by company and year. Specifically, “X” signifies years for which slaughter plants

were licensed by the CME to accept delivery from corresponding livestock yards.




261
      Gregory Meyer, Cattlemen lock horns with futures exchange over market volatility,
FINANCIAL TIMES (Jan. 25, 2016), https://www.ft.com/content/6eed1268-c130-11e5-846f-
79b0e3d20eaf.
262
        The number of CME-approved slaughter plants is available for each year between
2009 through 2020. See, e.g., Chicago Mercantile Exchange Inc. 2018 Approved Slaughter
Plants           for            Live          Cattle,           CME            GROUP,
https://www.cmegroup.com/content/dam/cmegroup/notices/market-
regulation/2018/01/2018-approved-slaughter-plants-for-live-cattle.pdf.


                                             182
         CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 187 of 226




Figure 44. CME Approved Live Cattle Slaughter Plants between 2009 and 2020263




         C.     Live Cattle Futures and Cattle Spot (Cash) Prices are Highly Correlated
                and Inextricably Linked

         381.   Live Cattle Futures operate in an efficient, anticipatory market.264 Changes

to the underlying supply and demand of cattle, including changes to the slaughter capacity

and underutilization of Packing Defendants’ slaughter plants, will be reflected in the prices

of Live Cattle Futures.




263
         The JBS Dumas, TX plant is believed to be one and the same as the Cactus, TX
plant.
264
      See Figures 45-48, below; see also Introduction to Futures; Price Discovery, CME
GROUP,       https://www.cmegroup.com/education/courses/introduction-to-futures/price-
discovery.html (noting that futures market is “efficien[t]”); see also Live Cattle Product
Overview, CME GROUP, https://www.cmegroup.com/education/lessons/live-cattle-
product-overview.html (noting that Live Cattle Futures effectuate price discovery by
incorporating supply and demand considerations).



                                             183
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 188 of 226




       382.   The prices of Live Cattle Futures and physical cash cattle are highly

correlated and inextricably linked. Throughout the Class Period, the prices of Live Cattle

Futures and physical cash cattle effectively moved in lockstep. As the CME observes,

“livestock cash prices and futures prices tend to move up and down together, which is what

makes the concept of effective hedging possible.”265 “[F]utures prices [are] reflective of

the main cash markets.”266

       383.   As the CME has further recognized, livestock (including live cattle and

feeder cattle) contract specifications ensure “a two-way relationship between the

benchmark livestock futures market and the numerous livestock cash markets. The price

that is discovered in a futures market comes from the interaction between the supply

(sellers’ offers) and demand (buyers’ bids).”267 Many futures market “bids and offers come

from cash market participants.”268

       384.   The relationship between the cash market and the futures market is

particularly strong with respect to Live Cattle Futures because, as the CME has observed,

“many cash market contracts are ‘based on’ or ‘referenced to’ the futures market price.”269


265
        INTRODUCTION TO LIVESTOCK: Learn about Basis: Livestock, CME, available
at https://www.cmegroup.com/education/courses/introduction-to-livestock/learn-about-
basis-livestock.html.
266
      Self-Study Guide to Hedging with Livestock Futures and Options, CME (2009
Version), at 9, http://www.kisfutures.com/CMELivestockSelfStudy.pdf.
267
       Self-Study Guide to Hedging with Livestock Futures and Options (Version 17),
supra n.236, at 6.
268
       Id.
269
       Id.



                                           184
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 189 of 226




This two-way relationship is even stronger in Live Cattle Futures than in other contracts,

because a sizeable percentage of packers’ cash cattle purchases are settled using forward

contracts that explicitly reference CME Live Cattle Futures prices. As the CME explains,

“[i]n turn, the futures contract price is then used by cash market participants to transact in

the spot (current) market or for cash forward type contracts.”270

       385.   Live Cattle Futures contracts are designed so that their prices converge with

physical cash cattle prices when they expire.271 For physically settled contracts, such as

Live Cattle Futures, “[t]he possibility of delivery on the futures contract generally causes

the futures price during the delivery month to align with the cash price at the futures

delivery locations.”272 The possibility of physical delivery ensures that prices for Live

Cattle Futures contracts move in virtual lockstep with physical cash cattle prices.

       386.   The inextricable link between prices of Live Cattle Futures contracts and

physical cash cattle prices is confirmed by examining the empirical relationship between

the two. Regression analyses demonstrate a strong, statistically significant relationship

between: (1) changes in the physical cash cattle prices reported in the afternoon of day 1

with Live Cattle Futures market price changes on day 2; (2) changes in physical cash cattle

prices reported on day 2 and Live Cattle Futures market price changes on day 2; and (3)




270
       Id.
271
       Self-Study Guide to Hedging with Livestock Futures and Options (2009 Version),
supra n.266.
272
       Id. at 11.


                                             185
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 190 of 226




changes in Live Cattle Futures market prices on day 2 and physical cash market price

changes reported on the morning of day 3.

      387.   Figures 45-48 below depict the close relationship between price changes in

the cattle cash market (“Cash am” and “Cash pm”) and price changes in the Live Cattle

Futures market, across all contract months:

Figure 45. Relationship between 2015 Live Cattle Futures Contracts and AMS LMR
National Morning and Afternoon Cash Cattle Purchase Reports




                                              186
     CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 191 of 226




Figure 46. Relationship between 2016 Live Cattle Futures Contracts and AMS LMR
National Morning and Afternoon Cash Cattle Purchase Reports




                                     187
     CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 192 of 226




Figure 47. Relationship between 2017 Live Cattle Futures Contracts and AMS LMR
National Morning and Afternoon Cash Cattle Purchase Reports




                                     188
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 193 of 226




Figure 48. Relationship between 2018 Live Cattle Futures Contracts and AMS LMR
National Morning and Afternoon Cash Cattle Purchase Reports




       389.   As demonstrated in Figures 45-48 above, a strong statistical correlation exists

between Live Cattle Futures contract prices and physical cash cattle prices; the two are

inextricably linked. Because of this link, a change in the price of one will be transmitted

into the price of the other almost immediately. Hence, when the price of cash cattle drops,

Live Cattle Futures will also drop; conversely, when the price of Live Cattle Futures drops,

the price of cash cattle will also drop.




                                            189
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 194 of 226




       D.     Packing Defendants’ Conspiracy to Suppress Physical Cattle Prices
              Created Artificial Live Cattle Futures Prices

       390.   A reduction in the price of slaughter-weight fed cattle leads to a reduction in

the price of CME Live Cattle Futures. As explained above, each Packing Defendant

suppressed the price of fed cattle. In doing so, Packing Defendants necessarily and directly

caused prices of Live Cattle Futures and options to be artificially suppressed. Packing

Defendants’ conduct amounts to prohibited price manipulation under the CEA, which

outlaws manipulation of the “futures” price, manipulation of the “underlying commodity”

price, and certainly manipulation of both the futures price and the underlying commodity

price simultaneously.

       391.   Packing Defendants’ conduct in the cash cattle market had a direct and

proximate impact on prices in the CME Live Cattle Futures and options markets. For

example, on August 14, 2015, Tyson announced that it was closing its Denison, Iowa beef

plant, which resulted in price declines in the cash and futures markets. In particular, the

spot or front-month August contract fell $0.004 per pound ($160 per Live Cattle Future)

and the October 2015 contract fell $0.01 per pound ($400 per Live Cattle Future).

According to one market participant, “[s]ome feedlots may have surrendered after seeing

futures fall earlier in the session, partly on word that Tyson closed a beef plant.”273




273
        Theopolis Waters, Livestock-CME live cattle futures sag with initial cash prices,
REUTERS,       Aug.    14,     2015,    https://www.reuters.com/article/markets-livestock-
cattle/livestock-cme-live-cattle-futures-sag-with-initial-cash-prices-
idUSL1N10P2MG20150814.


                                             190
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 195 of 226




       392.     Defendants’ scheme to suppress cattle prices, as alleged above, had a direct

and proximate impact on Live Cattle Futures.

       E.       Packing Defendants Established Net Short Positions

       393.     Typically, livestock processors such as Packing Defendants would be buyers

of Live Cattle Futures. This would enable them to lock in prices and hedge against price

increases.274

       394.     Packing Defendants’ specific trades in Live Cattle Futures and options are

not known or knowable at this time as Defendants do not reveal this information. Futures

market participants do not know who their counterparties are. The CME maintains the

trade data of its customers – including Packing Defendants – in strict confidence. The

CFTC also does not reveal this information.

       395.     Reports published by the CFTC and the USDA include information

regarding open interest and trading volume, generally. This information does not identify

which specific market participants are responsible for which trades or open interests.

Likewise, the CME, CFTC, and USDA do not identify the activity of beef packers as a

group with respect to Live Cattle Futures and options.

       396.     Data obtained from the CFTC pursuant to a Freedom of Information Act

(“FOIA”) request indicates that certain of Packing Defendants deviated from traditional

and legitimate hedging strategies (through which they would be buyers of Live Cattle


274
        See Introduction to Agriculture: Livestock Hedging and Risk Management,
Livestock Hedging and Risk Management, CHICAGO MERCANTILE EXCHANGE,
https://www.cmegroup.com/education/courses/introduction-to-agriculture/livestock/
livestock-hedging-and-risk-management.html.


                                             191
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 196 of 226




Futures) during the Class Period. Instead, these Defendants amassed significant short

positions, or in other words, they were sellers, in Live Cattle Futures. Such a fundamental

shift in futures market activity by packers could only have been intended to suppress the

price of Live Cattle Futures and physical cash cattle, and to profit from the suppression of

physical cattle prices.

       397.   On January 23, 2020, Plaintiffs received data from the CFTC showing the

Commitments of Traders Reports (“COT Reports”)275 from November 1, 2016, to

December 17, 2019.        These reports provide more granular categories of market

participants, although they do not identify the names of the market participants. On

information and belief, the COT Reports classified the Packing Defendants as “Livestock

Slaughterers.”276



275
        The CFTC publishes Commitments of Traders Reports (“COT Reports”) to help the
public understand market dynamics. Specifically, the COT Reports provide a breakdown
of open interest for futures and options on futures markets. Open interest refers to the total
number of futures contracts that have been entered into and not yet liquidated by an
offsetting transaction or fulfilled by delivery. The COT Reports ordinarily published by
the CFTC only include broad categories of marketing participants such as “commercial,”
“non-commercial,” and “managed money.”
276
        The CFTC’s COT Report classifications include: (i) “Livestock Feeder” (e.g., cattle
feeders), (ii) “Livestock Slaughterer,” or (ii) “Other Livestock” (e.g., cow/calf operator,
meat processor, warehouseman, restaurant chain). See CFTC Form 40: STATEMENT OF
REPORTING TRADER, CFTC, at Schedule 1, https://www.cftc.gov/sites/default/files/idc
/groups/public/@forms/documents/file/cftcform40.pdf; Ing-Haw Cheng, et al., Convective
Risk Flows in Commodity Futures Markets, NATIONAL BUREAU OF ECONOMIC RESEARCH,
March 2012, at 33-34, https://www.nber.org/papers/w17921.pdf; Michael S. Haigh, et al.,
Price Dynamics, Price Discovery and Large Futures Trader Interactions in the Energy
Complex         (working     draft),     CFTC,        April     28,     2005,      at     6
https://www.cftc.gov/sites/default/files/files/opa/press05/opacftc-managed-money-trader-
study.pdf.


                                             192
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 197 of 226




       398.   The COT Reports evidence the open interest in both long and short futures

and options for Livestock Slaughterers, as well as their net overall positions (i.e., long

positions minus short positions). These COT Reports also show the percentage of long and

short open interest that each class of traders (e.g., Livestock Slaughterers) accounts for in

the market.

       399.   For example, on June 5, 2017, the COT Report demonstrates open interest of

471,011 Live Cattle Futures contracts.         Livestock Slaughterers (i.e., the Packing

Defendants) had long positions of 2,018 (0.4% of overall long open interest) and short

positions of 70,780 (15.0% of overall short open interest), for an overall net short position

of 68,762 Live Cattle Futures contracts. There is no legitimate economic rationale to

explain why the Packing Defendants would be sellers of cattle in the futures market.

       400.   According to the COT Reports, Livestock Slaughterers/Packing Defendants

were consistently short Live Cattle Futures contracts throughout the entirety of the three-

year period.277

       401.   The following chart demonstrates that during the period between November

2016 and December 2019, Livestock Slaughterers/Packing Defendants established net

short Live Cattle Futures positions. In other words, Livestock Slaughters held more

outstanding short contracts than long contracts. Indeed, COT Reports demonstrate that the

Livestock Slaughterers were overwhelmingly short, with short positions exceeding their

long positions by an average of over 7.5 to 1 during this period. The data are consistent



277
       Reports for periods prior to 2016 have not been produced by the CFTC.


                                            193
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 198 of 226




throughout the entire range: Livestock Slaughterers were short Live Cattle Futures

Contracts throughout the entire 3-year period:

Figure 49: Slaughterer Net Position - CME Live Cattle Futures

      0


 -10,000


 -20,000


 -30,000


 -40,000


 -50,000


 -60,000


 -70,000


 -80,000




       402.   The Live Slaughterers’ net short position reflected in Figure 49 is consistent

with Packing Defendants’ overarching goal of suppressing the price of physical cattle

prices. As discussed above, the price of Live Cattle Futures is inextricably linked to

physical cattle. See ¶¶386-387 above. When Packing Defendants suppressed the price of

Live Cattle Futures by establishing large short futures positions, the suppression is reflected

in the price of physical cattle.

       403.   As set forth above, neither the CME nor Packing Defendants publicly

disclose the individual Packing Defendants’ positions in CME Live Cattle Futures.

                                             194
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 199 of 226




Anecdotal evidence exists, however, demonstrating that the individual Packing Defendants

established net short positions in Live Cattle Futures during the Class Period. For example,

Tyson reported it had short derivative positions in multiple earnings reports.278 In Tyson’s

2018 First Quarter Earnings Report, it reported that it was short $13 million in derivatives

not designated as hedging.279      Tyson separates its forward contracts from its other

derivatives in its earnings reports and uses forward contracts extensively to procure

physical cattle.

       404.   Similarly, JBS frequently disclosed that it maintained short derivatives

positions throughout the class period. For example, JBS S.A., announced in its Third

Quarter 2018 Earnings Report that it held a net short position of -181,080,000, Brazil Real

in cattle futures.280 In the same report, JBS disclosed that it also had a short position in

Live Cattle Futures in the third quarter 2017.281 JBS’s financial reports also indicate a high

level of commodities, derivatives, and futures trading.282




278
       See, e.g., Tyson Foods, Inc., Quarterly Report (Form 10-Q) at 19 (Feb. 8, 2018)
(short $13 million); Tyson Foods, Inc., Annual Report (Form 10-K) at 66 (Nov. 12, 2019)
(short $26 million).
279
       Tyson Foods, Inc., 2018 Q-1 10-K, supra n.278, at 19.
280
      See, e.g., JBS S.A. Condensed financial statements and Independent auditors report
as of September 30, 2018, at 44 (Nov. 13, 2018), https://mz-filemanager.s3.
amazonaws.com/043a77e1-0127-4502-bc5b-21427b991b22/central-de-resultadosrelatori
os-cvmcentral-de-downloads/4ce5180b5f8cbb44aac53fb14bdcb003cb0e2ebfd3b4f9f2f67
3c21ef8513ea2/3q18_financial_statements.pdf.
281
       Id.
282
       Id. at 46.



                                             195
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 200 of 226




       405.   National Beef disclosed in its 2016 and 2018 Annual Reports that it

maintained a short position in derivatives.283 National Beef’s “derivatives” disclosures

include both forward physical cash cattle purchases as well as live cattle exchange-traded

futures contracts.

              1.       Packing Defendants Established Net Short Positions in the Live Cattle
                       Futures Markets to Suppress Cash Cattle

       406.   Armed with the knowledge of the relationship between physical cattle prices

and futures prices, Futures Trading Defendants established these large net short positions

in order to suppress the prices of Live Cattle Futures and physical, cash cattle. Large short

positions drive down futures and cash prices.284 Futures Trading Defendants’ short

positions allowed Packing Defendants to purchase cash cattle at suppressed prices.

       407.   In addition to cash cattle, formula contracts in the physical market often refer

to and directly incorporate fed cattle sold in the “cash” market, see Section IV above, and

the futures market, as explained below. By suppressing Live Cattle Futures and cash

prices, Defendants also artificially suppressed physical cattle obtained through their

captive supply (forward) agreements tied to the cash cattle market.




283
       Supra, n.257.
284
        See, e.g., Doojin Ryu, The Information Content of Trades: An Analysis of KOSPI
200 Index Derivatives, 35 J. FUTURES MKTS. 201 (2015) (study of Korean futures trading
has permanent price impact on subsequent prices); Robert W. Holthausen, Large-block
transactions, the speed of response, and temporary and permanent stock-price effects, 26
J. FIN. ECON. 71 71-95(1990) (Demonstrating that of the price effect associated with large
trades is permanent and is related to order size).


                                             196
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 201 of 226




              2.     Packing Defendants Established Net Short Positions in the Live Cattle
                     Futures Markets to Suppress the Price of Cattle Purchased Under
                     Forward Contracts

       408.   Similarly, during the Class Period, each of the Packing Defendants relied on

forward contracts to procure physical cattle. See Section IV above. This reliance on

forward contracts gave the Futures Trading Defendants’ motive to manipulate the Live

Cattle Futures market. Forward contracts refer to the prices of Live Cattle Futures settling

in the month of or adjacent to the expected delivery date. Thus, a Defendant who

established a large short position in the futures market would be suppressing prices that the

Defendant would have to pay for cattle under such forward contracts. Packing Defendants

intentionally suppressed the price of Live Cattle Futures contracts to acquire physical cattle

under forward contracts.

       F.     The Futures Trading Defendants Lacked the Commercial Need to
              Establish Short Positions

       409.   Futures Trading Defendants established these short positions without the

commercial need to do so. As discussed above (see Section IX(B)), Packing Defendants

disclose their use of Live Cattle Futures for, inter alia, hedging purposes. In general terms,

the CME explains that “[f]eed lot operators, meat packers and importers and others who

expect to acquire livestock and meat products in the future have a short cash position.”285

       410.   The CME explains that a hedging meat packer will want to protect against

the risk of rising physical prices by purchasing futures contracts (i.e., long positions).



285
      Introduction to Agriculture: Livestock Hedging and Risk Management, Livestock
Hedging and Risk Management, supra n.274.


                                             197
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 202 of 226




Packers hedge to mitigate risk: “[s]ince the cash and futures prices tend to move up and

down together, any gains or losses in the cash market will be counterbalanced with gains

or losses in the futures market.”286

       411.   According to the CME, “[a]t all times during the life of a long hedge, the

futures market position has to be opposite the cash market position. For a long hedge, the

initial cash market position is short the physical livestock or product, which means they do

not currently own it but will need to buy it in the future.” 287 The CME illustrates why a

hedging meat packer, using a hog slaughterer as an example, would be long in the futures

market:

       For instance, a meat packer expecting to purchase hogs for processing would
       be concerned about an increase in hog prices before he is ready to purchase
       the stock he needs. He would lock in a purchase price by taking a long
       position in the Lean Hog futures market. In other words, they would buy
       Lean Hog futures contracts now and sell them later when he is ready to
       purchase the hogs that he needs.288

[Emphasis added].

       412.   Given that meat packers, including Packing Defendants, have short positions

in the physical cash cattle market, they would have a compelling, inherent economic

incentive to enter into long positions in the Live Cattle Futures market to hedge the risk of

rising physical cattle prices.



286
       Id.
287
       Self-Study Guide to Hedging with Livestock Futures and Options (Version 17),
supra n.236, at 25.
288
      Introduction to Agriculture: Livestock Hedging and Risk Management, Livestock
Hedging and Risk Management, supra n.274.


                                            198
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 203 of 226




       G.     Allegations Derived from CFTC Whistleblower

       413.   A January 5, 2018 whistleblower complaint filed with the CFTC Division of

Enforcement illustrates how the aggressive and manipulative selling of CME Live Cattle

Futures contracts suppresses prices of cash cattle and futures contracts. The complaint

alleges manipulation in “the final 20 minutes of trade [sic] on January 5th[,] 2018 and

during the pre-open and initial minutes of trad[ing] on January 6th.” Specifically, the

whistleblower alleges manipulation of the February 2018 Live Cattle Futures contract,

stating that “nearly 1600 contracts crossed the bid in aggression [] in the [sic] closing

minutes on the 5th” and that “packers were able to purchase physical cattle at much lower

than anticipated prices after the break in the futures.” [Emphasis added]. Plaintiffs

reviewed price data and confirmed that prices dropped from $123.635 on Thursday,

January 4 to $116.785 on Monday, January 8.         This conduct demonstrates that an

unidentified actor suppressed Live Cattle futures prices based upon the relationship

between the cash market and futures, which allowed market participants to buy physical

cattle at suppressed prices.

       414.   The whistleblower identified itself as a rancher with 20,000 head of cattle

whose customers and family suffered “losses in the hundreds of thousands.”           The

whistleblower alleged that the manipulation occurred in “abusive order types after

Tuesday’s reporting period that often results in a disappointing cash cattle trade and

excessive packer margins.”




                                          199
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 204 of 226




X.     CLASS ACTION ALLEGATIONS

       415.    Plaintiffs bring this action on behalf of themselves, and, under Rules 23(a)

and (b) of the Federal Rules of Civil Procedure, on behalf of all members of the following

two classes:

       Producer Class
       All persons or entities within the United States that directly sold to a Defendant one
       or more fed cattle for slaughter during the Class Period other than on a cost-plus
       basis.

       Exchange Class
       All persons who transacted in Live Cattle futures and/or options traded on the CME
       or another U.S. exchange during the Class Period.289

       416.    Excluded from both Classes are Defendants and their officers, directors,

management, employees, subsidiaries, and affiliates. Also excluded is the Judge presiding

over this action, his or her law clerks, spouse, and any person within the third degree of

relationship living in the Judge’s household and the spouse of such a person.

       417.    “Fed cattle” means steers and heifers, whether beef breeds or Holsteins,

which are raised and fed specifically for beef production. “Class Period” means the period

from January 1, 2015 through the present. “Cost-plus basis” means an agreement to sell

fed cattle at a price determined by the producers’ costs of production without regard to

prevailing cash cattle prices.



289
       The Exchange Class includes persons who established positions prior to the
commencement of the Class period but who closed out or stood for delivery on these
positions after the Class Period commenced. As noted below, Plaintiffs reserve the right
to amend the Class definitions as the litigation progresses to include, by way of example
and not limitation, all persons who transacted in CME feeder cattle futures and options
during the Class Period.


                                            200
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 205 of 226




       418.   Members of the Classes are so numerous and geographically dispersed that

joinder is impracticable. Further, members of the Producer Class are readily identifiable

from information and records in the possession of Packing Defendants or third parties.

Members of the Exchange Class are readily identifiable from information and records in

the possession of the CME, or capable of identification via third parties.

       419.   Plaintiffs’ claims are typical of the claims of the members of both Classes.

Plaintiffs and members of both Classes were damaged by the same wrongful conduct of

Defendants.

       420.   Plaintiffs will fairly and adequately protect and represent the interests of

members of both Classes. The interests of Plaintiffs are coincidental with, and not

antagonistic to, those of members of the Classes. Producer Plaintiffs and all members of

the Producer Class are similarly affected by Packing Defendants’ wrongful conduct in that

they received artificially low prices for fed cattle sold to Packing Defendants. Exchange

Plaintiffs and all members of the Exchange Class are similarly affected by Defendants’

course of conduct in violation of the CEA.

       421.   Plaintiffs are represented by counsel with experience in the prosecution and

leadership of class action antitrust, commodities manipulation, and other complex

litigation, including class actions in the financial services industry.

       422.   Questions of law and fact common to the members of both Classes

predominate over questions that may affect only individual members, thereby making relief

with respect to members of both Classes as a whole appropriate. Questions of law and fact

common to members of the Classes include, but are not limited to:


                                             201
CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 206 of 226




      a.    whether Packing Defendants engaged in a combination and

            conspiracy among themselves to fix, depress, suppress, and/or

            stabilize the prices of fed cattle purchased in the United States;

      b.    whether Packing Defendants engaged in a combination and

            conspiracy among themselves to allocate the market for the purchase

            of fed cattle offered for sale in the United States;

      c.    the identity of the participants in the alleged conspiracy;

      d.    the duration of the alleged conspiracy and the acts carried out by

            Packing Defendants in furtherance of the conspiracy;

      e.    whether Packing Defendants’ alleged conspiracy violated federal

            antitrust laws;

      f.    whether Packing Defendants’ alleged conspiracy and/or course of

            business violated the Packers and Stockyards Act;

      g.    whether Defendants’ conduct violated Sections 6(c)(3), 9(a) and 22 of

            the CEA;

      h.    whether Defendants’ conduct violated Sections 6(c)(1) and 22 of the

            CEA;

      i.    whether Defendants acted to aid and abet violations of the CEA;

      j.    whether John Doe Defendants’ unlawful conduct caused cognizable

            legal injury under the CEA;

      k.    whether Plaintiffs and members of the Classes suffered injury;




                                   202
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 207 of 226




              l.     the amount of damages suffered by Plaintiffs and members of the

                     Classes; and

              m.     the appropriate type and scope of injunctive and related equitable

                     relief.

       423.   A class action is superior to other methods for the fair and efficient

adjudication of this controversy because joinder of all members of the Classes is

impracticable. Treatment as a class action will permit a large number of similarly situated

persons to adjudicate their common claims in a single forum simultaneously, efficiently,

and without the duplication of effort and expense that numerous individual actions would

engender. Class treatment will also permit the adjudication of claims by many members

of the Classes who could not afford individually to litigate claims such as those asserted in

this complaint. The cost to the court system of adjudication of such individualized

litigation would be substantial. The prosecution of separate actions by individual members

of the Classes would create a risk of inconsistent or varying adjudications, establishing

incompatible standards of conduct for Defendants.

       424.   Plaintiffs know of no special difficulty to be encountered in the maintenance

of this action that would preclude its maintenance as a class action.

       425.   Plaintiffs have defined members of the Classes based on currently available

information and hereby reserve the right to amend the definitions of members of the

Classes, including, without limitation, the length of the Class Period.




                                            203
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 208 of 226




XI.       STATUTE OF LIMITATIONS AND TOLLING

          A.     Continuing Violation

          426.   Plaintiffs’ Sherman Act claim and their claim arising under the Packers and

Stockyards Act, both of which are subject to a four-year statute of limitations period, are

timely under the continuing violations doctrine. Plaintiffs’ first complaint was filed in this

action on April 23, 2019. The conspiracy alleged above began at least as early as January

1, 2015 and continued into the non-time-barred class period, April 23, 2015 and beyond.

          427.   This complaint alleges numerous conspiratorial acts and parallel conduct by

each Packing Defendant occurring within the four-year statutory period. See Sections V

and VI above.

          428.   As a result of the anticompetitive conduct challenged in this complaint,

throughout the Class Period and to the present, Packing Defendants were able to and did

(i) purchase cash cattle at artificially suppressed cash prices, (ii) purchase cattle at

artificially suppressed prices pursuant to formula, forward, and/or negotiated grid

contracts, and (iii) transact in Live Cattle futures and options at artificially suppressed

prices.

          429.   Producer Plaintiffs and members of the proposed Producer Class sold cattle

directly to Packing Defendants at prices artificially suppressed by the conduct challenged

in this complaint throughout the Class Period. That conduct also caused the Exchange

Plaintiffs and members of the Exchange Class to transact Live Cattle futures and options

at artificial prices, either when opening a position, closing a position, or both.




                                             204
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 209 of 226




       430.    Thus, each Packing Defendant’s purchase of fed cattle at artificial and non-

competitive prices constituted a new overt act causing injury to the proposed Classes.

       431.    Accordingly, Producer Plaintiffs, Exchange Plaintiffs, and members of the

proposed Classes were injured and may recover for damages suffered at any point in the

conspiracy.

       432.    Packing Defendants’ unlawful acts and practices described above continue

to this day.

       B.      Inquiry Notice and Due Diligence

       433.    The CEA claims are timely under the two-year statute of limitations

applicable to those claims because this case was commenced within two years of the date

that Plaintiffs knew, or in the exercise of due diligence should have known, of the existence

of the violation. Specifically, Plaintiffs, despite their diligence as described below, did not

learn, and could not have learned, of Packing Defendants’ misconduct until late January

2019, when Witness 1 stepped forward and shared with Plaintiffs details of Packing

Defendants’ express agreement.

       434.    After the collapse in fed cattle prices in 2015, Plaintiffs exercised due

diligence by taking necessary steps to request a governmental investigation into these

matters and Packing Defendants’ conduct. Specifically, on January 5, 2016, Plaintiff R-

CALF USA, in an effort to address market interest of U.S. cattle producers (members of




                                             205
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 210 of 226




the putative Classes), requested the U.S. Senate Committee on the Judiciary to investigate

the decline in fed cattle prices and the volatility in the Live Cattle futures market.290

       435.    While R-CALF USA’s request contributed to the publication of the GAO

Report in April 2018,291 that report did not reveal Packing Defendants’ anticompetitive

conduct. As noted above at paragraph 283, the GAO had limited investigative authority

and “did not obtain and review internal packer documents.” Its report therefore explicitly

did not consider whether Packing Defendants engaged in anticompetitive behavior of the

kind complained herein.

       436.    R-CALF USA continued its due diligence and on September 10, 2018, it

requested the Division of Enforcement of the CFTC to investigate packer-related or packer-

directed trading activities.292

       437.    Despite these diligent efforts, neither R-CALF USA nor any of the other

Plaintiffs had actual or constructive knowledge of Defendants’ manipulation of fed cattle

prices, or their intent to cause artificial futures prices until well after April 24, 2017 (two


290
       Letter from Bill Bullard, CEO, R-CALF USA, to Sen. Charles E. Grassley,
Chairman of the Sen. Comm. on the Jud. 2 (Jan. 5, 2016), https://perma.cc/Z5U4-948P. As
a board member of R-CALF USA since January 2019 and a member since 2002, Plaintiff
Nelson assisted with R-CALF USA’s efforts to prompt governmental investigations. As
members of R-CALF USA throughout the Class Period, Plaintiffs Chambers, Lucky 7
Angus, and Chuck Weinreis, supported R-CALF USA’s efforts in relation to the same.
291
       Letter from Sen. Chuck Grassley, Chairman of the Senate Committee on the
Judiciary, et al., to Hon. Gene L. Dodaro, Comptroller General of the United States (Apr.
20, 2016), https://r-calfusa.com/wp-content/uploads/2013/04/160420-Senate-Judiciary-
GAO-Letter.pdf.
292
       Letter from Bill Bullard, CEO, R-CALF USA, to Saadeh A. Al-Jurf, Senior Trial
Attorney, U.S. CFTC (Sept. 10, 2018), https://www.r-calfusa.com/group-asks-cftc-
investigate-packer-trades-specific-dates-led-record-packer-margins-2/.

                                             206
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 211 of 226




years prior to the commencement of the action). Plaintiffs and members of both Classes

have acted diligently in seeking to bring their claims promptly.

          438.   Accordingly, all of Plaintiffs’ claims are timely.

          C.     Fraudulent Concealment

          439.   Although tolling through fraudulent concealment is not necessary to render

Plaintiffs’ claims timely, the doctrine applies here because Packing Defendants

fraudulently concealed their misconduct through their own affirmative acts.

          440.   Packing Defendants took affirmative steps to actively conceal their violations

of law from Plaintiffs and both Classes by, among other matters, (i) giving false or pre-

textual reasons for low fed cattle prices; (ii) offering pre-textual justifications for their plant

closures, slaughter reductions, and withdrawal from the cash cattle trade; (iii) explicitly

and implicitly representing that the fed cattle bids and contract terms Packing Defendants

offered Plaintiffs and the Producer Class were the product of honest competition and not a

conspiracy; (iv) affirmatively misrepresenting that they complied with applicable laws and

regulations, including antitrust laws; and (v) misrepresenting the nature of their agreements

(and purported adherence to competitive safeguards) to government officials and to the

public.

          441.   Specifically, as alleged above, although each Packing Defendant directed

its field buyers and other staff to drive past its competitors’ plants to determine and report

upon those plants’ operating levels (for example, whether the plant had reduced labor

hours or was operating on Saturday), Tyson (and on information and belief, each of the

other Defendants) had policies that precluded these directives, and the resulting reports


                                               207
       CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 212 of 226




about their competitors’ operations, from being put into writing. Such communications

were effectuated through phone calls only.

       442.   In addition, as alleged above, Packing Defendants offered pre-textual

justifications for low fed cattle prices, plant closures, slaughter reductions, withdrawal

from the cash cattle trade and their improved financial performance. Examples include,

inter alia:

       •      In its SEC filings between 2015-2018, Tyson Foods stated that its U.S. fed
              cattle business had “limited or no control” over the production and pricing of
              cattle, rather, the price is “determined by constantly changing market forces
              of supply and demand.” 293

       •      Tyson Foods stated, “[t]he Beef segment earnings improved . . . due to more
              favorable market conditions associated with an increase in cattle supply
              which resulted in lower fed cattle costs.” 294

       •      Statements by JBS executives throughout 2016 and into 2017 claiming that
              its strong financial performance in the United States was due to “more cattle
              available in the U.S.,”295 “cattle price[s] . . . [being] back to the normal
              level,”296 “greater cattle availability,”297 and “strong demand for beef.”298


293
       Tyson Foods, Inc., Annual Report (Form 10-K) at 7 (Oct. 3, 2015); Tyson Foods,
Inc., Annual Report (Form 10-K) at 7 (Oct. 1, 2016); Tyson Foods, Inc., Annual Report
(Form 10-K) at 6 (Sept. 30, 2017); Tyson Foods, Inc., Annual Report (Form 10-K), at 7-8
(Sept. 29, 2018).
294
       Tyson Foods, Inc., Annual Report (Form 10-K) at 23 (Oct. 1, 2016); see also Tyson
Foods, Inc., Annual Report (Form 10-K), at 23 (Sept. 30, 2017) (“The Beef segment
experienced strong export demand and more favorable domestic market conditions
associated with an increase in cattle supply.”); Tyson Foods, Inc., Annual Report (Form
10-K), at 25 (Sept. 29, 2018) (same).
295
       JBS, Q2 2016 Earnings Call (Aug. 11, 2016).
296
       JBS, Q3 2016 Earnings Call (Nov. 16, 2016).
297
       JBS, Q1 2017 Earnings Call (May 16, 2017).
298
       JBS, Q2 2018 Earnings Call (Aug. 15, 2018).



                                             208
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 213 of 226




       •      In its 2017 Annual Report, Cargill reported that “favorable market conditions
              in North America” were simply the product of “[r]enewed consumer demand
              for beef . . . .”299

       •      In October 2016, Jefferies Financial Group, speaking for National Beef,
              touted that the “rebuilding of the domestic US cattle herd ha[d] dramatically
              affected the market for fed cattle” when explaining how “[f]rom June 27,
              2015 to June 25, 2016, the average market price per pound of fed cattle has
              fallen from $1.48 to $1.16.”300

       •      Marfrig executives, speaking for National Beef, stated on the company’s
              earnings call for the third quarter of 2018 that “the U.S. beef industry has
              delivered record results” thanks to “an ample supply of cattle” and “strong
              demands [sic] in both the domestic and international markets.”301

       443.   At the same time, Packing Defendants publicly stated in their Annual

Reports and other public documents that they complied with the antitrust laws and the laws

and regulations that support fair competition and integrity in the marketplace, and that they

act ethically and with integrity, all while colluding to suppress fed cattle prices for their

own benefit and at the expense of the Classes.

       444.   Because of Packing Defendants’ fraudulent concealment, Plaintiffs and

Class Members had insufficient information concerning Packing Defendants’ misconduct



299
        Cargill,      Inc.,      2017      Annual         Report                at         1,
https://www.cargill.com/doc/1432094802973/2017-annual-report.pdf.
300
      Leucadia National Corporation (Jefferies Financial Group), 2016 Investor Meeting
Presentation at 53 (Oct. 5, 2016).
301
       Marfrig, Q3 2018 Earnings Call (Nov. 6, 2018). As pleaded above, Jefferies and
Marfrig both owned a controlling share of National Beef for portions of the Class Period
and shared a unity of corporate interest and operated as part of a single enterprise with
National Beef during those periods. On information and belief, National Beef was the
original and knowing source of every pre-textual public statement ostensibly made by
Jefferies and/or Marfrig to conceal Defendants’ conspiracy.



                                            209
          CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 214 of 226




on which to base a complaint until January 2019, when Witnesses 1 stepped forward with

confidential information regarding Packing Defendants’ express agreement.

          445.   Accordingly, the applicable statutes of limitations on Plaintiffs’ claims were

tolled. Defendants are also equitably estopped from asserting any statute of limitations

defense.

XII.      CLAIMS FOR RELIEF

                         FIRST CLAIM FOR RELIEF
       PRICE-FIXING IN VIOLATION OF THE SHERMAN ACT, 15 U.S.C. §1
                   (Alleged Against All Packing Defendants)

          446.   Plaintiffs hereby repeat and incorporate by reference each preceding and

succeeding paragraph as though fully set forth herein.

          447.   During the Class Period, Packing Defendants controlled the slaughter of fed

cattle in the United States and thus the available marketing outlets for fed cattle producers.

Packing Defendants were horizontal competitors in the market for the purchase of fed

cattle.

          448.   From at least January 1, 2015 and continuing to the present, the exact dates

being unknown to Plaintiffs, Packing Defendants engaged in a continuing agreement,

understanding, and conspiracy in an unreasonable and unlawful restraint of trade to allocate

the market for, and artificially fix, depress, suppress, or stabilize the price of fed cattle in

violation of Section 1 of the Sherman Act, 15 U.S.C. §1. Packing Defendants’ conspiracy

is a per se violation of federal antitrust laws and is, in any event, an unreasonable and

unlawful restraint of trade.




                                              210
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 215 of 226




       449.   Packing Defendants’ conspiracy and the resulting impact on fed cattle prices

received by producers occurred in and affected U.S. interstate commerce.

       450.   As a material and proximate result of Packing Defendants’ unlawful conduct,

Producer Plaintiffs and members of the Producer Class have suffered injury to their

business or property. These injuries include, but are not limited to, receiving artificial and

non-competitive prices for fed cattle sold to Packing Defendants. Producer Plaintiffs and

the Producer Class were also deprived of the benefits of free and open competition in the

market for the purchase of fed cattle. Producer Plaintiffs and members of the Producer

Class are each entitled to treble damages for Packing Defendants’ violations of the

Sherman Act alleged herein.

       451.   As a material and proximate result of Packing Defendants’ unlawful conduct,

Exchange Plaintiffs and members of the Exchange Class have suffered injury to their

business or property. These injuries include, but are not limited to, transacting in Live

Cattle futures and options at artificial and non-competitive prices. Exchange Plaintiffs and

members of the Exchange Class were also deprived of the benefits of free and open

competition in the market for Live Cattle futures and options. Exchange Plaintiffs and

members of the Exchange Class are each entitled to treble damages for Packing

Defendants’ violation of the Sherman Act alleged herein.

       452.   As a material and proximate result of Packing Defendants’ unlawful conduct,

R-CALF USA and NFU have suffered injury to their business and property. These injuries

include, but are not limited to, the frustration of their respective missions to protect the

interests of their respective members, and diversion of their resources to: (a) help their


                                             211
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 216 of 226




respective members mitigate the injuries incurred as a proximate result of Packing

Defendants’ unlawful conduct; and (b) to prevent further breaches of the law by the same.

       453.    Producer Plaintiffs, Exchange Plaintiffs, R-CALF USA, NFU, and the

members of the Producer Class and the Exchange Class are threatened with future injury

to their businesses and property unless the injunctive relief requested is granted.

                   SECOND CLAIM FOR RELIEF
VIOLATIONS OF PACKERS AND STOCKYARDS ACT, 7 U.S.C. §§192 and 209
               (Alleged Against All Packing Defendants)

       454.   Plaintiffs hereby repeat and incorporate by reference each preceding and

succeeding paragraph as though fully set forth herein.

       455.   Title 7 U.S.C. §192 provides, in pertinent part, “[i]t shall be unlawful for any

packer with respect to livestock . . . to . . . (a) [e]ngage in or use any unfair, unjustly

discriminatory, or deceptive trade practice or device; or . . . (e) [e]ngage in any course of

business or do any act for the purpose or with the effect of manipulating or controlling

prices, or of creating a monopoly in the acquisition of, buying, selling, or dealing in, any

article, or of restraining commerce; or (f) [c]onspire, combine, agree, or arrange with any

other person (1) to apportion territory for carrying on business, or (2) to apportion

purchases or sales of any article, or (3) to manipulate or control prices; or (g) [c]onspire,

combine, agree, or arrange with any other person to do, or aid or abet the doing of, any act

made unlawful by subdivisions (a), (b), (c), (d), or (e).”

       456.   Title 7 U.S.C. §209 further provides that, “[i]f any person subject to this

chapter violates any of the provisions of this chapter . . . relating to the purchase, sale, or

handling of livestock, . . . he shall be liable to the person or persons injured thereby for the


                                             212
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 217 of 226




full amount of damages sustained in consequence of such violation.” Such liability may

be enforced “by suit in any district court of the United States of competent jurisdiction[.]”

       457.   Deceptive trade practices under the Packers and Stockyards Act are

addressed in the Code of Federal Regulations in Part 201 of Title 9. Section 201.70 states

“[e]ach packer and dealer engaged in purchasing livestock, in person or through employed

buyers, shall conduct his buying operations in competition with, and independently of,

other packers and dealers similarly engaged.”

       458.   From at least January 1, 2015 and continuing to the present, the exact dates

being unknown to Plaintiffs, Packing Defendants violated 7 U.S.C. §192(a), (e), (f), and

(g) by engaging in a course of business and doing acts for the purpose or with the effect of

reaching and implementing a conspiracy, combination, agreement, or arrangement to

allocate the market for, and artificially fix, depress, suppress, or stabilize the price of fed

cattle, with the purpose or with the effect of suppressing and reducing competition among

purchasers of fed cattle.

       459.   The effect and potential effect of these acts and this conspiracy, combination,

agreement, or arrangement, was to fix, depress, suppress, stabilize, or otherwise artificially

manipulate the price of fed cattle bought by Packing Defendants, with the purpose or with

the effect of suppressing and reducing competition among purchasers of fed cattle. Packing

Defendants had no competitive or otherwise legitimate business justification for these acts

and this conspiracy, combination, agreement, or arrangement.

       460.   As a proximate result of Packing Defendants’ breaches of the Packers and

Stockyards Act, Producer Plaintiffs, R-CALF USA, NFU and the members of the Producer


                                             213
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 218 of 226




Class have been injured and damaged in their respective businesses and property, including

those injuries detailed at ¶¶450 and 452.

                       THIRD CLAIM FOR RELIEF
 MANIPULATION IN VIOLATION OF THE COMMODITY EXCHANGE ACT
  7 U.S.C. §§1, ET SEQ., AND CFTC REGULATION 180.2, 17 C.F.R. §180.2
         (Alleged Against All Packing Defendants and John Does 1-10)

       461.    Plaintiffs hereby repeat and incorporate by reference each preceding and

succeeding paragraph as though fully set forth herein.

       462.    During the Class Period, Packing Defendants, through their own conduct and

through the conduct of John Does 1-10, each specifically intended to manipulate the prices

of fed cattle, the physical commodity underlying the CME Live Cattle futures and options

contracts, and specifically intended to manipulate the prices of CME Live Cattle futures

and options.

       463.    Packing Defendants, through their own conduct and the conduct of John

Does 1-10, each had the ability to cause artificial prices in fed cattle and Live Cattle futures

and options. They did so through, among other things, their dominant position in the

market for the purchase of fed cattle, their superior access to information and reporting

mechanisms, their financial wherewithal, and their extensive involvement in the CME Live

Cattle futures and options trading and delivery processes.

       464.    Packing Defendants, through their own conduct and the conduct of John

Does 1-10, in fact, each caused artificial prices in the physical fed cattle market as well as

in Live Cattle futures and options markets. Their conduct resulted in, among other things,




                                             214
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 219 of 226




artificially low prices in the commodity underlying CME Live Cattle futures and options

prices and in the Live Cattle futures and options prices themselves.

       465.   Packing Defendants and John Does 1-10 therefore engaged in unlawful

manipulation of CME Live Cattle futures and options and their underlying physical

commodity in violation of Sections 6(c)(3), 7 U.S.C §9(3), 9(a) of the CEA, 7 U.S.C.

§13(a), Section 22 of the CEA, 7 U.S.C. §25(a), and CFTC Rule 180.2, 17 C.F.R. §180.2.

       466.   The manipulation by Packing Defendants and their conspirators and agents,

including John Does 1-10, deprived Exchange Plaintiffs and the Exchange Class of a

lawfully operating market during the Class Period and caused them to transact at artificial

prices which directly led to injury and economic damages.

       467.   Exchange Plaintiffs and Exchange Class members are each entitled to actual

damages and other relief from Packing Defendants and John Does 1-10.

                      FOURTH CLAIM FOR RELIEF
                MANIPULATIVE AND DECEPTIVE DEVICE
  IN VIOLATION OF THE COMMODITY EXCHANGE ACT, 7 U.S.C. §§1, ET
        SEQ. AND CFTC REGULATION 180.1(A), 17 C.F.R. §180.1(a)
         (Alleged Against All Packing Defendants and John Does 1-10)

       468.   Plaintiffs hereby repeat and incorporate by reference each preceding and

succeeding paragraph as though fully set forth herein.

       469.   Packing Defendants intended to affect or acted recklessly with regards to

affecting prices of CME Live Cattle futures and options contracts and engaged in overt acts

in furtherance of that intent.

       470.   Packing Defendants intentionally or recklessly used or employed a

manipulative device or artifice to defraud, and engaged in acts, practices, and/or courses of


                                            215
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 220 of 226




business which operated as a fraud or deceit upon any person, in violation of Section 6(c)(1)

of the CEA, 7 U.S.C. §9, and Section 22 of the CEA (7 U.S.C. §25), and Regulation

180.1(a), 17 C.F.R. §180.1(a).

       471.   Packing Defendants’ conduct proximately caused injury to Exchange

Plaintiffs and other members of the Exchange Class who transacted in an artificial and

manipulated market, at manipulated prices during the Class Period.

       472.   The manipulative and deceptive devices employed by Packing Defendants

and their conspirators and agents, including John Does 1-10, deprived Exchange Plaintiffs

and the Exchange Class of a lawfully operating market during the Class Period and caused

them to transact at artificial prices which directly led to injury and economic damages.

       473.   Exchange Plaintiffs and Exchange Class members are each entitled to actual

damages and other relief from Packing Defendants and John Does 1-10.

                        FIFTH CLAIM FOR RELIEF
                      PRINCIPAL-AGENT LIABILITY
  IN VIOLATION OF THE COMMODITY EXCHANGE ACT,7 U.S.C. §§1, ET
             SEQ. AND CFTC REGULATION 1.2, 17 C.F.R. §1.2
         (Alleged Against All Packing Defendants and John Does 1-10)

       474.   Plaintiffs hereby repeat and incorporate by reference each preceding and

succeeding paragraph as though fully set forth herein.

       475.   Packing Defendants’ traders, employees, and/or officers, and conspirators,

including John Does 1-10, acted as agents for their principals, Packing Defendants, when

engaging in the manipulation and manipulative and deceptive devices and schemes

described herein.




                                            216
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 221 of 226




       476.   Packing Defendants are liable under Section 2(a)(1)(B) of the CEA, 7 U.S.C.

§2(a)(1)(B) and Regulation 1.2, 17 C.F.R. §1.2, for the manipulative acts of their agents,

representatives, and/or other persons acting for them in the scope of their employment.

       477.   The principal-agent violations by Packing Defendants and their conspirators

and agents, including John Does 1-10, deprived Exchange Plaintiffs and the Exchange

Class of a lawfully operating market during the Class Period and caused them to transact

at artificial prices which directly led to injury and economic damages.

       478.   Exchange Plaintiffs and Exchange Class members are each entitled to actual

damages and other relief from Packing Defendants and John Does 1-10.

                        SIXTH CLAIM FOR RELIEF
                          AIDING AND ABETTING
  IN VIOLATION OF THE COMMODITY EXCHANGE ACT, 7 U.S.C. §§1, ET
                                     SEQ.
         (Alleged Against All Packing Defendants and John Does 1-10)

       479.   Plaintiffs hereby repeat and incorporate by reference each preceding and

succeeding paragraph as though fully set forth herein.

       480.   Packing Defendants and John Does 1-10 knowingly aided, abetted,

counseled, induced and/or procured the violations of the CEA alleged herein, including

violations by the other Packing Defendants and John Does 1-10.

       481.   Packing Defendants and John Does 1-10 did so knowing of their violations

of the CEA and willfully intended to assist these manipulations, which resulted in CME

Live Cattle futures and options prices, and their underlying physical commodity becoming

artificial, during the Class Period.




                                           217
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 222 of 226




       482.   Through their aiding and abetting violations, Packing Defendants and John

Does 1-10 violated Section 22(a)(1) of the CEA, 7 U.S.C. §25(a)(1).

       483.   Exchange Plaintiffs and Exchange Class members are each entitled to actual

damages and other relief from Packing Defendants and John Does 1-10.

XIII. PRAYER FOR RELIEF

       484.   Plaintiffs, on behalf of themselves and members of the Classes, request relief

as follows:

       A.     That the Court determine that this action may be maintained as a class action

under Rules 23(a) & (b) of the Federal Rules of Civil Procedure, that the Plaintiffs be

named as Class Representatives, that the undersigned be named as Lead Class Counsel of

both Classes, and direct that notice of this action, as provided by Rule 23(c)(2) of the

Federal Rules of Civil Procedure, be given to members of the Classes;

       B.     That the Court enter an order declaring that Defendants’ actions, as set

forth in this complaint, violate the f ederal laws set forth above;

       C.     That the Court award Plaintiffs and members of the Classes damages, treble

damages, punitive damages, and/or restitution in an amount to be determined at trial;

       D.     That the Court issue appropriate injunctive and other equitable relief,

including structural relief, against Defendants;

       E.     That the Court award Plaintiffs pre- and post-judgment interest;

       F.     That the Court award Plaintiffs their costs of suit, including reasonable

attorneys’ fees and expenses, including costs of consulting and testifying experts; and




                                            218
      CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 223 of 226




       G.     That the Court award any and all such other relief as the Court may deem

just and proper.

XIV. JURY DEMAND

       485.   Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial

by jury on all matters so triable.

Dated: December 28, 2020                 SCOTT+SCOTT
                                         ATTORNEYS AT LAW LLP

                                         /s Christopher M. Burke
                                         Christopher M. Burke (pro hac vice)
                                         600 W. Broadway, Suite 3300
                                         San Diego, CA 92101
                                         Tel.: 619-233-4565
                                         Fax: 619-233-0508
                                         cburke@scott-scott.com

                                         David R. Scott (pro hac vice)
                                         Amanda F. Lawrence (pro hac vice)
                                         Patrick J. McGahan (pro hac vice)
                                         Michael P. Srodoski
                                         SCOTT+SCOTT
                                         ATTORNEYS AT LAW LLP
                                         156 South Main Street
                                         P.O. Box 192
                                         Colchester, CT 06415
                                         Tel.: 860-537-5537
                                         Fax: 860-537-4432
                                         david.scott@scott-scott.com
                                         alawrence@scott-scott.com
                                         pmcgahan@scott-scott.com
                                         msrodoski@scott-scott.com

                                         Joseph P. Guglielmo (pro hac vice)
                                         SCOTT+SCOTT
                                         ATTORNEYS AT LAW LLP
                                         The Helmsley Building
                                         230 Park Avenue
                                         17th Floor

                                           219
CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 224 of 226




                             New York, NY 10169
                             Tel.: 212-223-6444
                             Fax: 212-223-6334
                             jguglielmo@scott-scott.com

                             Anthony F. Fata (pro hac vice)
                             Christopher P.T. Tourek (pro hac vice)
                             Brian P. O’Connell (pro hac vice)
                             Jennifer W. Sprengel (pro hac vice)
                             Kaitlin Naughton (pro hac vice)
                             CAFFERTY CLOBES MERIWETHER &
                             SPRENGEL LLP
                             150 S. Wacker
                             Suite 3000
                             Chicago, IL 60606
                             Tel.: 312-782-4882
                             Fax: 312-782-4485
                             afata@caffertyclobes.com
                             jsprengel@caffertyclobes.com
                             ctourek@caffertyclobes.com
                             boconnell@caffertyclobes.com
                             knaughton@caffertyclobes.com

                             Ellen Meriwether (pro hac vice)
                             CAFFERTY CLOBES MERIWETHER &
                             SPRENGEL LLP
                              205 N. Monroe St.
                             Media, PA 19063
                             Tel.: 215-864-2800
                             Fax: 215-864-2810
                             emeriwether@caffertyclobes.com

                             Interim Co-Lead Counsel for the Cattle
                             Plaintiffs


                             K. Craig Wildfang (Bar No. 0117043)
                             Thomas J. Undlin (Bar No. 0183751)
                             Stacey P. Slaughter (Bar No. 0296971)
                             Geoff Kozen
                             Eric P. Barstad
                             ROBINS KAPLAN LLP
                             800 LaSalle Avenue


                              220
CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 225 of 226




                             Suite 2800
                             Minneapolis, MN 55402
                             Tel: 612-349-8500
                             Fax: 612-339-4181
                             kcwildfang@robinskaplan.com
                             tundlin@robinskaplan.com
                             sslaughter@robinskaplan.com
                             gkozen@robinskaplan.com
                             ebarstad@robinskaplan.com

                             Kellie Lerner
                             ROBINS KAPLAN LLP
                             399 Park Avenue
                             Suite 3600
                             New York, NY 10022
                             Tel: 212-980-7400
                             Fax: 212-980-7499
                             klerner@robinskaplan.com

                             Liaison Counsel for the Cattle Plaintiffs

                             Eric H. Gibbs (pro hac vice)
                             Michael L. Schrag (pro hac vice)
                             Joshua Bloomfield (pro hac vice)
                             George Sampson (pro hac vice)
                             GIBBS LAW GROUP LLP
                             505 14th Street, Suite 1110
                             Tel: (510) 350-9700
                             ehg@classlawgroup.com
                             mls@classlawgroup.com
                             jjb@classlawgroup.com
                             gws@classlawgroup.com

                             David E. Kovel (pro hac vice)
                             Thomas W. Elrod (pro hac vice)
                             Karen Lerner (pro hac vice)
                             Anthony E. Maneiro (pro hac vice)
                             KIRBY McINERNEY LLP
                             250 Park Avenue, Suite 820
                             New York, NY 10177
                             Tel: (212) 371-6600
                             dkovel@kmllp.com
                             telrod@kmllp.com


                              221
CASE 0:19-cv-01222-JRT-HB Doc. 313 Filed 12/28/20 Page 226 of 226




                             klerner@kmllp.com
                             amaneiro@kmllp.com

                             Richard M. Paul III (pro hac vice)
                             Sean Cooper (pro hac vice forthcoming)
                             PAUL LLP
                             601 Walnut Street, Suite 300
                             Kansas City, Missouri 64106
                             Tel: (816) 984-8100
                             Rick@PaulLLP.com
                             Sean@PaulLLP.com

                             Melissa S. Weiner (Bar No. 0387900)
                             Joseph C. Bourne (Bar No. 0389922)
                             PEARSON, SIMON & WARSHAW, LLP
                             800 LaSalle Avenue, Suite 2150
                             Minneapolis, MN 55402
                             Tel: (612) 389-0600
                             mweiner@pswlaw.com
                             jbourne@pswlaw.com

                             Bruce L. Simon (pro hac vice)
                             PEARSON, SIMON & WARSHAW, LLP
                             44 Montgomery Street, Suite 2450
                             San Francisco, CA 94104
                             Tel: (415) 433-9000
                             bsimon@pswlaw.com

                             Daniel L. Warshaw (pro hac vice)
                             Bobby Pouya (pro hac vice)
                             Matthew A. Pearson (pro hac vice)
                             PEARSON, SIMON & WARSHAW, LLP
                             15165 Ventura Blvd., Suite 400
                             Sherman Oaks, CA 91403
                             Tel: (818) 788-8300
                             dwarshaw@pswlaw.com
                             bpouya@pswlaw.com
                             mapearson@pswlaw.com

                             Plaintiffs’ Executive Committee




                              222
